
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.61


   


   


   


   


   



REVISED

DEVELOPMENT AGREEMENT

AMONG

CITY OF DETROIT

THE ECONOMIC DEVELOPMENT CORPORATION OF THE CITY OF DETROIT

AND

DETROIT ENTERTAINMENT, L.L.C.


   


   


   


  


  


--------------------------------------------------------------------------------



REVISED
DEVELOPMENT AGREEMENT

        THIS REVISED DEVELOPMENT AGREEMENT ("Agreement") supersedes an agreement
as originally executed as of the 12th day of March, 1998, (the "Original
Agreement"), as amended and restated as of the 9th day of April, 1998 as amended
by the First Amendment dated June 25, 1998, Second Amendment dated
December 1999, Third Amendment dated November 30, 2000, Fourth Amendment dated
November 2001, Fifth Amendment dated March    , 2002, Sixth Amendment dated
April    , 2002, and Seventh Amendment dated June 12, 2002 (the "Amended
Agreement"), by and among the City of Detroit, a municipal corporation ("City"),
The Economic Development Corporation of the City of Detroit, a Michigan public
body corporate ("EDC"), having its principal place of business at 211 West Fort,
Suite 900, Detroit, Michigan 48226 and Detroit Entertainment, L.L.C., a Michigan
limited liability company ("Developer") having its principal place of business
at 2901 Grand River Avenue, Detroit, Michigan 48201.


Preliminary Statement


        The City selected Developer to develop, construct, own and operate a
Casino Complex pursuant to a certain Request for Proposals/Qualifications. The
City, the EDC and Developer are currently the parties to the Amended Agreement,
which sets forth their mutual rights and obligations with respect thereto, and
the Conveyance Agreement, which provides for the purchase by Developer from the
EDC of the Riverfront Site, upon which the Casino Complex was planned to be
constructed.

        The parties have agreed that: (i) Developer will develop, construct and
operate the Casino Complex on a site located within the Boundaries and will not
acquire the Riverfront Site; (ii) the Conveyance Agreement will be terminated;
and (iii) the Amended Agreement will be revised to read as set forth herein.
This Agreement constitutes a revision to the Amended Agreement and a
continuation of the relationship among the parties as established pursuant to
the Amended Agreement.

        Accordingly, the parties hereby agree that the Amended Agreement is
revised to read as set forth in this Agreement. To the extent that the Amended
Agreement distinguished between a "Temporary Casino" and a "permanent" Casino
Complex, such distinction is eliminated by this Agreement and the Casino Complex
owned and operated by Developer as of the date this Agreement is executed shall
be deemed Developer's "permanent" Casino Complex. Certain terms used in this
Agreement are defined in Section 15.

1.     General Provisions

1.1    Findings

        The City hereby reaffirms its findings that the development,
construction and operation of the Casino Complex will be in the best interest of
the City and will contribute to the objectives of providing and preserving
gainful employment opportunities for citizens of the City, contributing to the
economic growth of the City, attracting commercial and industrial enterprises to
the City and promoting the expansion of existing enterprises, combating
community deterioration, promoting tourism, improving the aesthetic quality of
the City and providing the City with additional tax revenue. The City further
finds that entering into this Agreement is in the best interest of the City and
accomplishes the purposes of Act 338, Michigan Public Acts of 1974, as amended.

1.2    Developer's Rights

        So long as this Agreement is in effect, but subject to the Act and all
other Governmental Requirements, Developer shall have the right to develop,
construct, own and operate the Casino Complex in accordance with this Agreement.

2

--------------------------------------------------------------------------------



1.3    Location of the Casino Complex

        (a)   The Casino Complex (including the Components to be constructed
pursuant to Section 2.2(c)) shall be located on a Qualified Casino Complex Site
to be selected by Developer, which may, if Developer elects, include the site on
which the MotorCity Casino is located as of the date of execution of this
Agreement (sometimes herein referred to as "currently"). Developer may move the
Casino Complex to an alternate Qualified Casino Complex Site at any time,
whether before or after construction of all or any part of the Casino Complex,
without the consent of the other Detroit Casino Developers.

        (b)   The City shall cooperate with Developer in locating a site for
Developer's Casino Complex, but shall not be required or have any responsibility
to locate, transfer, sell, dispose of, dedicate, purchase, condemn or otherwise
obtain any land for the Casino Complex.

        (c)   The Boundaries shall not be changed without the prior written
consent of the City and all Detroit Casino Developers.

1.4    Closing

        The closing of the transactions contemplated in this Agreement (the
"Closing") shall take place (i) at the offices of the City's Law Department, 660
Woodward Avenue, Detroit, Michigan 48226-3535, at 10:00 A.M., local time, on the
tenth (10th) Business Day after approval of this Agreement by City Council, or
(ii) at such other time and place as the parties mutually agree upon in writing.

        (a)   At the Closing, Developer shall deliver to City and EDC, as
applicable, the following:

(1)The Guaranty and Keep Well Agreement executed by Parent Company;

(2)An opinion of counsel from Developer to the City and EDC in a form reasonably
satisfactory to the City and EDC;

(3)The Closing Certificate;

(4)Developer's one-third (1/3) share of the Development Process Costs, with the
exception of legal fees generated by other Developers, then incurred and/or due;

(5)The executed affirmation of Parent Company, any Casino Manager and each
Restricted Party requested by City, to abide by the Radius Restriction;

(6)Developer will convey its entire interest in the Railroad Property, as
conveyed by the railroad company to Developer; provided however, that at the
City's request, the City may delay for a period not exceeding two (2) years
delivery of such interest. In the event the City elects to so delay such
delivery, Developer shall make such delivery upon five (5) days written notice
to Developer;

(7)A form of release attached hereto as Exhibit 3.13(e)(1), duly executed by
Developer;

(8)Management Committee resolutions of Developer, properly certified, approving
this Agreement and the transactions contemplated hereby; and (9)The Indemnity
Agreement duly executed by Developer.

        (b)   At the Closing, City and EDC shall deliver to Developer a form of
release attached hereto as Exhibit 3.13(e)(2), duly executed by City and EDC.

3

--------------------------------------------------------------------------------



2.     Design and Construction of Casino Complex

2.1    No Responsibility for City

        The City shall have no responsibility for any error or omission in the
Design Documents, or for failure of the Design Documents, or a part thereof, to
comply with Governmental Requirements, or for Design Documents that result in or
cause a defective design or construction.

2.2    Casino Complex

        (a)   Developer shall (i) construct the Casino Complex either as new
construction or as a combination of new construction and existing structures or
new construction and modifying existing structures, (ii) diligently operate and
maintain the Casino Complex and all other support facilities in a manner
consistent with First Class Casino Complex Standards, the Act and all other
Governmental Requirements and in compliance with this Agreement, and (iii) upon
execution of this Agreement, provide to the City a document (including pictures,
diagrams or illustrations) which illustrates Developer's concept for the Casino
Complex and demonstrates the First Class Casino Standards.

        (b)   The Gaming Area shall be 100,000 square feet. Due to the imprecise
ability to measure Gaming Area, City and EDC agree that if in good faith
Developer measures its gaming floor area in a manner that differs from City's
measurement of gaming floor area by ten percent (10%) or less, such variance
shall not be considered a violation of this Section 2.2. Additionally, such
variance shall not be deemed to be an amendment to or revision of this Agreement
requiring the consent described in Section 14.25.

        (c)   Developer shall develop and construct the following Components, as
more particularly described in Section G of Exhibit A, on or about the same
time, as appropriate, based upon Developer's construction plans:

(1)hotel with a minimum of four hundred (400) rooms (the "Initial Hotel
Component");

(2)theater;

(3)ballroom/convention area;

(4)restaurants, lounges and bars;

(5)adequate retail space; and

(6)adequate parking.

        (d)   Developer shall expand the Initial Hotel Component by constructing
Additional Hotel Rooms, provided, however, that Developer's obligation to
construct the Additional Hotel Rooms shall be subject to the occurrence of all
of the following: (i) market conditions indicate that the Additional Hotel Rooms
can be operated at a reasonable profit for a casino hotel operation;
(ii) Developer's ability to acquire additional land, if necessary, on which to
construct the Additional Hotel Rooms; and (iii) availability of financing to
Developer, upon conventional terms reasonably satisfactory to Developer,
necessary to construct the Additional Hotel Rooms. If Developer does not
commence construction of the Additional Hotel Rooms on or before five (5) years
from the date of this Agreement, then within thirty (30) days thereafter
Developer shall provide the City with a written account of the reasons for not
having commenced construction of the Additional Hotel Rooms. If the City
disagrees with Developer's written account, the dispute shall be settled through
arbitration. However, if hotel occupancy in the City of Detroit is below 75%,
then it will be prima facie evidence that market conditions do not warrant
further construction and the arbitration procedure will not be applicable. If
the City prevails in such arbitration, the Developer shall be obligated to
promptly commence and complete the Additional

4

--------------------------------------------------------------------------------



Hotel Rooms. In its site plan to be delivered to the City pursuant to
Section 2.6, Developer shall delineate the approximate location at which the
Additional Hotel Rooms will be constructed.

        (e)   Developer may develop, construct and operate Components of the
Casino Complex through leasing, joint venture or other contractual arrangements
with third parties, pursuant to which the ownership and operation of selected
Components is vested in affiliated or independent entities; provided, however,
that the arrangements comply with all applicable Governmental Requirements and;
provided, further, that in all such cases Developer obtains contractual
commitments from all such third parties to comply with the applicable provisions
of this Agreement. Developer shall be liable for any non-compliance by such
third parties as if such Component were owned and operated by Developer.

2.3    Permits

        Developer shall diligently prepare and file all applications for, and
pursue and use diligent efforts to obtain, the Permits. At Developer's request,
the City will provide to Developer a City representative to (x) cooperate with
and assist Developer in securing the Permits and (y) use commercially reasonable
efforts to expedite the issuance of the Permits; provided, however, that nothing
in this Agreement shall adversely affect, limit, restrict or reduce the right of
the City or the County, as Governmental Authorities, to exercise their
respective governmental powers and authority and to act in regulatory matters in
accordance with applicable Governmental Requirements. If Developer requests that
the City provide a City representative, Developer shall pay City for all
documented fees and reasonable expenses of City for the services of the City
representative and the City representative's staff, to the extent the City
representative and staff are providing services to the Casino Complex.

2.4    Quality of Work

        All Work shall be performed in a good and workmanlike manner and in
accordance with good construction and standard industry practices. All materials
used in the construction of the Casino Complex shall be of first class quality.
The quality of the Finish Work shall meet or exceed First Class Casino Complex
Standards.

2.5    Construction and Scheduling

        (a)   Developer will comply with all applicable Governmental
Requirements in the development, construction and financing of the Casino
Complex and will achieve Completion on or before December 31, 2005 and Final
Completion on or before Final Completion Date. Upon Completion, the Casino
Complex will conform to First Class Casino Standards and to all applicable
Governmental Requirements. Notwithstanding the foregoing, Developer's obligation
to achieve Completion by the Completion Date and Final Completion by the Final
Completion Date is subject to: (i) Force Majeure and (ii) there being be no
order or ruling from a court of competent jurisdiction which would deprive
Developer of a material portion of the economic benefits anticipated from its
Casino Complex. In the event that Developer fails to achieve Completion as
required by this Section 2.5(a), and such failure constitutes an Event of
Default, then for each day from the first day of such Event of Default until the
date of Completion, the City shall be entitled to liquidated damages from
Developer in the amount of $50,000.

        (b)   City will expeditiously and appropriately process all requests and
applications made by or on behalf of Developer for SD-5 zoning and site plan
approvals, construction and related permits and inspections, street and alley
vacations, grants of air rights, liquor and bar licenses, certificates of
occupancy, and other such construction related matters, in order to assist
Developer in its efforts to achieve Completion and Final Completion as set forth
in Section 2.5(a).

5

--------------------------------------------------------------------------------






2.6    Design and approval

        Within sixty (60) days of City Council's approval of this Agreement,
Developer will submit the following to the City for its consideration:

(i)A site plan;

(ii)A conceptual design plan establishing the general scope, conceptual design
and scale relationships among the various Components, and the square footages of
the various Components;

(iii)Elevations;

(iv)A development schedule and estimated timeline for Completion, including
estimated key milestone dates;

(v)Any known contingencies which are likely to affect either the scope of the
project or Developer's ability to meet key milestone dates;

(vi)A specific list of any concessions needed from the City, such as street
vacations and air rights; and

(vii)Detailed cost estimates for construction.

2.7    Approval by City

        Wherever an approval is required of City pursuant to the terms of this
Agreement, the approval or disapproval shall be given in writing, which in the
case of disapproval, shall set forth the reasons of disapproval. Whenever in
this Agreement any consent or approval of the City is required, such approval or
consent shall be given or withheld by the Mayor, any City official designated by
the Mayor or appropriate City department unless otherwise indicated. Prior to
the Closing and from time to time thereafter, City shall designate in writing to
Developer those individuals who have authority to grant any approvals or
consents hereunder on behalf of City. Developer shall be entitled to rely on any
writing signed by such designees.

3.     Other Obligations of Developer

3.1    Casino Complex Operations

        Developer agrees to diligently operate and maintain the Casino Complex
and all other support facilities directly, or through Casino Component
Manager/Operators or Component manager(s), in a manner consistent with First
Class Casino Complex Standards and in compliance with this Agreement.

3.2    Hours of Operation

        Developer covenants that, at all times, it will: (i) continuously
operate and keep open the Casino for Casino Gaming Operations for the maximum
hours permitted under the Governmental Requirements; (ii) continuously operate
and keep open for business to the general public twenty-four (24) hours each
day, every day of the calendar year, the hotel Component and the parking
Component; and (iii) operate and keep open for business to the general public
all Components (other than hotel Component, parking Component and Components
where Casino Gaming Operations are conducted) in accordance with commercially
reasonable hours of operation. Notwithstanding the foregoing, Developer shall
have the right from time to time in the ordinary course of business and without
advance notice to City, to close portions of any Component (x) for such
reasonable periods of time as may be required for repairs, alterations,
maintenance, remodeling, or for any reconstruction required because of casualty,
condemnation, governmental order or Force Majeure or (y) during non-peak hours
or as a result of seasonal demands in accordance with usual and customary casino
operating practices.

6

--------------------------------------------------------------------------------



3.3    Radius Restriction

        (a)   For purposes of this Section 3.3, "Restricted Party" means any
Person who directly or indirectly owns any interest in Developer or in any
Casino Manager which is an Affiliate of Parent Company other than any Person who
is a Restricted Party due solely to that Person's ownership of (x) a direct or
indirect interest in a Publicly Traded Corporation or (y) five percent (5%) or
less direct or indirect interest in Developer. Commencing on March 12, 1998, and
continuing for the shorter of (x) such period as casino gaming activities are
permitted in the City; or (y) two (2) years after the Termination Date, neither
Developer, Parent Company, any Casino Manager which is an Affiliate of Parent
Company, Developer or any Restricted Party, nor any Restricted Party, shall
directly or indirectly: (i) manage, operate or become financially interested in
any casino within the Radius other than the Casino Complex; (ii) make
application for any franchise, permit or license to manage or operate any casino
within the Radius other than the Casino Complex; or (iii) respond positively to
any request for proposal to develop, manage, operate or become financially
interested in any casino within the Radius (the "Radius Restriction") other than
the Casino Complex, provided that with respect to any Casino Manager which is an
Affiliate of Parent Company, Developer or any Restricted Party, the period set
forth in clause (y) shall be two (2) years after the termination of its Casino
Component Management Agreement. Developer shall cause Parent Company, any Casino
Manager which is an Affiliate of Parent Company, Developer or any Restricted
Party and each Restricted Party requested by City, to execute and deliver to
City at Closing an agreement to abide by the Radius Restriction. The Radius
Restriction shall survive the termination of this Agreement.

        (b)   If Parent Company, Developer or any Restricted Party acquires or
is acquired by a Person such that, but for the provisions of this Section 3.3,
either Parent Company, Developer or any Restricted Party or the acquiring Person
would be in violation of the Radius Restriction as of the date of acquisition,
then such party shall have five (5) years in which to comply with the Radius
Restriction. In addition, if the laws of the State are amended to allow more
than three (3) casinos within the City or the Radius, then neither Developer nor
any Restricted Party shall be deemed to be in violation of the Radius
Restriction solely by reason of an ownership or other interest in any such
additional casinos.

        (c)   Notwithstanding anything in Section 3.3(a) to the contrary,
Developer shall have the right to (i) make loans to the other Detroit Casino
Developers provided that (x) such loans are not secured, in whole or in part, by
the Casino Complex, any Component or any direct or indirect ownership interest
in Developer (other than by a Permitted Interest, as herein defined) and
(y) Developer, as the result of such loans, is given no ability to control or
manage the affairs of the borrower; and (ii) purchase such ownership interest in
any other Detroit Casino Complex as and to the extent permitted under the Act (a
"Permitted Interest").

        (d)   It is the desire of the parties that the provisions of this
Section 3.3 be enforced to the fullest extent permissible under the laws and
public policies in each jurisdiction in which enforcement might be sought.
Accordingly, if any particular portion of this Section 3.3 shall ever be
adjudicated as invalid or unenforceable, or if the application thereof to any
party or circumstance shall be adjudicated to be prohibited by or invalidated by
such laws or public policies, such section or sections shall be (i) deemed
amended to delete therefrom such portions so adjudicated or (ii) modified as
determined appropriate by such a court, such deletions or modifications to apply
only with respect to the operation of such section or sections in the particular
jurisdictions so adjudicating on the parties and under the circumstances as to
which so adjudicated.

        (e)   The obligations of Developer under this Section 3.3 shall lapse
and be of no further force or effect on December 14, 2009.

7

--------------------------------------------------------------------------------






3.4    Payment of Development Process Costs

        (a)   Developer previously has made payments to the City to satisfy
certain Development Process Costs under the Amended Agreement. Developer shall
continue to pay one-third (1/3) of the Development Process Costs pursuant to
this Agreement in accordance with the procedures set forth below.

        (b)   City and/or EDC shall invoice Developer from time to time, but no
more frequently than monthly, for: (i) one-third (1/3) of the Development
Process Costs and (ii) to the extent City and/or EDC in their respective
reasonable discretion determines that any Development Process Cost is directly
attributable to a particular Detroit Casino Complex, the entire amount of such
Development Process Cost, in each case incurred prior to the Completion Date.
After the Completion Date, Developer shall be responsible only for such
Development Costs as City and/or EDC reasonably determine were incurred after
the Completion Date in connection with the Casino Complex (other than its share
of any previously incurred but unpaid Development Process Costs). Developer
shall pay such invoiced Development Process Costs within fifteen (15) Business
Days from the date of the invoice. City and EDC, respectively, shall submit to
Developer a summary of the charges set forth in such invoice containing such
detail as City and EDC, respectively, reasonably believes is necessary to inform
Developer of the nature of the costs and expenses and the basis for the
allocation amongst Developer and the other Detroit Casino Developers. At
Developer's request, City and EDC shall consult with Developer on the necessity
for and allocation of such charges during the five (5) Business Days period
immediately subsequent to Developer's receipt of such summary.

3.5    Social Commitments

        (a)   As set forth on Exhibit A, Section E, Developer agrees to use
commercially reasonable efforts to acquire all or some of its financing from a
Detroit-Based Business, a Detroit Resident Business and/or a Small Business
Concern and/or to utilize Detroit-based and/or Minority-owned financial
institutions in serving Developer's financial needs.

        (b)   Developer agrees, to the extent permitted by applicable law, to:

(1)perform and comply in all material respects with the commitments, promises
and/or undertakings set forth on Exhibit A, Sections H, K, P, and Q;

(2)use good faith efforts to perform and comply in all material respects with
the commitments, promises and undertakings set forth in Exhibit A, Sections I,
J, T, V, W, X, AA and BB;

(3)use reasonable best efforts to perform and comply in all material respects
with the commitments, promises and/or undertakings set forth on Exhibit A,
Sections N, O, S, and CC, provided that Developer's obligations with respect to
its commitments, promises and undertakings set forth on Exhibit A, Section O are
also subject to Developer's obligations set forth in this Section 3.5(d),
(g) and (h); and

(4)use commercially reasonable efforts to perform and comply in all material
respects with the commitments, promises and undertakings set forth on Exhibit A,
Sections L and U.

        (c)   Developer agrees that no fewer than three thousand one hundred
(3,100) full-time equivalent employees will be employed at the Casino Complex
immediately following Completion, exclusive of construction workers, and
thereafter, so long as casino gaming activities are permitted by law, will
employ such number of employees as may be appropriate in the exercise of
Developer's reasonable judgment to operate the Casino Complex in a manner
consistent with First Class Casino Complex Standards and in compliance with this
Agreement.

8

--------------------------------------------------------------------------------



        (d)   Developer agrees to use reasonable best efforts to attain the
goals of employment of Detroit residents set forth in Exhibit A, Section O.
Whenever in this Agreement or the Exhibits, reference is made to "Detroit
residents," the first determination of whether an individual is a Detroit
resident shall be made based on the individual's residence as of his or her date
of hire. The determination of whether Developer has achieved its hiring goals
with respect to Detroit residents shall be made as of each December 14 (each, a
"Determination Date"). Such goal shall be deemed met if on each Determination
Date Developer either (i) met its hiring goals for Detroit residents since the
last Determination Date, based on an individual's residence on his or her date
of hire or (ii) Developer then employs no fewer than the number of Detroit
residents established by its hiring goal, based on each individual's most
current address on file with Developer.

        (e)   Developer agrees to comply with all federal, state and local laws
governing equal employment opportunity.

        (f)    Developer agrees that it shall notify its Contractors and
Consultants of their obligations relative to non-discrimination under this
Agreement when soliciting same, shall include the provisions of this
Section 3.5(f) in each contract with its Contractors and Consultants and require
that its Contractors and Consultants include such provision in any subcontract
as well as provide the City a copy of any such subcontract upon request.
Developer shall have no obligation to enforce such provision if City is given
the direct right to enforce such provision in any contract or subcontract.

        (g)   As set forth in Exhibit A, Section O, Developer agrees to be
committed to affirmative action programs to increase the numbers of minority and
women employees in the workforce of Developer, including professional and
management positions.

        (h)   As set forth in Exhibit A, Section O, Developer voluntarily
commits to hire Contractors who agree to implement an Equal Opportunity
Employment Plan conforming to all applicable laws and consistent with Executive
Order No. 22, dated August 29, 1983. Developer shall notify its Contractors of
their obligations relative to implementing such an Equal Opportunity Employment
Plan and shall include such a provision in each contract with its Contractors
and require that its Contractors include such provision in any subcontract.
Developer will have no obligation to enforce such provision if the City is given
the direct right to enforce such provision in any contract or subcontract.

        (i)    Developer shall use reasonable best efforts to ensure that at
least thirty percent (30%) of aggregate amounts expended by Developer under
contracts entered into by Developer for the construction of, or any material
additions, improvements or modification to the Casino Complex shall be paid to
Detroit-Based Businesses, Detroit Resident Businesses, Small Business Concerns,
Minority business concerns or women-owned businesses. As set forth in Exhibit A,
Section S, Developer agrees to use reasonable best efforts to purchase during
each Fiscal Year at least thirty percent (30%) of the total dollar value of all
purchases of goods and services from Detroit-Based Businesses, Detroit Resident
Businesses, Small Business Concerns, Minority business concerns or women-owned
businesses.

(1)"Reasonable best efforts" to achieve the goals set forth in this
Section 3.5(i) may include, but are not limited to, the use of Joint Venture
arrangements; Mentor Ventures; outreach to Detroit, minority and women business,
trade and professional associations or organizations; outreach to community
organizations; and advertising through media publications or other vehicles
reasonably calculated to reach Detroit, Minority and women-owned businesses,
including community news letters.

(2)"Joint Venture" as used in Section 3.5(i)(1) means a combination of separate
business persons or entities, one of which is a Detroit-Based Business, Detroit
Resident Business,

9

--------------------------------------------------------------------------------



Small Business Concern, Minority business concern or women-owned business, which
has been created to perform a specific contract and in which one or more of the
latter business entities (a) shares in profits and losses, (b) is substantially
involved in all phases of the contract including bidding and staffing;
(c) provides a substantial portion of the total performance, responsibility and
project management of a specific job; and (d) receives a substantial portion of
the total remuneration from a specific job.

(3)"Mentor Venture" as used in Section 3.5(i)(1) means a combination of a
business entity with a Detroit-Based Business, Detroit Resident Business, Small
Business Concern, Minority business concern or women-owned business for the
purpose of providing the latter business entity with training, expertise, skill,
experience, market access or other attributes in a business, trade or profession
designed to enhance its ability to compete in the marketplace.

        (j)    Except as the Agreement or the context may otherwise require,
each of Developer's obligations set forth in Section 3.5(a)-(i) are ongoing and
performance thereof shall be determined annually.

        (k)   Joint Employment and Procurement Advisory Board

        (1)   The Joint Employment and Procurement Advisory Board (the "JEPAB")
is and will be a private entity acting in an advisory capacity to Developer and
the other Detroit Casino Developers. Developer cooperated with the other Detroit
Casino Developers to establish and fund the JEPAB. Developer and each of the
other Detroit Casino Developers, at their option, will appoint one (1) member to
the JEPAB, and the Mayor and the City Council will each be invited to appoint
three (3) members from the community at large. The public appointees will be
non-salaried, but will be entitled to expense reimbursement paid by the JEPAB.

        (2)   The purpose of the JEPAB will be to work closely with the
Developer and the other Detroit Casino Developers to evaluate the effectiveness
of, and recommend improvements to, Developer's and each of the other Detroit
Casino Developers' respective programs to achieve their goals of not less than
fifty-one percent (51%) Detroit resident employment and not less than thirty
percent (30%) procurement of goods and services from Detroit-Based Businesses,
Detroit Resident Businesses, minority business concerns, women-owned businesses
and/or Small Business Concerns. The JEPAB will review Developer's and each of
the other Detroit Casino Developer's practices and programs aimed at achieving
such goals, review the success of such efforts, recommend improvements and
refinements to such practices and programs, and assist the Developer and each of
the other Detroit Casino Developers in involving local community organizations
and businesses in support of such efforts. Additionally, the JEPAB may recommend
to Developer and each of the other Detroit Casino Developers the engagement of
outside consultants to provide expert, independent guidance as to how to make
Developer's and each of the other Detroit Casino Developers' programs more
effective.

        (3)   The City will use an aggregate of Two Million Dollars ($2,000,000)
from the Minority Business Development Fund to fund the activities of the JEPAB,
which amount shall be in addition to those amounts paid to or received by the
JEPAB prior to the date of this Agreement.

3.6    Default Rate

        All amounts, including Development Process Costs, owed by Developer to
City and/or EDC pursuant to any provision of this Agreement shall bear interest
at the Default Rate from the due date (but if no due date is specified, then
fifteen (15) Business Days from demand for payment) until paid.

10

--------------------------------------------------------------------------------



3.7    Administration of this Agreement

        (a)   The Mayor shall designate the City departments, agencies and/or
personnel who shall be responsible for the administration of this Agreement;
monitoring of the performance by Developer of its duties and obligations under
this Agreement; and making recommendations to the Mayor concerning its
enforcement.

        (b)   No later than ninety (90) days after the end of each Fiscal Year
commencing with the Fiscal Year in which the Closing occurs, Developer shall
deliver to City a report setting forth the following:

(1)a description of Developer's efforts to comply with the requirements of
Section 3.5(a) during such Fiscal Year;

(2)a statement as to the number of employees (including the total number of
full-time, part-time and full-time equivalent) employed by Developer on the
Completion Date and each Determination Date (as the term is defined in
Section 3.5(d));

(3)a description of any administrative determination, binding arbitration
decision, or judgment rendered by a court of competent jurisdiction finding a
violation of any federal, state or local laws governing equal employment
opportunity during such Fiscal Year;

(4)a description of Developer's efforts to comply with the requirements of
Section 3.5 (f), (g), (h) and (i) during such Fiscal Year;

(5)a statement setting forth material information adequate to enable the City to
determine compliance with the "hours of operation" commitments set forth in
Section 3.2;

(6)whether Developer is aware of any non-compliance with the restrictions set
forth in Section 3.3(a) or the restrictions on transfer set forth in Section 8;

(7)to the extent not otherwise covered in response to subparts (b)(1)-(6) above,
a description of any change during such Fiscal Year in Developer's efforts to
comply with the plans, measures, commitments, undertakings and covenants set
forth on Exhibit A, Sections E, H, I, J, K, L, N, O, P, Q, S, T, U, V, W, X, AA,
BB and CC.

        No information need be included in such report as to any obligation of
Developer which has lapsed or which otherwise does not apply during such Fiscal
Year.

3.8    Negative covenants

        Developer covenants that except as indicated or as otherwise required by
applicable law, at all times during the term of this Agreement:

        (a)   Developer will not, except as required by applicable law, make any
change in its organizational structure which would alone or in the aggregate
result in either (i) the governing body of Developer having fewer than three
(3) members who are African American, two (2) members who are women and three
(3) members who are residents of the City, provided that a member (whether
voting directly or by proxy) of the governing body may be counted more than
once, if applicable, to satisfy such membership requirements; or (ii) the
material diminution of the powers of such governing body. Developer's obligation
contained herein will be subject to the vagaries of the casino licensing
process. The evidence of a good faith effort to comply with this obligation
shall forestall the declaration of an Event of Default under this Agreement.

        (b)   Developer will not, upon an Event of Default or during the
continuance of any event which, with the giving of notice or passage of time or
both, could become an Event of Default,

11

--------------------------------------------------------------------------------






declare or pay any dividends or make any other payments or distributions to any
members of Developer or their respective Affiliates, except for Permitted
Affiliate Payments.

        (c)   Until April 9, 2003, Developer (i) will prohibit a Transfer by
Atwater Casino Group, L.L.C. directly or indirectly of its ownership interest in
Developer and (ii) will cause Atwater Casino Group, L.L.C. to prohibit a
Transfer by a Local Partner of any direct or indirect ownership interest in
Atwater Casino Group, L.L.C., except for a Permitted Transfer. For purposes of
this Section 3.8, a "Permitted Transfer" means any Transfer by a Local Partner
of a direct or indirect ownership interest in Atwater Casino Group, L.L.C. which
meets any of the following: (1) the transferee of the interest is a resident of
the State; (2) the transferee of the interest is a Local Partner; (3) the
Transfer is being made due to the economic hardship of the Local Partner;
(4) the transferee of the interest is a spouse, child or parent ("Family
Members") of a Local Partner; (5) the transferee of the interest is an entity
whose beneficial owners consist solely of Local Partners and/or Family Members;
(6) if the transferor is an entity, the transferees of the interest are the
beneficial owners of such transferor; (7) the Transfer is by operation of law;
(8) the Transfer is on account of a pledge to (x) an institutional lender or
(y) any Person who owns a direct or indirect interest in Developer; (9) the
transferee of the interest is Developer or any of its Affiliates and the failure
to purchase the interest would result in any Person who directly or indirectly
owns an interest in Developer becoming ineligible to hold a Certificate of
Suitability or Casino License as defined in the Act or otherwise suffering a
loss, suspension or inability to obtain a gaming license in any jurisdiction in
which Developer, such Affiliate or Person conducts or proposes to conduct gaming
operations; or (10) the transferee is Developer or its Affiliate in the
circumstance in which the transferor is in default under its organizational
agreements and the Transfer is made thereunder. In addition, for purposes of
this Section 3.8, a "Permitted Transfer" includes a Transfer or series of
related Transfers by Atwater Casino Group, L.L.C. and/or Local Partners which,
when aggregated, equals forty-nine percent (49%) or less of the ownership
interest of Atwater Casino Group, L.L.C. in Developer.

        (d)   Developer shall not enter into any Financing unless all parties
under the Financing having a right to foreclose on all or part of the Casino
Complex execute an agreement in form and substance satisfactory to the City in
the exercise of its reasonable judgment which is consistent with
Section 3.12(b).

3.9    Notification

        As soon as practicable after obtaining knowledge or notice thereof,
Developer shall deliver to City, together with copies of all relevant
documentation with respect thereto:

        (a)   Notice of any matured event of default under any financing related
to the Casino Complex.

        (b)   Notice of all summons, citations, directives, complaints, notices
of violation or deficiency, and other communications from any Governmental
Authority other than City or the Board, asserting a material violation of
Governmental Requirements applicable to the Casino Complex.

        (c)   Notices received by Developer from the Board which in Developer's
reasonable opinion assert a material violation of the Act.

3.10    Veracity of Statements

        Except (i) as otherwise indicated herein; and (ii) for statements of
third parties (other than Affiliates) which Developer has reasonable grounds to
believe are accurate and for projections which Developer has reasonable grounds
to believe are reasonable, no representation or warranty of Developer, or any
certification or report furnished by Developer to City and/or EDC pursuant
hereto which, if not materially accurate, would have a material adverse effect
on the Casino Complex, when read in conjunction with the other representations,
warranties and certifications, contains or will contain, any untrue statement of
a material fact, or will omit any material fact that would cause such
representation, warranty, statement or certification to be materially
misleading, provided that representations, warranties and certifications made as
of a specified date shall reflect facts and circumstances known to Developer as
of such specified date.

12

--------------------------------------------------------------------------------





3.11    Use of Casino Complex

        So long as casino gaming activities would be permitted by law to operate
at the Casino Complex (assuming the existence of a valid Casino License), the
primary business to be operated at the Casino Complex (wherever it may be
located) shall include casino gaming activities. The obligations of Developer
under this Section shall lapse and be of no further force or effect on and after
April 9, 2033.

3.12    Financing

        (a)   Developer agrees to deliver to City for City's review, but not
approval, relevant documents relating to a Financing. The City must be satisfied
in its reasonable judgment that any "Material Adverse Change or Condition"
clause or clause of similar import that condition funding of the financing will
not impair Developer's ability to achieve Completion of its Casino Complex by
the Completion Date. Delivery by Developer of Parent Company's Guaranty and
Keepwell shall be prima facie evidence that the "Material Adverse Change or
Condition" clause or clause of similar import will not impair Developer's
ability to achieve Completion of the Casino Complex by the Completion Date.

        (b)   Developer agrees that it shall not enter into any Mortgage unless
such Mortgage shall provide that (i) the Mortgagee shall not transfer or assign
its interest in any Mortgage without City's prior written consent, except to a
Suitable Lender; and (ii) if, as the result of a Loan Default, the Mortgagee
forecloses upon or otherwise acquires all or part of Developer's interest in the
Casino Complex, the Mortgagee (or the Nominee of the Mortgagee) shall expressly
accept and agree to assume all of the terms, covenants and provisions of this
Agreement contained to be kept, observed and performed by Developer and become
bound to comply therewith. As used in this Agreement, the word "Nominee" shall
mean a Person who is designated by Mortgagee to act in place of the Mortgagee
solely for the purpose of holding title to the Casino Complex and performing the
obligations of Developer hereunder.

        (c)   In no event may Developer or any Finance Affiliate represent that
City is or in any way may be liable for the obligations of Developer or any
Finance Affiliate in connection with (i) any financing agreement or (ii) any
public or private offering of securities. If Developer or any Finance Affiliate
shall at any time sell or offer to sell any securities issued by Developer or
any Finance Affiliate through the medium of any prospectus or otherwise that
relates to the Casino Complex or its operation, Developer shall (i) first submit
such offering materials to City for review with respect to Developer's
compliance with this Section 3.12(c) and (ii) do so only in compliance with all
applicable federal and state securities laws, and shall clearly disclose to all
purchasers and offerees that (y) the City shall not in any way be deemed to be
an issuer or underwriter of such securities, and (z) the City and its officers,
directors, agents, and employees have not assumed and shall not have any
liability arising out of or related to the sale or offer of such securities,
including any liability or responsibility for any financial statements,
projections or other information contained in any prospectus or similar written
or oral communication. Developer agrees to indemnify, defend or hold the City
and its respective officers, directors, agents and employees free and harmless
from, any and all liabilities, costs, damages, claims or expenses arising out of
or related to the breach of its obligations under this paragraph.

3.13    Riverfront Site Closeout

        (a)   The Conveyance Agreement is hereby terminated, and no party
thereto shall have any further obligations thereunder. Developer hereby releases
and conveys to the City all its right, title and interest, if any, in the
Riverfront Site.

        (b)   Developer shall continue to provide credit enhancement for the
Riverfront Bonds and shall make all required payments of principal and interest
thereon. Developer hereby releases and

13

--------------------------------------------------------------------------------






forever waives all of its rights, title and interest in, if any, the use of the
proceeds held in the Riverfront Bond Fund. Developer may pre-pay, at its option,
the principal of the Riverfront Bonds at any time as provided in the indenture
for the Riverfront Bonds. The City will cooperate with Developer in continuing
to maintain the Riverfront Bonds in good standing.

        (c)   At the Closing, and subject to the provisions of
Section 1.4(a)(6), Developer will provide the documentation described in
Section 1.4(a)(6) with respect to the Railroad Property.

        (d)   Except as and to the extent set forth in the Indemnity Agreement,
Developer's obligations set forth in Sections 3.13(a), (b) and (c) are in full
discharge of all its obligations relating to the Riverfront Site. Developer
shall have no other liability or obligation, if any, with respect to the
Riverfront Site, or the condemnation, acquisition, optioning or ownership of the
Riverfront Site by the City and the EDC, or the relocation of businesses located
therein, or any other matter related to or arising out of the foregoing. By way
of example, and not of limitation, Developer shall have no obligation to City or
EDC to contribute to the purchase of property, the relocation of businesses, the
maintenance of the Riverfront Site, the payment of environmental claims or
costs, or the payment of inverse condemnation claims or other claims by
landowners. Nothing contained in either this Section 3.13(d) or elsewhere in
this Agreement shall be construed as an admission by any party as to the
existence of any such liability or obligation on the party of the City, EDC or
Developer and all of such claims are expressly denied.

        (e)   The City and EDC agree to execute and provide at the Closing the
form of release as attached hereto as Exhibit 3.13(e)(2). The Developer agrees
to execute and provide at the Closing the form of release as attached hereto as
Exhibit 3.13(e)(1).

3.14    Financial Commitments by Developer

        (a)   Developer shall make the following payments to the City:

(i)Developer shall pay the sum of Seventeen Million Dollars ($17,000,000) to the
City within sixty (60) days of City Council's approval of this Agreement;

(ii)Developer shall pay the sum of Ten Million Dollars ($10,000,000) to the City
as Developer's contribution to the Minority Business Development Fund, in four
(4) equal installments as follows:

[a]Two Million Five Hundred Thousand Dollars ($2,500,000) within one
hundred-twenty (120) days of City Council's approval of this Agreement;

[b]Two Million Five Hundred Thousand Dollars ($2,500,000) within one
hundred-eighty (180) days of City Council's approval of this Agreement;

[c]Two Million Five Hundred Thousand Dollars ($2,500,000) within two
hundred-forty (240) days of City Council's approval of this Agreement; and

[d]Two Million Five Hundred Thousand Dollars ($2,500,000) within three hundred
(300) days of City Council's approval of this Agreement.

(iii)Developer shall pay the sum of Seventeen Million Dollars ($17,000,000) to
the City in twelve (12) equal monthly installments, each such installment being
paid on the first day of the month, commencing on June 1, 2003, and continuing
each successive month thereafter until fully paid.

(iv)From and after January 1, 2006, Developer shall pay to the City an amount
equal to one percent (1%) of the Adjusted Gross Receipts received daily by
Developer (the "Percentage Payment"). The Percentage Payment shall be remitted
daily by Developer to the City by electronic wire transfer of funds commencing
on January 1, 2006 and

14

--------------------------------------------------------------------------------



continuing throughout the term of this Agreement (the "Payment Period"). If in
any calendar year during the Payment Period Developer's aggregate Adjusted Gross
Revenues for such year equals Four Hundred Million Dollars ($400,000,000) (the
"Target Amount"), then commencing on the date such Target Amount is reached and
continuing to the end of that calendar year, the Percentage Payment shall be
increased to two percent (2%). Additionally, within ten (10) Business Days of
the date the Target Amount is reached, Developer shall pay to the City an amount
equal to Four Million Dollars ($4,000,000). For ease of administration and to
the extent practicable, the procedures for daily remittance of the Percentage
Payment shall be consistent with the procedures used by the State for the
remittance of the City's portion of the wagering tax.

        (b)   The requirements of Section 3.14(a) are in lieu of Developer's
obligation to establish and fund the Development Fund as described in Exhibits J
and M of the Amended Agreement and the JEPAB and such obligations are hereby
terminated, except as specifically referenced in Section 3.14(a). In addition,
the requirements of Section 3.14(a) are in consideration of the City's agreement
pursuant to Section 2.2 to defer Developer's obligation to construct the
Additional Hotel Rooms as required under the Amended Agreement. Developer hereby
releases any rights it may have to demand repayment of any such funds previously
paid and no such funds shall offset any amounts otherwise payable to the City by
Developer.

        (c)   The Developer's obligations under Section 3.14(a) shall be
suspended for so long as there exists any order or injunction issued by any
court having proper jurisdiction in the matter, which order or injunction either
(i) revokes or suspends Developer's Casino License for reasons beyond
Developer's control; or (ii) enjoins Developer or anyone on its behalf from
operating the Casino on Developer's behalf.

        (d)   The City agrees to establish the Minority Business Development
Fund from the funds received from Developer under Section 3.14(a)(ii), together
with (x) funds in the same amounts which the City will require to be paid by the
other Detroit Casino Developers and (y) an additional Ten Million Dollars
($10,000,000) from other funds received hereunder from Developer and all other
Detroit Casino Developers under their respective development agreements.

3.15    Guaranty and Keepwell Agreement

        At Closing, Developer will cause Parent Company to execute and deliver a
Guaranty and Keepwell Agreement effective when construction begins in
substantially the form of Exhibit 3.15 attached hereto.

4.     Representations and Warranties

4.1    Representations and Warranties of Developer

        Subject to Section 3.10 (Veracity of Statements), Developer represents
and warrants to City that each of the following statements is true and accurate
as of the Closing, except as otherwise indicated herein or in the Exhibits
referenced herein:

        (a)   Developer is a limited liability company duly organized and
validly existing under the laws of Michigan, and has all requisite power and
authority to enter into and perform its obligations under this Agreement and all
other agreements and undertakings to be entered into by Developer in connection
herewith.

        (b)   This Agreement and, to the extent such documents currently exist
in a form accepted by City and Developer, each document contemplated or required
by this Agreement to which Developer is a party has been duly authorized by all
necessary action on the part of, and has been or will be duly executed and
delivered by, Developer; is binding on Developer; and is enforceable

15

--------------------------------------------------------------------------------






against Developer in accordance with its terms, subject to applicable principles
of equity and insolvency laws.

        (c)   Attached hereto is Exhibit A containing Sections A-CC (each a
"Section"), which include certain representations, warranties and commitments of
Developer. When considered individually, no Section contains an untrue statement
or omits to state any material fact which would cause such statement to be
materially misleading.

        (d)   Developer is not a party to any agreement, document or instrument
that has a material adverse effect on the ability of Developer to carry out its
obligations under this Agreement.

        (e)   Neither execution of this Agreement nor discharge by Developer of
any of its obligations hereunder shall cause Developer to be in violation of any
applicable law, or regulation, its charter or other organizational documents or
any agreement to which it is a party.

4.2    Representations and Warranties of the City

        City represents and warrants to Developer that each of the following
statements is true and accurate as of the Closing:

        (a)   City is a validly existing municipal corporation and has all
requisite power and authority to enter into and perform its obligations under
this Agreement, and all other agreements and undertakings to be entered into by
City in connection herewith.

        (b)   This Agreement and, to the extent such documents currently exist
in a form accepted by City and Developer, each document contemplated or required
by this Agreement to which City is a party has been duly authorized by all
necessary action on the part of, has been or will be duly executed and delivered
by City; is binding on City; and is enforceable against City in accordance with
its terms, subject to applicable principles of equity and insolvency laws.

        (c)   Neither execution of this Agreement nor discharge by the City of
any of its obligations hereunder shall cause City to be in violation of any
applicable law, or regulation, its charter or organizational documents or any
agreement to which it is a party.

5.     Other Obligations of City

5.1    Re-Selection

        (a)   For purposes of this Section 5.1, "Triggering Event" means the
ineligibility of Developer to operate the Casino as a result of a non-appealed
judgment or court order or any re-selection process undertaken by the City as a
result of any court judgment or order, other than a court judgment or court
order issued in connection with any action resulting from the City's enforcement
of its rights under this Agreement.

        (b)   The City agrees to use its reasonable best efforts to have three
casino developers as permitted under the Act. Accordingly, in the event a
Triggering Event occurs, the City agrees to reselect a developer (a "New
Developer") with which the City will enter into a development agreement (a "New
Agreement") for the development of a Casino Complex, upon the terms and
conditions set forth in Section 5.1(c).

        (c)   The New Agreement will require that the New Developer purchase
from Developer Developer's assets, business and operations relating to the
Casino Complex (including any uncompleted portions of the Casino Complex), as a
going concern, at their fair market value. Such fair market value shall be
determined by an investment banker knowledgeable in casino gaming matters
selected by agreement of Developer and the New Developer. If Developer and New
Developer cannot agree on the selection of an investment banker, the fair market
value shall be

16

--------------------------------------------------------------------------------






determined by an investment banker selected by the City who has not been
materially involved with the Detroit Casino Complexes and who is knowledgeable
in casino gaming matters. The New Developer's obligation to purchase the Casino
Complex will be conditioned upon and subject to Developer's assignment to New
Developer of any premises leases for the Casino Complex, together with any
landlord's consent if required pursuant to any such leases.

        (d)   Developer agrees to sell to the New Developer Developer's assets,
business and operations relating to the Casino Complex, as a going concern, and
to assign to New Developer any premises leases for the Casino Complex, all as
provided in this Section 5.1.

        (e)   The provisions of this Section 5.1 shall survive termination of
this Agreement and shall be severable from the other provisions of this
Agreement (including the provisions of this Agreement permitting Developer to
operate the Casino) and shall continue in effect and shall be enforced
regardless of whether any or all of the other provisions of this Agreement are
adjudicated to be invalid or unenforceable.

6.     Default

6.1    Events of Default

        The occurrence of any of the following shall constitute an "Event of
Default" under this Agreement:

        (a)   Subject to Force Majeure, if Developer or City fails to
substantially perform or comply with any commitment, agreement, covenant, term
or condition (other than those specifically described in any other subparagraph
of this Section 6.1) of this Agreement, including those certain covenants set
forth in Section 3.5 hereof, and in such event if said defaulting party shall
fail to remedy any such default within thirty (30) days after receipt of written
notice of default with respect thereto; provided, however, that if any such
default is reasonably susceptible of being cured within one hundred eighty
(180) days, but cannot with due diligence be cured by the defaulting party
within thirty (30) days, and if the defaulting party commences to cure the
default within thirty (30) days and diligently prosecutes the cure to
completion, then the defaulting party shall not during such period of diligently
curing be in default hereunder as long as such default is completely cured
within one hundred eighty (180) days of the first notice of such default to said
defaulting party; provided, however, that if the cure can be accomplished by the
payment of money, the failure to pay is not a diligent commencement of a cure;

        (b)   If Developer shall make a general assignment for the benefit of
creditors or shall admit in writing its inability to pay its debts as they
become due;

        (c)   If Developer shall file a voluntary petition under any title of
the United States Bankruptcy Code, as amended from time to time, or if such
petition is filed against Developer and an order for relief is entered, or if
Developer shall file any petition or answer seeking, consenting to or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or any future
federal bankruptcy code or any other present or future applicable federal, state
or similar statute or law, or shall seek or consent to or acquiesce to or suffer
the appointment of any trustee, receiver, custodian, assignee, liquidator or
similar official of Developer, or of all or any substantial part of its
properties or of the Casino Complex or any interest therein of Developer;

        (d)   If within ninety (90) days after the commencement of any
proceeding against Developer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
present or any future federal bankruptcy code or any other present or future
applicable federal, state or similar statute or law, such proceeding shall not
have been dismissed; or if within ninety (90) days after the appointment,
without the consent or acquiescence

17

--------------------------------------------------------------------------------






of Developer of any trustee, receiver, custodian, assignee, liquidator or other
similar official of Developer or of all or any substantial part of its
properties or of the Casino Complex or any interest therein of Developer, such
appointment shall have not been vacated or stayed on appeal or otherwise, or if
within ninety (90) days after the expiration of any such stay, such appointment
shall not have been vacated;

        (e)   If any representation or warranty made by Developer hereunder is
intentionally false or misleading in any material respect when made and such
false or misleading representation or warranty has a material adverse effect on
the Casino Complex;

        (f)    If a default shall occur, which has not been cured within any
applicable cure period, under, or if there is any attempted withdrawal,
disaffirmance, cancellation, repudiation, disclaimer of liability or contest of
obligations (other than a contest as to performance of such obligations) under
any agreement which guaranties the payment or performance of any of the
obligations of Developer to City and/or EDC hereunder, other than as may be
permitted in such agreement;

        (g)   Subject to Force Majeure, if in accordance with Section 9
Developer fails to maintain in full force and policies of insurance meeting the
requirements of Section 9 and in such event Developer fails to remedy such
default within five (5) Business Days after Developer's receipt of written
notice of default with respect thereto from City;

        (h)   If the construction of the Casino Complex at any time is
discontinued or suspended for a period of forty-five (45) consecutive calendar
days, subject to Force Majeure and is not restarted prior to Developer's receipt
of written notice of default hereunder;

        (i)    If the Final Completion does not occur by the Final Completion
Date;

        (j)    If the Casino License is revoked by a final, non-appealable order
or Developer fails to renew its Casino License; or

        (k)   If Developer fails to make any of those payments described in
Section 3.14 when required and fails to make such payment within five (5) days
after receiving written notice of default from the City.

6.2    Remedies

        (a)   Subject to the limitations set forth in Section 6.5, upon an Event
of Default, City and/or EDC, as applicable, shall have the right if it so
elects: (i) to any and all remedies available at law or in equity; (ii) to
terminate this Agreement; (iii) to receive liquidated damages as and to the
extent set forth in this Agreement and (iv) to institute and prosecute
proceedings to enforce in whole or in part the specific performance of this
Agreement by Developer, and/or to enjoin or restrain Developer from commencing
or continuing said breach, and/or to cause by injunction Developer to correct
and cure said breach or threatened breach (a "Specific Performance Proceeding").
Except as and to the extent set forth in Section 6.5, none of the remedies
enumerated herein is exclusive and nothing herein shall be construed as
prohibiting City and/or EDC, as applicable, from pursuing any other remedies at
law, in equity or otherwise available to it under the Agreement.

        (b)   Subject to the limitations set forth in Section 6.5, the rights
and remedies of the City and EDC, as applicable, whether provided by law or by
this Agreement, shall be cumulative, and the exercise by the City and/or EDC of
any one or more of such remedies shall not preclude the exercise by it, at the
same or different times, of any other such remedies for the same default or
breach, to the extent permitted by law. No waiver made by the City and/or EDC
shall apply to obligations beyond those expressly waived in writing.

18

--------------------------------------------------------------------------------



        (c)   (i) Subject to Section 6.2(c)(ii) below, if the City and/or EDC,
as applicable, fails to perform an act required under this Agreement within the
time specified in this Agreement (or if no time is specified, within a
reasonable time), Developer's sole and exclusive remedies against City and/or
EDC shall be to institute and prosecute proceedings to: (x) enforce in whole or
in part the specific performance of this Agreement by City and/or EDC, and/or to
enjoin or restrain City and/or EDC from commencing or continuing said breach,
and/or cause by injunction City and/or EDC to correct and cure said breach or
threatened breach; or (y) reform this Agreement in such respects as may be
determined to be equitable in light of the failure of City and/or EDC.

        (c)   (ii) Notwithstanding anything to the contrary set forth in
Section 6.2(c)(i) above, with respect to any defaults or breaches by the City
and/or EDC of any of their obligations under Section 5.1 or Section 14.25,
Developer shall have available all rights and remedies under applicable law, in
equity, or under this Agreement, on a cumulative basis, and the exercise by
Developer of any one or more of such remedies shall not preclude the exercise by
it, at the same or different times, of any other such remedies for the same
default or breach.

        (d)   If an Event of Default shall occur to which a Mandatory Sale is a
remedy available to the City (a "Significant Event of Default"), the following
procedures shall be applicable and shall constitute a Mandatory Sale:

(1)Following the occurrence of a Significant Event of Default which has not been
cured within the time provided by this Agreement (a "Matured Significant Event
of Default"), the City may, on written notice to Developer delivered within
sixty (60) days following the Significant Event of Default becoming a Matured
Significant Event of Default (the "Mandatory Sale Notice"), institute the
procedures set forth in this Section 6.2(d); provided however; (i) if the City
fails to deliver such Mandatory Sale Notice to Developer within such sixty
(60) day period, the City shall be deemed to have waived the Mandatory Sale
remedy with respect to that Matured Significant Event of Default, and
(ii) notwithstanding the expiration of the applicable cure period, if Developer
shall have cured the Matured Event of Default prior to the delivery of such
Mandatory Sale Notice, the remedy of Mandatory Sale shall not be available with
respect to that Matured Significant Event of Default.

(2)Following receipt of a timely Mandatory Sale Notice, Developer shall commence
good faith efforts to dispose of the Casino Complex in a manner consistent with
this Agreement, including satisfying all the requirements of Section 8. In
effecting such disposition, Developer shall be entitled to seek to maximize its
own economic return, subject to consultation with the City and taking into
account the findings set forth in Section 1.1 (Findings). Subject to
Section 6.2(d)(3), during the period in which Developer is endeavoring to effect
the disposition of the Casino Complex in a Mandatory Sale (the "Sale Period"),
it shall continue to operate the Casino Complex pursuant to and in accordance
with this Agreement.

(3)Notwithstanding anything to the contrary provided for in Section 6.2(d)(2)
above, the Casino Complex shall be operated during the Sale Period by a
conservator qualified under the Act on the occurrence and for the duration of
any of the following events: (i) Developer's Casino License is revoked by a
final, non-appealable order or Developer fails to renew its Casino License;
(ii) at the election of City upon written notice to Developer, if the
disposition of the Casino Complex has not been completed within three (3) years
following delivery of a timely Mandatory Sale Notice; (iii) at the election of
City upon written notice to Developer, upon the occurrence of a Matured
Significant Event of Default other than the one giving rise to the Mandatory
Sale Notice.

19

--------------------------------------------------------------------------------



(4)Prior to completion of the disposition of the Casino Complex pursuant to a
Mandatory Sale, Developer and City may mutually agree to terminate the
disposition process, in which event the Mandatory Sale Notice shall be deemed to
have been withdrawn and to be of no force or effect.

(5)For purposes of Section 6.5(b)(2), the term "Shortfall Amount" shall mean the
amount, if any, by which the (x) City's share of the Wagering Tax and
(y) Municipal Services Fee derived from the operation of the Casino Complex
during the Sale Period is less than the lesser of (1) eighty percent (80%) of
the (x) City's share of the Wagering Tax and (y) Municipal Services Fee derived
from the operation of the Casino Complex for the full twelve (12) calendar
months immediately preceding the delivery of the Mandatory Sale Notice (or if
the Casino Complex has been open for fewer than twelve (12) months, for that
number of full calendar months that it has been opened) divided by twelve
(12) (or such fewer number of full months in which the Casino Complex has been
open) and multiplied by the number of full calendar months of the Sale Period;
or (2) eighty percent (80%) of fifty percent (50%) of the (x) City's share of
the Wagering Tax and (y) Municipal Services Fee derived from the operation of
the other Detroit Casino Complexes during the Sale Period; provided however, in
no event shall the Shortfall Amount exceed Fifty Million Dollars ($50,000,000).
By way of illustration, if: (i) the Sale Period is eighteen (18) months;
(ii) the (x) City's share of Wagering Tax and (y) Municipal Services Fee derived
from the Casino Complex during the twelve (12) month period preceding the Sale
Period is Twenty-Four Million Dollars ($24,000,000); (iii) the (x) City's share
of the Wagering Tax and (y) Municipal Services Fee derived from the Sale Period
is Twenty-Four Million Dollars ($24,000,000); and (iv) eighty percent (80%) of
fifty percent (50%) of the aggregate of the (x) City's share of the Wagering Tax
and (y) Municipal Services Fee derived from the other Detroit Casino Complexes
during the Sale Period is Thirty Million Dollars ($30,000,000), then the
Shortfall Amount computed under clause (1) would be Four Million Eight Hundred
Thousand Dollars ($4,800,000) ($1.6 million multiplied by 18, i.e.
$28.8 million; reduced by $24 million), and the Shortfall Amount computed under
clause (2) would be Six Million Dollars ($6,000,000) ($30 million reduced by
$24 million). Since the computation under clause (1) produces a lower number
than the computation under clause (2), the Shortfall Amount computed under
clause (1) would apply.

        (e)   If the City elects to receive liquidated damages upon the
occurrence of an Event of Default enumerated in Section 6.5(a) or (e), Developer
shall pay to City as the sole remedy of the City and as liquidated damages (and
not as a penalty), an amount per calendar day for each calendar day during the
"Damage Period," as hereinafter defined, equal to Fifty Thousand Dollars
($50,000). For purposes of this Section 6.2(e), the Damage Period shall commence
on the date the City delivers written notice to Developer of its election to
receive liquidated damages pursuant to Section 6.5(a) or (e) and shall continue
until the date that such default is cured. The foregoing limitation on City's
remedies shall in no way limit or diminish City's rights or remedies under the
Guaranty and Keep Well Agreement.

        (f)    EDC agrees that (1) it has no right to, and shall not attempt to
elect to exercise or exercise any remedy on behalf of the City under this
Agreement and Guaranty and Keep Well Agreement and (2) it shall not elect to
exercise or exercise any remedy under this Agreement and Guaranty and Keep Well
Agreement without the consent of the Mayor.

6.3    Termination

        Except for the provisions that by their terms survive, this Agreement
shall terminate as provided in this Agreement.

20

--------------------------------------------------------------------------------





6.4    Liquidated Damages

        City, EDC and Developer covenant and agree that because of the
difficulty and/or impossibility of determining City's and/or EDC's damages upon
certain Events of Default and breaches of this Agreement as set forth in
Sections 2.5(a), 6.2(d) and 6.2(e), by way of detriment to the public benefit
and welfare of the City through lost employment opportunities, lost tourism,
degradation of the economic health of the City and loss of revenue, both
directly and indirectly, Developer shall pay to City, as liquidated damages and
not as a penalty, the sum or sums set forth in Sections 2.5(a), 6.2(d) and
6.2(e) that pertain to the specified Event of Default.

6.5    Limitation of Remedies

        City's and EDC's remedies under Sections 6.2(a) and (b) for and only for
the Events of Default enumerated below in this Section 6.5, shall be limited as
follows:

        (a)   Upon an Event of Default arising under Section 6.1(a) due to the
breach by Developer of any of its obligations specified in Section 1.4 (Closing)
or Section 6.1(k), City may elect either to (i) institute a Specific Performance
Proceeding; and/or (ii) (x) receive liquidated damages from Developer calculated
as set forth in Section 6.2(e); and/or (y) terminate this Agreement and require
a Mandatory Sale.

        (b)   Upon an Event of Default arising under Section 6.1(a) due to a
breach by Developer of any of the following obligations specified in this
Section 6.5(b), City may elect either to (i) institute a Specific Performance
Proceeding; and/or either (ii) require a Mandatory Sale and receive the
Shortfall Amount as liquidated damages from Developer; or (iii) receive actual
damages from Developer: Section 3.10 (Veracity of Statements); Section 3.11 (Use
of Casino Complex); failure of Developer to complete the Restoration as required
under Section 11 (Damage and Destruction); or upon an Event of Default arising
under Sections 6.1(b), (c), (d), (e), (f) or (j).

        (c)   Upon an Event of Default arising under Section 3.3 (Radius
Restriction) by Developer and/or Parent Company, City may elect either to
(i) institute a Specific Performance Proceeding and/or (ii) terminate this
Agreement.

        (d)   Upon an Event of Default arising under Section 6.1(a) due to the
breach by Developer of any of its obligations under Section 3.1 (Casino Complex
Operations), City may elect either to (i) institute a Specific Performance
Proceeding and/or (ii) receive actual damages from Developer, provided however,
that if in a Specific Performance Proceeding, the arbitrator or arbitrators
determine that Developer is not maintaining or operating the Casino Complex in a
manner consistent with First Class Casino Complex Standards, but are unable or
unwilling to fashion a specific performance remedy, in lieu thereof the
arbitrator or arbitrators may require Developer to increase its spending for
capital improvements or maintenance by Five Hundred Thousand Dollars ($500,000)
over the ensuing twelve (12) month period (the "Initial Period"). If during the
twelve (12) month period immediately following the Initial Period (the
"Subsequent Period"), the City, by reason of an additional Event of Default
under Section 6.1(a) due to a breach by Developer of any of its obligations
under Section 3.1, initiates a Specific Performance Proceeding, and the
arbitrator or arbitrators determine that Developer is not maintaining or
operating the Casino Complex in a manner consistent with First Class Casino
Complex Standards, but are unable or unwilling to fashion a specific performance
remedy, in lieu thereof the arbitrator or arbitrators may require Developer to
increase its spending for capital improvements or maintenance by One Million
Dollars ($1,000,000) over the ensuing twelve (12) month period.

        (e)   Upon an Event of Default arising under Section 6.1(i), City may
elect either to (i) institute a Specific Performance Proceeding; and/or either
(ii) require a Mandatory Sale and

21

--------------------------------------------------------------------------------






receive the Shortfall Amount as liquidated damages from Developer; (iii) receive
actual damages from Developer; or (iv) receive liquidated damages from
Developer.

        The foregoing limitations on City's and EDC's remedies under Section 6.5
shall in no way limit or diminish any other right of City or EDC under this
Agreement or otherwise, including City's or EDC's rights or remedies (x) under
the Guaranty and Keep Well Agreement, or under any other guaranty, indemnity,
instrument or agreement or (y) under Sections 3.6 (Default Rate), 6.2(d) and
(e), Section 7 (City's right to perform Developer's covenants), Section 9
(Insurance) or Section 11 (Damage and Destruction).

7.     City's Right to Perform Developer's Covenants

        If Developer at any time shall fail to take out, pay any insurance
premiums for, maintain or deliver any of the insurance policies in the manner
provided for herein, or shall fail to pay any sums, costs, expenses, charges,
payments or deposits to be paid by Developer hereunder after notice and the
expiration of any applicable cure period, City, without waiving or releasing
Developer from any obligation of Developer contained in this Agreement or
waiving or releasing any rights of City hereunder, at law or in equity, may (but
shall be under no obligation to) pay any such sums, costs, expenses, charges,
payments or deposits payable by Developer hereunder. All sums paid by City and
all costs and expenses incurred by City in connection with the performance of
any such obligation, together with interest thereon at the Default Rate from the
respective dates of City's making of each such payment or incurring of each such
sum, cost, liability, expense, charge, payment or deposit until the date of
actual repayment to City, shall be paid by Developer to City on demand. Any
payment or performance by City pursuant to the foregoing provisions of this
Section shall not be nor be deemed to be a waiver or release of breach or
default of Developer with respect thereto or of the right of City to take such
other action as may be permissible hereunder, at law or in equity if an Event of
Default by Developer shall have occurred. The City's rights under this Section 7
shall survive termination of this Agreement.

8.     Transfers

8.1    Transfer of Development Agreement

Developer shall not, whether by operation of law or otherwise, Transfer this
Agreement or the Casino Complex to a site that is not a Qualified Casino Complex
Site without the prior written consent of the Mayor and City Council; provided,
however, that the Mayor and City Council's right to consent to the Transfer of
the Casino Complex shall be of no further force and effect at such time as the
business operated at the Casino Complex no longer includes gaming activities.

8.2    Transfer of Ownership Interest

        (a)   For purposes of this Section 8.2, "Restricted Owner" means
(i) Developer and (ii) any Person who directly or indirectly owns or holds any
interest in Developer or any Casino Component Manager/Operator of a Component
other than any Person who would be a Restricted Owner due solely to that
Person's ownership of (x) a direct or indirect interest in a Publicly Traded
Corporation or (y) a five percent (5%) or less direct or indirect interest in
(1) Developer unless, in the case of clause (y), upon completion of any Transfer
the transferee will in the aggregate own or hold a five percent (5%) or more
direct or indirect ownership interest in Developer, or (2) the Casino Component
Manager/Operator of a Component. The covenants that Developer is to perform
under this Agreement for City's benefit and the services that each Casino
Component Manager/Operator of a Component renders with respect to the Casino
Complex are personal in nature. City and EDC are relying upon Developer and the
Casino Component Manager/Operators in the exercise of their skill, judgment,
reputation and discretion with respect to the Casino

22

--------------------------------------------------------------------------------



Complex. From and after the Execution Date under the Amended Agreement, any
Transfer by a Restricted Owner of (x) any direct ownership interest in Developer
or any Casino Component Manager/Operator of a Component, whether held by virtue
of partnership, limited liability company, corporation or other form of entity;
or (y) any ownership interest in any Restricted Owner, whether held by virtue of
partnership, limited liability company, corporation or through other form of
entity shall require the prior written consent of City, provided that with
respect to a Transfer by any Restricted Owner other than a Transfer by
Developer, any Affiliate of Developer or any Affiliate of any Casino Component
Manager/Operator of a Component, City shall not withhold its consent to any
Transfer unless the transferee (i) is in default on any debts due City, EDC or
any other entity (a "Municipal Supported Entity") that receives or received any
City funding or subsidy to carry out its activities; (ii) has defaulted on any
other material obligations to City, EDC or any Municipal Supported Entity
whether or not such default has been cured; or (iii) has engaged in any
frivolous litigation or made any frivolous claims against City as determined by
a court, or has been found liable to the City for abuse of process or malicious
prosecution with respect to claims against the City.

        (b)   Nothing contained in this Section 8.2 shall prevent a Transfer of
(x) an ownership interest in a Restricted Owner by: (i) Parent Company or an
Affiliate of Parent Company to an entity which has succeeded to all or a
substantial portion of the assets of Parent Company or such Affiliate; or
(ii) any Person (1) to that Person's spouse, child or parent ("Family Members");
(2) to an entity whose beneficial owners consist solely of such transferor
and/or the Family Members of the transferor; (3) to the beneficial owners of the
transferor if the transferor is an entity; (4) to any Person who owns any direct
or indirect interest in any Restricted Owner; (5) to any Person to whom the City
previously has consented to a Transfer; (6) by operation of law; and (7) to an
institutional lender on account of a pledge to such lender or (y) an ownership
interest in Developer or Restricted Owner or in any Affiliate of Developer or
Restricted Owner in connection with a public offering registered pursuant to the
Securities Act.

        (c)   All transferees shall hold their interests subject to the
restrictions of this Section 8.

        (d)   Developer shall notify City as promptly as practicable upon
Developer becoming aware of any Transfer.

        (e)   Developer agrees to (x) include in all Casino Component Management
Agreements of a Component a transfer restriction provision substantially similar
to the transfer restriction set forth in this Section 8.2 and to cause the
Casino Component Manager/Operator of a Component to acknowledge that City is a
third-party beneficiary of such provision; and (y) cause each Restricted Owner,
other than a Publicly Traded Corporation, to (1) place a legend on its ownership
certificate, if any, or include in its organizational documents, a transfer
restriction provision substantially similar to the transfer restriction set
forth in this Section 8.2 and (2) either enforce such provision or acknowledge
that City is a third-party beneficiary of such provision.

9.     Insurance

9.1    Maintain Insurance

Developer shall maintain in full force and effect the types and commercially
reasonable amounts of insurance as set forth on Exhibit 9.1 to the extent
available at commercially reasonable rates. Self insurance shall be permitted in
accordance with First Class Casino Complex Standards.

9.2    Form of Insurance and Insurers

Whenever, under the terms of this Agreement, Developer is required to maintain
insurance, City shall be additional named insureds in all such insurance
policies to the extent of their insurable interest, if

23

--------------------------------------------------------------------------------



any. All policies of insurance provided for in this Agreement shall be effected
under valid and enforceable policies, in commercially reasonable form issued by
responsible insurers which are authorized to transact business in the State,
having a Best rating of not less than A+ or its equivalent from another
recognized rating agency. As soon as practicable following the Closing date,
Developer shall deliver to City a copy of each policy, together with proof
reasonably satisfactory to City that the full premiums have been paid or
provided for at least the first year of the term of such policies. Thereafter,
as promptly as practicable prior to the expiration of each such policy,
Developer shall deliver to City an Accord certificate, together with proof
reasonably satisfactory to City that the full premiums have been paid or
provided for at least the renewal term of such policies and as promptly as
practicable, a copy of each renewal policy.

9.3    Other Policies

Developer shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required in this Agreement unless
City is an additional named insured therein to the extent of its insurable
interest, if any, with loss payable as provided in Section 9.2. Developer shall
as promptly as practicable notify City of the taking out of any such separate
insurance and shall cause copies of the original policies in respect thereof to
be delivered as required in Section 9.2.

9.4    Insurance Notice

Each such policy of insurance to be provided hereunder shall contain, to the
extent obtainable on a commercially reasonable basis, (a) a provision that no
act or omission of Developer which would otherwise result in forfeiture or
reduction of the insurance therein provided shall affect or limit the obligation
of the insurance company to pay City the amount of any loss sustained to the
extent of its insurable interest, if any, and (b) an agreement by the insurer
that such policy shall not be canceled or modified without at least thirty
(30) days prior written notice by registered mail, return receipt requested, to
City.

9.5    Keep in Good Standing

Developer shall observe and comply with the requirements of all policies of
public liability, fire and other policies of insurance at any time in force with
respect to the Casino Complex and Developer shall so perform and satisfy the
requirements of the companies writing such policies.

9.6    Blanket Policies

Any insurance provided for in this Article may be provided by blanket and/or
umbrella policies issued to Developer covering the Casino Complex and other
properties owned or leased by Developer; provided, however, that the amount of
the total insurance allocated to the Casino Complex shall be such as to furnish
in protection the equivalent of separate policies in the amounts herein required
without possibility of reduction or coinsurance by reason of, or damage to, any
other premises covered therein, and provided further that in all other respects,
any such policy or policies shall comply with the other specific insurance
provisions set forth herein and Developer shall make such policy or policies or
a copy thereof available for review by City at the Casino Complex.

24

--------------------------------------------------------------------------------



10.   Environmental

10.1    Representations and Warranties

Developer, as a further inducement to the City to enter into this Agreement,
makes the following representations and warranties:

(1)Neither Developer nor anyone affiliated with the Developer has disposed,
stored, discharged, treated, or released any hazardous substance or waste, as
defined in the Environmental Laws in violation of any Environmental Law, at, on,
in, under, to or from the Railroad Property; and

(2)Developer acknowledges that the Railroad Property is subject to the
Environmental Laws and that the Developer has, at all times during its ownership
of the Railroad Property, complied with the Environmental Laws applicable to the
Railroad Property.

10.2    Indemnity

Developer shall indemnify, defend and hold harmless the City from any and all
claims or demands (including reasonable attorney's fees) resulting directly or
indirectly from violation of Section 10.1.

10.3    Survival

The provisions of this Section 10 shall survive any termination of this
Agreement and shall not be deemed to be merged with any deed.

11.   Damage and Destruction

11.1    Damage or Destruction

In the event of damage to or destruction of improvements at the Casino Complex
or any part thereof by fire, casualty or otherwise, Developer, at its sole
expense and whether or not the insurance proceeds, if any, shall be sufficient
therefor, shall promptly repair, restore, replace and rebuild (collectively,
"Restore") the improvements, as nearly as possible to the same condition that
existed prior to such damage or destruction using materials of an equal or
superior quality to those existing in the improvements prior to such casualty.
All work required to be performed in connection with such restoration and repair
is hereinafter called the "Restoration." Developer shall obtain a permanent
certificate of occupancy as soon as practicable after the completion of such
Restoration. If neither Developer nor any Mortgagee shall commence the
Restoration of the improvements or the portion thereof damaged or destroyed
promptly following such damage or destruction and adjustment of its insurance
proceeds, or, having so commenced such Restoration, shall fail to proceed to
complete the same with reasonable diligence in accordance with the terms of this
Agreement, City may, but shall have no obligation to, complete such Restoration
at Developer's expense. Upon City's election to so complete the Restoration,
Developer immediately shall permit City to utilize all insurance proceeds which
shall have been received by Developer, minus those amounts, if any, which
Developer shall have applied to the Restoration, and if such sums are
insufficient to complete the Restoration, Developer, on demand, shall pay the
deficiency to City. Each Restoration shall be done subject to the provisions of
this Agreement.

11.2    Use of Insurance Proceeds

        (a)   Subject to the conditions set forth below, all proceeds of
casualty insurance on the improvements shall be made available to pay for the
cost of Restoration if any part of the improvements are damaged or destroyed in
whole or in part by fire or other casualty. All such insurance proceeds, less
the cost of collection, shall be paid into a trust account to be created by

25

--------------------------------------------------------------------------------



an independent third party ("Insurance Trustee") to be chosen by (i) the First
Mortgagee if the Casino Complex is encumbered by a First Mortgage or
(ii) Developer and City in the event there is no First Mortgagee, within ten
(10) days of when the proceeds are to be made available. Nothing herein shall
prohibit the First Mortgagee from acting as the Insurance Trustee. If Developer
or City for whatever reason, cannot or will not participate in the selection of
the Insurance Trustee, then the other party shall select the Insurance Trustee.
Developer shall name the Insurance Trustee appointed pursuant to this
Section 11.2 as the sole loss payee on Developer's casualty insurance. If those
parties who participate in the selection process cannot agree on the selection
of the Insurance Trustee, either City or Developer may apply to the Circuit
Court for the County for the appointment of a local bank having a capital
surplus in excess of Two Hundred Million Dollars ($200,000,000) as the Insurance
Trustee. The Insurance Trustee shall hold the insurance proceeds in trust to be
disbursed in stages to pay for the cost of the Restoration, as hereafter
provided. The Insurance Trustee shall deposit the insurance proceeds in an
interest bearing account and any after tax interest earned thereon shall be
added to the insurance proceeds. All fees and expenses of the Insurance Trustee
shall be paid by Developer.

        (b)   Promptly following any damage or destruction to the improvements
by fire, casualty or otherwise, Developer shall:

(1)give written notice of such damage or destruction to City and each Mortgagee;
and

(2)deliver an agreement by Developer to complete the Restoration in a reasonable
amount of time plus periods of time as performance by Developer is prevented by
Force Majeure events (other than financial inability) after occurrence of the
fire or casualty.

        (c)   After satisfaction of the conditions specified in paragraph (b) of
this Section, insurance proceeds shall be paid to Developer, or City, as the
case may be, from time to time thereafter in installments, but not more
frequently than once a month, upon application to be submitted from time to time
by Developer to Insurance Trustee showing the cost of work, labor, services,
materials, fixtures and equipment incorporated in the Restoration, or
incorporated therein since the last previous application, and paid for by
Developer or then due and owing. The amount of any installment to be paid to
Developer shall be such proportion of the total insurance proceeds as the cost
of work, labor, services, materials, fixtures and equipment theretofore
incorporated by Developer into the Restoration bears to the total estimated cost
of the Restoration by Developer, less all payments heretofore made to Developer
out of the insurance proceeds. Upon completion of and payment for the
Restoration by Developer, the balance of the insurance proceeds shall be paid
over to Developer, subject to the rights of any Mortgagee named as an insured.
If the estimated cost of any Restoration exceeds the insurance proceeds received
by Insurance Trustee, then prior to the commencement of such Restoration or
thereafter if at any time that the cost to complete the Restoration exceeds the
unapplied portion of such insurance proceeds, Developer shall from time to time
immediately deposit with Insurance Trustee cash funds in the amount of such
excess, to be held and applied by Insurance Trustee in accordance with the
provisions hereof. If City elects to make the Restoration at Developer's
expense, as provided in Section 11.1, then, as provided above with respect to
Developer, Insurance Trustee shall pay over the insurance proceeds to City, from
time to time, upon City's application accompanied by a certificate containing
the statements required under clauses (i), (ii) and (iii) of Section 11.2(d)(1),
to the extent not previously paid to Developer pursuant to this Section 11.2(c),
and Developer shall pay to Insurance Trustee, on demand, any sums which City
certifies to be an estimate of the amount necessary to complete the Restoration,
less the undisbursed insurance proceeds.

26

--------------------------------------------------------------------------------



        (d)   The following shall be conditions precedent to each payment made
to Developer as provided in Section 11.2:

(1)There shall be submitted to Insurance Trustee the certificate of the
architect stating (i) that the sum then requested to be withdrawn either has
been paid by Developer or is justly due to contractors, subcontractors,
materialmen, engineers, architects or other Persons (whose names and addresses
shall be stated) who have rendered or furnished work, labor, services,
materials, fixtures or equipment for the work and giving a brief description of
such work, labor, services, materials, fixtures or equipment and the principal
subdivisions or categories thereof and the several amounts so paid or due to
each of said Persons in respect thereof, and stating in reasonable detail the
progress of the Restoration up to the date of said certificate; (ii) that no
part of such expenditures has been or is being made the basis, in any previous
or then pending request, for the withdrawal of insurance money or has been made
out of the proceeds of insurance received by Developer; and (iii) that the
balance of the insurance proceeds held by Insurance Trustee will be sufficient,
upon completion of the Restoration, to pay for the same in full, and stating in
reasonable detail an estimate of the cost of such completion.

(2)There shall be furnished to Insurance Trustee appropriate sworn statements
and lien waivers (which comply with the mechanics' lien laws of the State) from
all Persons receiving payment under such draw.

(3)There shall be furnished to Insurance Trustee a title search, or a similar
certificate of a title insurance company reasonably satisfactory to Insurance
Trustee, showing that there are no liens affecting the Casino Complex or any
part thereof in connection with work done, authorized or incurred at or relating
to the Casino Complex which had not been discharged of record, except such as
will be discharged upon payment of the amount then requested to be withdrawn.

        (e)   Notwithstanding anything in this Section 11.2 to the contrary,
insurance proceeds for any fire or casualty of less than Forty Million Dollars
($40,000,000) shall not be paid to the Insurance Trustee to be disbursed as
provided in Section 11.2, but instead such proceeds shall be paid by the insurer
directly into a segregated account established by Developer for the purpose of
funding the Restoration. This account is established as an assurance fund to
guarantee the completion of the Restoration. Developer retains the right to
withdraw funds from this account to pay for the Restoration and to any excess
funds in the account following completion of the Restoration. Upon receipt of
such proceeds in the account, Developer shall promptly undertake and complete
the Restoration in accordance with this Article.

11.3    No Termination

No destruction of or damage to the improvements, or any portion thereof or
property therein by fire, flood or other casualty, whether such damage or
destruction be partial or total, shall permit Developer to terminate this
Agreement or relieve Developer from its obligations hereunder.

11.4    Condemnation

If a Major Condemnation occurs, this Agreement shall terminate, and no party to
this Agreement shall have any claims, rights, obligations, or liabilities
towards any other party arising after termination, other than as provided for
herein. If a Minor Condemnation occurs or the use or occupancy of the Casino
Complex or any part thereof is temporarily requisitioned by a civil or military
governmental authority, then (a) this Agreement shall continue in full force and
effect; (b) Developer shall promptly perform all Restoration required in order
to repair any physical damage to the Casino Complex caused by the Condemnation,
and to restore the Casino Complex, to the extent reasonably practicable, to its

27

--------------------------------------------------------------------------------



condition immediately before the Condemnation. If a Minor Condemnation occurs,
any Proceeds in excess of Forty Million Dollars ($40,000,000) will be and are
hereby, to the extent permitted by applicable law and agreed to by the
condemnor, assigned to and shall be withdrawn and paid into an escrow account to
be created by an escrow agent (the "Escrow Agent") selected by (i) the First
Mortgagee if the Casino Complex is encumbered by a First Mortgage; or
(ii) Developer and City in the event there is no First Mortgagee, within ten
(10) days of when the Proceeds are to be made available. If Developer or City
for whatever reason cannot or will not participate in the selection of the
Escrow Agent, then the other party shall select the Escrow Agent. Nothing herein
shall prohibit the First Mortgagee from acting as the Escrow Agent. This
transfer of the Proceeds, to the extent permitted by applicable law and agreed
to by the condemnor, shall be self-operative and shall occur automatically upon
the availability of the Proceeds from the Condemnation and such Proceeds shall
be payable into the escrow account on the naming of the Escrow Agent to be
applied as provided in this Section 11.4. If City or Developer are unable to
agree on the selection of an Escrow Agent, either City or Developer may apply to
the Circuit Court for the County for the appointment of a local bank having a
capital surplus in excess of Two Hundred Million Dollars ($200,000,000) as the
Escrow Agent. The Escrow Agent shall deposit the Proceeds in an interest-bearing
escrow account and any after tax interest earned thereon shall be added to the
Proceeds. The Escrow Agent shall disburse funds from the Escrow Account to pay
the cost of the Restoration in accordance with the procedure described in
Section 11.2(b), (c) and (d). If the cost of the Restoration exceeds the total
amount of the Proceeds, Developer shall be responsible for paying the excess
cost. If the Proceeds exceed the cost of the Restoration, the Escrow Agent shall
distribute the excess Proceeds, subject to the rights of the Mortgagees. Nothing
contained in this Section 11.4 shall impair or abrogate any rights of Developer
against the condemning authority in connection with any Condemnation. All fees
and expenses of the Escrow Agent shall be paid by Developer.

12.   Indemnification

12.1    Indemnification by Developer

        (a)   Developer shall defend, indemnify and hold harmless City, EDC and
each of their officers, agents and employees (collectively the "Indemnitees" and
individually an "Indemnitee") from and against any and all liabilities, losses,
damages, costs, expenses, claims, obligations, penalties and causes of action
(including reasonable fees and expenses for attorneys, paralegals, expert
witnesses and other consultants at the prevailing market rate for such services)
whether based upon negligence, strict liability, absolute liability, product
liability, misrepresentation, contract, implied or express warranty or any other
principal of law, that are imposed upon, incurred by or asserted against
Indemnitees or which Indemnitees may suffer or be required to pay and which
arise out of or relate in any manner to any of the following occurring prior to
the Termination Date: (1) Developer's ownership, possession, use, condition or
occupancy of the Casino Complex or any part thereof or any improvement thereon;
(2) Developer's operation or management of the Casino Complex or any part
thereof; (3) the performance of any labor or services or the furnishing of any
material for or at the Casino Complex or any part thereof by or on behalf of
Developer or enforcement of any liens with respect thereto; (4) any personal
injury, death or property damage suffered or alleged to have been suffered by
Developer (including Developer's employees, agents or servants), the Casino
Complex Operator/Managers (including their employees, agents or servants) or any
third person as a result of any action or inaction of Developer; (5) any work or
things whatsoever done in, or at the Casino Complex or any portion thereof, or
off-site pursuant to the terms of this Agreement by or on behalf of Developer;
(6) the condition of any building, facilities or improvements at the Casino
Complex or any non-public street, curb or sidewalk at the Casino Complex, or any
vaults, tunnels, malls, passageways or space therein; (7) any breach or default
on the part of Developer for the payment, performance or observance of any of
its obligations under all agreements entered into by Developer or any of its

28

--------------------------------------------------------------------------------



Affiliates relating to the performance of services or supplying of materials to
the Casino Complex or any part thereof; (8) any act, omission or negligence of
any tenant, or any of their respective agents, contractors, servants, employees,
licensees or other tenants; and (9) any claim by a third party relating to or
arising from any failure of Developer to comply with all Governmental
Requirements. In case any action or proceeding shall be brought against any
Indemnitee based upon any claim in respect of which Developer has agreed to
indemnify any Indemnitee, Developer will upon notice from Indemnitee defend such
action or proceeding on behalf of any Indemnitee at Developer's sole cost and
expense and will keep Indemnitee fully informed of all developments and
proceedings in connection therewith and will furnish Indemnitee with copies of
all papers served or filed therein, irrespective of by whom served or filed.
Developer shall defend such action with counsel it selects provided that such
counsel is reasonably satisfactory to Indemnitee. Such counsel shall not be
deemed reasonably satisfactory to Indemnitee if counsel has: (i) a legally
cognizable conflict of interest with respect to City or EDC; (ii) within the
five (5) years immediately preceding such selection performed legal work for
City or EDC which in their respective reasonable judgment was inadequate; or
(iii) frequently represented parties opposing City or EDC in prior litigation.
Each Indemnitee shall have the right, but not the obligation, at its own cost,
to be represented in any such action by counsel of its own choosing.

        (b)   Notwithstanding anything to the contrary contained in
Section 12.l(a) but further subject to Section 12.1(c) below, Developer shall
not indemnify and shall have no responsibility to Indemnitees for: (i) any
matter involving the gross negligence or willful misconduct of any of the
Indemnitees; (ii) any matter giving rise to any liability of any of the
Indemnitees prior to the April 9, 1998, except for such liabilities arising from
acts or omissions undertaken by or at the request or insistence of Developer;
(iii) any liability arising with respect to portions of the Casino Complex owned
or under the control of the City, the EDC, or any instrumentality or subdivision
thereof prior to April 9, 1998 which arises from any acts or omissions of any
Indemnitee occurring prior to the April 9, 1998; (iv) liability, if any, arising
from the City's or EDC's acquisition of or negotiations for the acquisition of
the Riverfront Site, including causes of actions relating to condemnation or
inverse condemnation by or against the City or EDC; (v) any failure by the City
or any subdivision or instrumentality thereof to exercise its police and similar
public safety powers with respect to the Casino Complex, but only to the extent
Developer is not required to undertake or perform such services pursuant to the
terms of this Agreement; (vi) any breach by City or EDC of its obligations
pursuant to this Agreement; or (vii) any liability arising with respect to any
off-site infrastructure improvements owned or under the control of the City
which arise from acts or omissions of the City; or (viii) any liability arising
as a consequence of the City's ownership of all or any part of the Casino
Complex (including the land underneath the Casino Complex) prior to Developer's
acquisition of same.

        (c)   The foregoing exclusions from Developer's obligation to indemnify
Indemnitees set forth in Section 12.1(b) above shall in no event apply to
Developer's environmental indemnity obligations set forth in Section 10.2.

13.   Force Majeure

13.1    Definition of Force Majeure

        An event of "Force Majeure" shall mean the following events or
circumstances, to the extent that they delay or otherwise adversely affect the
performance beyond the reasonable control of Developer, or its agents and
contractors, of their duties and obligations under this Agreement, or the
performance by the City or the EDC of their respective duties and obligations
under this Agreement:

        (a)   Strikes, lockouts, labor disputes, inability to procure materials,
failure of utilities, labor shortages or explosions;

29

--------------------------------------------------------------------------------



        (b)   Changes in Governmental Requirements by any Governmental
Authority, first effective after the date of this Agreement.

        (c)   Acts of God, tornadoes, hurricanes, floods, sinkholes, fires and
other casualties, landslides, earthquakes, epidemics, quarantine, pestilence,
and/or abnormal inclement weather;

        (d)   Acts of a public enemy, acts of war, terrorism, effects of nuclear
radiation, blockades, insurrections, riots, civil disturbances, or national or
international calamities;

        (e)   Concealed and unknown conditions of an unusual nature that are
encountered below ground or in an existing structure;

        (f)    Any temporary restraining order, preliminary injunction or
permanent injunction, or mandamus or similar order, unless based in whole or in
part on the actions or failure to act of Developer;

        (g)   Inability to have a Qualified Casino Complex Site Properly Zoned
within 120 days after this Agreement has been executed by all parties and
approved by City Council; or

        (h)   Unreasonable delay by the State in licensing Persons or any
Component of the Casino Complex, to the extent necessary, under the Act, to the
extent such delays are not based in whole or in part on the actions or failure
to act of such Persons.

13.2    Notice

Developer shall promptly notify the City of the occurrence of an event of "Force
Majeure" and describe in reasonable detail the nature of the event.

13.3    Excuse of Performance

Notwithstanding any other provision of this Agreement to the contrary, Developer
shall be entitled to an adjustment in the time for or excuse of the performance
of any duty or obligation of Developer under this Agreement for Force Majeure
events, but only for the number of days due to and/or resulting as a consequence
of such causes and only to the extent that such occurrences actually prevent or
delay the performance of such duty or obligation or cause such performance to be
commercially unreasonable.

14.   Miscellaneous

14.1    Notices

        Notices shall be given as follows:

        (a)   Any notice, demand or other communication which any party may
desire or may be required to give to any other party shall be in writing
delivered by (i) hand-delivery, (ii) a nationally recognized overnight courier,
(iii) telecopy, or (iv) mail (but excluding electronic mail, i.e., "e-mail")
addressed to a party at its address set forth below, or to such other address as
the party to receive such notice may have designated to all other parties by
notice in accordance herewith:

If to City:   Mayor
City of Detroit
1126 City-County Building
Detroit, Michigan 48226
Telecopier No.: 313-224-4433      

30

--------------------------------------------------------------------------------




with copies to:
 
Corporation Counsel
City of Detroit
First National Building
660 Woodward Avenue
Suite 1650
Detroit, Michigan 48226
Telecopier No.: 313-224-5505
If to EDC:
 
The Economic Development Corporation
of the City of Detroit
211 West Fort Street
Suite 900
Detroit, Michigan 48226
Telecopier No.: 313-963-9786
If to Developer:
 
Detroit Entertainment, L.L.C.
1922 Cass Avenue
Detroit, Michigan 48226
Attn.: Legal Department
Telecopier No.: 313-237-7721
 
 
Detroit Entertainment, L.L.C.
2901 Grand River Avenue
Detroit, Michigan 48201
Attn.: General Manager and PR Director
Telecopier No.: 313-961-0966
with copies to:
 
Mandalay Resort Group
3950 Las Vegas Boulevard South
Las Vegas, Nevada 89119
Attn.: General Counsel
Telecopier No.: 702-632-6723
 
 
                    - and -
 
 
Atwater Entertainment Associates, L.L.C.
300 River Place
Suite 6600
Detroit, Michigan 48207
Attn.: Vivian Carpenter
Telecopier No.: 313-394-0243
 
 
                    - and -
 
 
Atwater Casino Group, L.L.C.
Fox Office Center, 10th Floor
2211 Woodward
Detroit, MI 48201
Attn.: Marian Ilitch
Telecopier No.: 313-983-6048
 
 
                    - and -
 
 
Dykema Gossett, PLLC
39577 Woodward Avenue
Suite 300
Bloomfield Hills, Michigan 48304-2820
Attn.: Thomas B. Spillane, Jr.
Telecopier No.: 248-203-0763

31

--------------------------------------------------------------------------------





        (b)   Any such notice, demand or communication shall be deemed delivered
and effective upon the earlier to occur of actual delivery or, if delivered by
telecopier, the same day as confirmed by telecopier transmission or the first
Business Day thereafter if telecopied on a non-Business Day.

14.2    Non-Action or Failure to Observe Provisions of this Agreement

The failure of City, EDC or Developer to promptly insist upon strict performance
of any term, covenant, condition or provision of this Agreement, or any Exhibit
hereto, or any other agreement contemplated hereby, shall not be deemed a waiver
of any right or remedy that City, EDC or Developer may have, and shall not be
deemed a waiver of a subsequent default or nonperformance of such term,
covenant, condition or provision.

14.3    Applicable Law and Construction

The laws of the State shall govern the validity, performance and enforcement of
this Agreement. This Agreement has been negotiated by City, EDC and Developer,
and the Agreement, including the Exhibits, shall not be deemed to have been
negotiated and prepared by City, EDC or Developer, but by each of them.

14.4    Submission to Jurisdiction

        (a)   Each party to this Agreement hereby submits to the jurisdiction of
the Wayne County Circuit Court, the appellate courts of the State and to the
jurisdiction of the United States District Court for the Eastern District of the
State, for the purposes of any suit, action or other proceeding arising out of
or relating to this Agreement, and hereby agrees not to assert by way of a
motion as a defense or otherwise that such action is brought in an inconvenient
forum or that the venue of such action is improper or that the subject matter
thereof may not be enforced in or by such courts.

        (b)   If at any time during the term of this Agreement, Developer is not
a resident of the State or has no officer, director, employee, or agent thereof
available for service of process as a resident of the State, or if any permitted
assignee thereof shall be a foreign corporation, partnership or other entity or
shall have no officer, director, employee, or agent available for service of
process in the State, Developer or its assignee hereby designates the Secretary
of State of the State, as its agent for the service of process in any court
action between it and City and/or EDC or arising out of or relating to this
Agreement and such service shall be made as provided by the laws of the State
for service upon a non-resident; provided, however, that at the time of service
on the Secretary of State, copy of such service shall be delivered to Developer
in the manner provided in Section 14.1.

14.5    Complete Agreement

This Agreement, and all the documents and agreements described or referred to
herein, including the Exhibits hereto, constitute the full and complete
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes and controls in its entirety over any and all prior agreements
(including the Amended Agreement), understandings, representations and
statements whether written or oral by each of the parties hereto.

14.6    Holidays

It is hereby agreed and declared that whenever a notice or performance under the
terms of this Agreement is to be made or given on a day other than a Business
Day, it shall be postponed to the next following Business Day.

32

--------------------------------------------------------------------------------



14.7    Exhibits

Each Exhibit referred to and attached to this Agreement is an essential part of
this Agreement.

14.8    No Brokers

City, EDC and Developer hereby represent, agree and acknowledge that no real
estate broker or other person is entitled to claim or to be paid a commission as
a result of the execution and delivery of this Agreement.

14.9    No Joint Venture

City and EDC on the one hand and Developer on the other, agree that nothing
contained in this Agreement or any other documents executed in connection
herewith is intended or shall be construed to establish City and/or EDC and
Developer as joint venturers or partners.

14.10    Governmental Authorities

Notwithstanding any other provisions of this Agreement, but subject to
Section 2.5(b), any required permitting, licensing or other regulatory approvals
by any Governmental Authorities shall be subject to and undertaken in accordance
with the established procedures and requirements of such authority, as may be
applicable, with respect to similar projects and in no event shall the
Governmental Authority by virtue of any provision of this Agreement be obligated
to take any actions concerning regulatory approvals except through its
established processes.

14.11    Technical Amendments

In the event that there are minor inaccuracies contained herein or any Exhibit
attached hereto or any other agreement contemplated hereby, or the parties agree
that changes are required due to unforeseen events or circumstances, or
technical matters arising during the term of this Agreement, which changes do
not alter the substance of this Agreement, the respective officers of City and
EDC, and the officers of Developer, are authorized to approve such changes, and
are authorized to execute any required instruments, to make and incorporate such
amendment or change to this Agreement or any Exhibit attached hereto or any
other agreement contemplated hereby.

14.12    Unlawful Provisions Deemed Stricken

If this Agreement contains any unlawful provisions not an essential part of this
Agreement and which shall not appear to have a controlling or material
inducement to the making thereof, such provisions shall be deemed of no effect
and shall be deemed stricken from this Agreement without affecting the binding
force of the remainder. In the event any provision of this Agreement is capable
of more than one interpretation, one which would render the provision invalid
and one which would render the provision valid, the provision shall be
interpreted so as to render it valid.

14.13    No Liability for Approvals and Inspections

Except as may be otherwise expressly provided herein, no approval to be made by
City under this Agreement or any inspection of the work by City under this
Agreement, shall render City liable for failure to discover any defects or
non-conformance with this Agreement, or a violation of or noncompliance with any
federal, state or local statute, regulation, ordinance or code.

14.14    Time of the Essence

All times, wherever specified herein for the performance by City or Developer of
its obligations hereunder, are of the essence of this Agreement.

33

--------------------------------------------------------------------------------



14.15    Captions.

The captions of this Agreement are for convenience of reference only and in no
way define, limit or describe the scope or intent of this Agreement or in any
way affect this Agreement.

14.16    Sunset Provision

        (a)   The obligations imposed on Developer by and under Section 3.11
shall lapse and be of no further force or effect after April 9, 2033.

        (b)   The obligations imposed on Developer by and under Section 3.3
shall lapse and be of no further force or effect on December 14, 2009.

14.17    Compliance

Any provision that permits or requires a party to take action shall be deemed to
permit or require, as the case may be, the party to cause the action to be
taken.

14.18    Table of contents

The table of contents is for the purpose of convenience only and is not to be
deemed or construed in any way as part of this Agreement or as supplemental
thereto or amendatory thereof.

14.19    Number and Gender

All terms used in this Agreement, regardless of the number or gender in which
they are used, shall be deemed to include any other number and any gender as the
context may require.

14.20    Third Party Beneficiary

There shall be no third party beneficiaries with respect to this Agreement.

14.21    Cost of Investigation

If as a result of the Agreement, City or any of their directors or officers, the
Mayor, or any City Council members, or any employee, agent, or representative of
City is required to be licensed or approved by the Board, one-third (1/3) of all
reasonable costs of such licensing, approval or investigation shall be paid by
Developer within five (5) Business Days following receipt of a written request
from City.

14.22    Attorneys' Fees

Developer shall pay all of City's and EDC's costs, charges and expenses,
including court costs and attorneys' fees, incurred in enforcing Developer's
obligations under this Agreement or incurred by City or EDC in any action
brought by Developer in which City or EDC is the prevailing party. If Developer
is the prevailing party, Developer shall have no obligation to pay the
attorneys' fees and costs of City and/or EDC and Developer shall recover its
share of costs and reasonable attorneys' fees if and only if the court finds
that the claims of the City and/or EDC are frivolous and that City and/or EDC
are subject to sanctions.

14.23    Further Assurances

City and Developer will cooperate and work together in good faith to the extent
reasonably necessary and commercially reasonable to accomplish the mutual intent
of the parties that the Casino Complex be successfully completed as
expeditiously as is reasonably possible.

34

--------------------------------------------------------------------------------



14.24    Estoppel Certificates

City shall, at any time and from time to time, upon not less than fifteen
(15) Business Days prior written notice from any lender of Developer, execute
and deliver to any lender of Developer an estoppel certificate in the form
attached hereto as Exhibit 14.24.

14.25    Consent For Certain Amendments

The City agrees that it will not amend or revise a development agreement of any
other Detroit Casino Developer without first obtaining the consent of Developer
and all other Detroit Casino Developers if such amendment has the effect of:

        (a)   permitting a Detroit Casino Complex to locate on a site other than
a Qualified Casino Complex Site;

        (b)   permitting a Detroit Casino Complex to have more than 100,000
square feet of gaming space;

        (c)   amending the Radius Restriction;

        (d)   amending the provisions regarding transfer of the Development
Agreement or direct or indirect interests described in Section 8; and

        (e)   altering the manner in which Development Process Costs are paid
among Developer and the other Detroit Casino Developers.

14.26    Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original document and together shall constitute one instrument.

15.   Definitions

The terms defined in this Section 15 shall have the meanings indicated for
purposes of this Agreement. Definitions which are expressed by reference to the
singular or plural number of a term shall also apply to the other number of that
term. Capitalized terms which are used primarily in a single Section of this
Agreement are defined in that Section.

        (a)   "Additional Hotel Rooms" mean the difference between an eight
hundred (800) room hotel Component and the number of hotel rooms constructed at
the Casino Complex by December 31, 2005.

        (b)   "Act" means the Michigan Gaming Control and Revenue Act, being
Sections 432.101 et. seq. of the Michigan Compiled Laws, as amended from time to
time, together with all rules and regulations issued in connection therewith or
promulgated thereunder.

        (c)   "Adjusted Gross Receipts" shall have the same meaning as given to
such term in the Act.

        (d)   "Affiliate" means a Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by, or is under common
Control with, another Person. For purposes of clarification, Affiliates of
Developer include, without limitation, Parent Company, Circus Circus
Michigan, Inc., Atwater Casino Group, L.L.C., a Michigan limited liability
company, Atwater Entertainment Associates, L.L.C., a Michigan limited liability
company, and ZRX, L.L.C., a Michigan limited liability company.

        (e)   "Agreement" means this Revised Development Agreement.

35

--------------------------------------------------------------------------------






        (f)    "Amended Agreement" means the Amended and Restated Development
Agreement dated April 9, 1998, as amended by the First Amendment dated June 25,
1998, the Second Amendment dated December, 1999, the Third Amendment dated
November 30, 2000, the Fourth Amendment dated November, 2001, the Fifth
Amendment dated March     , 2002, the Sixth Amendment dated April     , 2002,
and the Seventh Amendment dated June 12, 2002, among the City, the EDC and
Developer.

        (g)   "Board" means the Michigan Gaming Control Board, or its
successors.

        (h)   "Boundaries" means that area within the City which is bounded on
the south by Jefferson Avenue, on the east by Interstate 375, on the north by a
line running from Interstate 375 along Interstate 75, Grand River Avenue to
Trumbull Avenue, and on the west by Trumbull Avenue as extended to Jefferson
Avenue.

        (i)    "Business Day" means all weekdays except Saturday and Sunday and
those that are official legal holiday of the City, State or the United States
government. Unless specifically stated as "Business Days," a reference to "days"
means calendar days.

        (j)    "Casino" means any premises wherein gaming is conducted by
Developer pursuant to this Agreement, and for purposes of Section 12, any
premises wherein gaming has been conducted by Developer pursuant to this
Agreement or the Amended Agreement, and includes all buildings, improvements,
equipment, and facilities used or maintained in connection with such gaming.

        (k)   "Casino Complex" means the Casino and all buildings, restaurants,
hotel structures, recreational or entertainment facilities, restaurants or other
dining facilities, bars and lounges, retail stores and other amenities that are
connected with, or operated in such an integral manner as to form a part of the
same operation whether on the same tract of land or otherwise.

        (l)    "Casino Component Manager/Operator" means the Person(s) engaged,
hired and/or retained by Developer to manage and/or operate one or more
Components under a Casino Component Management Agreement.

        (m)  "Casino Component Management Agreement" means any management
agreement between Developer and a Casino Component Manager/Operator pertaining
to the management and/or operation of one or more Components.

        (n)   "Casino Gaming Operations" means any gaming operations permitted
under the Act and offered or conducted at the Casino Complex.

        (o)   "Casino License" means the license issued by the Board to operate
the Casino and engage in Casino Gaming Operations.

        (p)   "Casino Manager" means the Person engaged, hired or retained by
Developer to manage and/or operate the Casino and the Casino Gaming Operations.
For purposes of clarification, Circus Circus Michigan, Inc., by virtue of its
acting as a member of Developer, may be deemed a Casino Manager for purposes of
this Agreement.

        (q)   "City" means the City of Detroit, a Michigan municipal
corporation.

        (r)   "City Council" means the City Council of the City.

        (s)   "Closing Certificate" means the certificate to be delivered by
Developer in the form as attached hereto as Exhibit 15(r).

        (t)    "Closing" means the date on which all of the conditions set forth
in Section 1.4 are satisfied and/or waived.

36

--------------------------------------------------------------------------------






        (u)   "Completion," "Completed" or "Substantial Completion" means for
the Casino Complex, the completion of the Work, as evidenced by the entitlement
to or receipt of a temporary certificate of occupancy by the appropriate
Governmental Authority for all Components to which a certificate of occupancy
would apply, and that the parking structure and not less than ninety percent
(90%) of the gaming area, ninety percent (90%) of the Initial Hotel Component,
and ninety percent (90%) of the retail floor space and ninety percent (90%) of
the restaurant floor space are open to the public for their intended use (and/or
in the case of the retail and restaurant floor spaces, are completed as shells
and available for leasing).

        (v)   "Completion Date" means the date on which Completion occurs, but
in any event, shall not be later than December 31, 2005.

        (w)  "Component" means, with respect to the Casino Complex, any of the
following: the hotel; Casino; restaurants; meeting and assembly space; ballroom;
theater; retail space; entertainment and recreational facilities; parking;
private bus; limousine and taxi parking and staging areas; the other facilities
described on Section G of Exhibit A; and such other facilities that may be added
as Components by amendment to this Agreement.

        (x)   "Condemnation" means a taking of all or any part of the Casino
Complex by eminent domain, condemnation, compulsory acquisition or similar
proceeding by a competent authority for a public or quasi-public use or purpose.

        (y)   "Consultants" means the architect, engineers, planners and other
consultants retained by Developer to perform the design services for the
Components set forth in Section 2.2(c).

        (z)   "Contractor" means one or more firms licensed as a contractor in
the State, City or County as required by applicable law, bonded to the extent
required by applicable law and hired by Developer pursuant to an agreement with
such Contractor or by a Contractor pursuant to a subcontract, to construct all
or part of the Components set forth in Section 2.2(c).

        (aa)     "Control(s)" or "Controlled" means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, as such terms are used by and interpreted under federal
securities laws, rules and regulations.

        (bb)     "Conveyance Agreement" means the Conveyance Agreement dated
April 28, 1999 among the City, the EDC and Developer.

        (cc)     "County" means Wayne County, Michigan.

        (dd)     "Default Rate" means a rate of interest at all times equal to
the greater of (i) the rate of interest announced from time to time by Comerica
Bank, or its successors ("Comerica"), at its City office, as its prime,
reference or corporate base rate of interest, or if Comerica is no longer in
business in the City or no longer publishes a prime, reference or corporate base
rate of interest, then the prime, reference or corporate base rate of interest
announced from time to time by such local bank having from time to time the
largest capital surplus, plus four percent (4%) per annum or (ii) twelve percent
(12%) per annum, provided, however, the Default Rate shall not exceed the
maximum rate allowed by applicable law.

        (ee)     "Design Documents" means, collectively, as applicable, all
engineering, architectural and construction documents for the design and
construction of the Casino Complex.

        (ff)      "Detroit Based Business" is defined in Chapter 18 of the 1984
Detroit City Code.

        (gg)     "Detroit Casino Complex" means any of the three casino
complexes operated at any time by any of the Detroit Casino Developers.

37

--------------------------------------------------------------------------------






        (hh)     "Detroit Casino Developers" means any of Developer, Greektown
Casino, L.L.C., a Michigan limited liability company, and MGM Grand Detroit,
L.L.C., a Delaware limited liability company, and their successors in interest.

        (ii)       "Detroit Resident Business" means any business with at least
four employees which employs at least fifty-one percent (51%) Detroit residents.
An individual employee will be considered a Detroit resident once the business
has presented proof of such individual's payment of the City of Detroit Income
Tax in the previous taxable year, or proof that the individual is now subject to
payment of Detroit Income Tax due to his/her residence in the City of Detroit.

        (jj)       "Developer" means Detroit Entertainment, L.L.C., a Michigan
limited liability company, or its successors or assigns as permitted hereunder.

        (kk)     "Development Process Costs" means, to the extent not otherwise
payable by Developer hereunder, the aggregate amount of any and all costs and
expenses in good faith paid, or incurred by, City and/or EDC to third parties,
in connection with the Detroit Casino Complexes, beginning with the planning and
preparation of the RFP/Q.

        (ll)       "direct or indirect interest" means an interest in an entity
held directly or an interest held indirectly through interests in one or more
intermediary entities connected through a chain of ownership to the entity in
question, taking into account the dilutive effect of the interests of others in
such intermediary entities.

        (mm)     "EDC" means The Economic Development Corporation of the City of
Detroit, a Michigan public body corporate.

        (nn)     "Environmental Laws" means all federal, state and local
statutes, ordinances, regulations and rules relating to environmental quality,
health, safety, contamination and clean-up, including the Clean Air Act, 42
U.S.C. Section 7401 et seq.; the Clean Water Act, 33 U.S.C. Section 1251 et
seq., and the Water Quality Act of 1987; the Federal Insecticide, Fungicide, and
Rodenticide Act ("FIFRA"), 7 U.S.C. Section 136 et seq.; the Marine Protection,
Research, and Sanctuaries Act, 33 U.S.C. Section 1401 et seq.; the National
Environmental Policy Act, 42 U.S.C. Section 4321 et seq.; the Occupational
Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Resource Conservation
and Recovery Act ("RCRA"), 42 U.S.C. Section 6901 et seq., as amended by the
Hazardous and Solid Waste Amendments of 1984; the Safe Drinking Water Act, 42
U.S.C. Section 300f et seq.; the Comprehensive Environmental Response,
Compensation and Liability Act ("CERCLA"), 42 U.S.C. Section 9601 et seq., as
amended by the Superfund Amendments and Reauthorization Act, the Emergency
Planning and Community Right-to-Know Act, and Radon Gas and Indoor Air Quality
Research Act; the Toxic Substances Control Act ("TSCA"), 15 U.S.C. Section 2601
et seq.; the Federal Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801 et seq.; the Atomic Energy Act, 42 U.S.C. Section 2011 et seq.; the
Nuclear Waste Policy Act of 1982, 42 U.S.C. Section 10101 et seq.; and the
Michigan Natural Resources and Environmental Protection Act ("NREPA"), MCL
324.3101-.21551, with implementing regulations and to the extent legally
enforceable, guidelines. Environmental Laws shall also include all state,
regional, county, municipal and other local laws, regulations, rules and
ordinances insofar as they purport to regulate human health, the environment or
Hazardous Materials.

        (oo)     "Equal Opportunity Employment Plan" means a voluntary plan for
the employment of women and Minorities in the Casino Complex and in the
construction of the Casino Complex.

        (pp)     "Event of Default" shall have the meaning ascribed to it in
Section 6.1.

        (qq)     "Financial Statements" means a balance sheet and related
statements of income and cash flows of Developer.

38

--------------------------------------------------------------------------------






        (rr)      "Financing" means the act, process or an instance of obtaining
funds for the Casino Complex, whether secured or unsecured, including but not
limited to (i) issuing securities; (ii) drawing upon any existing or new credit
facility; or (iii) contributions to capital by any Person.

        (ss)      "Finance Affiliate" means any Affiliate created to effectuate
all or any portion of a Financing.

        (tt)      "Final Completion" means for the Casino Complex, the
completion of the Work, as evidenced by the entitlement to or receipt of a
temporary certificate of occupancy by the appropriate Governmental Authority for
all Components to which a certificate of occupancy would apply, and that one
hundred percent (100%) of the parking structure, gaming area, Initial Hotel
Component, retail floor space and restaurant floor space are open to the public
for their intended use (and/or in the case of the retail and restaurant floor
spaces, are completed as shells and available for leasing).

        (uu)     "Final Completion Date" means December 31, 2006.

        (vv)     "Finish Work" refers to the finishes which create the internal
and external appearance of the Casino Complex.

        (ww)     "First Class Casino Complex Standards" means the standards of
quality established and maintained on the date hereof at Monte Carlo Resort and
Casino, Las Vegas, Nevada, taken as a whole.

        (xx)     "First Mortgage" means the first priority Mortgage.

        (yy)     "First Mortgagee" means the holder of the First Mortgage.

        (zz)     "Fiscal Year" means the fiscal year that ends on the last day
of the fiscal year of Developer. The first Fiscal Year shall be the period
commencing on the date this Agreement is signed and ending on the last day of
the fiscal year of Developer in which the the date this Agreement is signed. The
term "Full Fiscal Year" means any Fiscal Year containing not fewer than three
hundred sixty-five (365) days. The partial Fiscal Year commencing after the end
of the last Full Fiscal Year and ending with the termination of this Agreement
shall constitute a separate Fiscal Year.

        (aaa)    "Force Majeure" shall have the meaning ascribed to such term in
Section 13.

        (bbb)    "GAAP" means generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession for use in the Unites States, which are acceptable to
the circumstances as of the date of determination.

        (ccc)    "Gaming Area" means the space on which Casino Gaming Operations
occur, exclusive of the work area and circulation pathways within Casino
Complex.

        (ddd)    "Gaming Authorities" means all agencies, authorities and
instrumentalities of the City, State, or the United States, or any subdivision
thereof, having jurisdiction over the gaming or related activities at the
Casino, including the Board, or their respective successors.

        (eee)    "Governmental Authority" or "Governmental Authorities" means
any federal, state, county or municipal governmental authority, including all
executive, legislative, judicial and administrative departments and bodies
thereof (including any Gaming Authority) having jurisdiction over Developer
and/or the Casino Complex.

39

--------------------------------------------------------------------------------






        (fff)    "Governmental Requirements" means all laws, ordinances,
statutes, executive orders, rules, zoning requirements and agreements of any
Governmental Authority that are applicable to the acquisition, remediation,
renovation, demolition, development, construction and operation of the Casino
Complex including all required permits, approvals and any rules, guidelines or
restrictions enacted or imposed by Governmental Authorities, but only to the
extent that such laws, ordinances, statutes, executive orders, zoning
requirements, agreements, permits, approvals, rules, guidelines and restrictions
are valid and binding on Developer and Developer would be required to comply
with the same without regard to this Agreement.

        (ggg)    "Guaranty and Keepwell Agreement" means the Guaranty and
Keepwell Agreement between the City and Parent Company delivered pursuant to
Section 3.15.

        (hhh)    "Hazardous Materials" means the following, including mixtures
thereof: any hazardous substance, pollutant, contaminant, waste, by-product, or
constituent regulated under CERCLA; the Michigan Natural Resources and
Environmental Protection Act, MCL 324.101-.21551; oil and petroleum products,
natural gas liquids, liquefied natural gas and synthetic gas usable for fuel;
pesticides regulated under the FIFRA; asbestos and asbestos-containing
materials, polychlorinated biphenyls and other substances regulated under the
TSCA; source material, special nuclear material, by-product material and any
other radioactive materials or radioactive wastes, however produced, regulated
under the Atomic Energy Act or the Nuclear Waste Policy Act; chemicals subject
to the OSHA Hazard Communication Standard, 29 C.F.R. §1910.1200 et seq.; solid
wastes whether or not hazardous within the meaning of RCRA; and any other
hazardous substance, pollutant or contaminant regulated under any other
Environmental Law.

        (iii)    "including" and any variant or other form of such term means
including but not limited to.

        (jjj)    "Indemnity Agreement" means that certain indemnity agreement by
and among the City, the Developer and the other Detroit Casino Developers in the
form previously agreed to by such parties.

        (kkk)    "Initial Hotel Component" shall have the meaning ascribed to it
in Section 2.2(c).

        (lll)    "JEPAB Funding Obligation" shall mean the obligation of the
City to fund the Two Million Dollars ($2,000,000) for the JEPAB pursuant to
Section 3.5(k).

        (mmm)    "Loan Default" means an event of default or default or event or
condition which, with respect to Developer or its Finance Affiliate without
further notice or passage of time, would entitle a mortgagee to exercise the
right to foreclose upon, acquire, possess or obtain the appointment of a
receiver or other similar trustee or officer over all or a part of Developer's
interest in the Development.

        (nnn)    "Local Partner(s)" means any Person who directly or indirectly
through an entity or series of entities owns an interest in Atwater Casino
Group, L.L.C.

        (ooo)    "Major Condemnation" means a Condemnation either (i) of the
entire Casino Complex, or (ii) of a portion of the Casino Complex if, as a
result of the Condemnation, it would be imprudent or unreasonable to continue to
operate the Casino Complex even after making all reasonable repairs and
restorations.

        (ppp)    "Manage" means to generate, manufacture, process, treat, store,
use, re-use, refine, recycle, reclaim, blend or burn for energy recovery,
incinerate, accumulate speculatively, transport, transfer, dispose of or abandon
Hazardous Materials.

        (qqq)    "Mandatory Sale" shall have the meaning ascribed to it in
Section 6.3.

        (rrr)    "Mayor" means the duly elected Mayor of the City.

40

--------------------------------------------------------------------------------






        (sss)    "Minor Condemnation" means a Condemnation that is not a Major
Condemnation.

        (ttt)    "Minority" means that term as defined in Section 18-5-31 of
Chapter 18 of the 1984 Detroit City Code.

        (uuu)    "Minority Business Development Fund" shall mean a Forty Million
Dollar ($40,000,000) fund established by the City from payments made by the
Detroit Casino Developers under their respective development agreements,
aggregating Thirty Million Dollars ($30,000,000), and an additional Ten Million
Dollars ($10,000,000) from other funds received by the City from the Developers
under their respective development agreements, to be used for Minority business
development purposes and to satisfy the JEPAB Funding Obligation.

        (vvv)    "Mortgage" means a mortgage on all or any part of Developer's
interest in the Casino Complex.

        (www)    "Mortgagee" means the holder from time to time of a mortgage on
all or any part of Developer's interest in the Casino Complex.

        (xxx)    "MotorCity Casino" means the Casino currently owned and
operated by Detroit Entertainment, L.L.C. and located at 2901 Grand River Avenue
in Detroit, Michigan.

        (yyy)    "Parent Company" means Mandalay Resort Group, and its
successors and assigns.

        (zzz)    "Permitted Affiliate Payments" means (i) payments which
represent compensation for goods and services purchased or acquired from an
Affiliate in the ordinary course of business; (ii) distributions required under
Developer's operating agreement to satisfy tax payments; (iii) payments of
interest or principal to any Affiliate of Developer, with respect to money
borrowed from such Affiliate provided no acceleration of such payments shall be
a Permitted Affiliate Payment unless as and to the extent loans to such
Affiliate from third parties have been accelerated; (iv) payments to any Casino
Manager which are used by such Casino Manager (for this purpose, Casino Manager
shall include Circus Circus Michigan, Inc., subject to the City's receipt of
Casino Manager documentation from Mandalay Resort Group) as a management fee or
to pay compensation and benefits to its employees; (v) distributions to
Developer's members in an amount equal to, and to be used solely for the purpose
of paying, principal and interest on money borrowed to make capital
contributions to Developer.

        (aaaa)    "Permits" means all licenses, permits, approvals, consents and
authorizations that Developer is required to obtain from any Governmental
Authority to perform and carry out its obligations under this Agreement
including permits and licenses necessary to demolish, build, open, operate and
occupy the Casino Complex.

        (bbbb)    "Person" means an individual, a corporation, partnership,
limited liability company, association or other entity, a trust, an
unincorporated organization, or a governmental unit, subdivision, agency or
instrumentality.

        (cccc)    "Proceeds" means the compensation paid by the condemning
authority to the City and/or Developer in connection with a Condemnation,
whether recovered through litigation or otherwise, but excluding any
compensation paid in connection with a temporary taking.

        (dddd)    "Properly Zoned" means SD-5 zoning has been approved by City
Council.

        (eeee)    "Publicly Traded Corporation" shall have the same meaning as
defined in the Act.

        (ffff)    "Qualified Casino Complex Site" means any site upon which any
Detroit Casino Developer may construct and operate a Casino Complex, provided
that the site is:

(1)located either within the Boundaries or in another location approved in
writing by the City and the other two Detroit Casino Developers;

41

--------------------------------------------------------------------------------



(2)Properly Zoned;

(3)Located such that, absent the written consent of the City and the other two
Detroit Casino Developers (i) each property line of Developer's Casino Complex
is at least one-third mile from the property lines of the Detroit Casino
Complexes of the other two Detroit Casino Developers, and (ii) there is no
sharing with any other Detroit Casino Developer of any Detroit Casino Complex
facilities. If two (2) prospective sites have property lines which are within
one-third (1/3) mile of each other, the first site to be acquired shall be a
permitted site for the Casino Complex to the exclusion of the other.

(In other words, Developer may locate or relocate its Casino Complex outside of
the Boundaries or share facilities with the Detroit Casino Complex of another
Detroit Casino Developer or locate within one-third mile of another Detroit
Casino Developer's Detroit Casino Complex with the prior written consent of the
City and the other two Detroit Casino Developers.)

        (gggg)    "Radius" means the geographic area encompassed by a circle
having a radius of one hundred fifty (150) miles and the intersection of
Woodward and State Fair as its center.

        (hhhh)    "Railroad Property" means all real property owned by Jefferson
Holdings, L.L.C., a Michigan limited liability company, which was acquired from
Riverfront Holdings, Inc. and Grand Trunk Western Railroad Incorporated.

        (iiii)    "Restricted Party" has the meaning set forth in Section 3.3
(Radius Restriction).

        (jjjj)    "RFP/Q" means the Phase I and Phase II Request for Proposals
and Qualifications issued by the City in connection with the land-based casino
development project for the City.

        (kkkk)    "Riverfront Bonds" means (i) those bonds issued by the City in
the principal amount of $49,927,978.09 for the purpose of funding the
acquisition of the Riverfront Site and development and infrastructure costs, for
which bonds Developer provided credit enhancement in the form of a letter of
credit, and (ii) any bonds the proceeds of which are used to retire Riverfront
Bonds.

        (llll)    "Riverfront Bond Fund" means the net proceeds of the
Riverfront Bonds, plus all interest earned on such proceeds, minus the cost of
issuance and all disbursements.

        (mmmm)    "Riverfront Site" means the Waterfront Reclamation and Casino
Development Project Area.

        (nnnn)    "SD-5 zoning" means the current SD-5 zoning modified
appropriately to take into account each Detroit Casino Developer's separate
gaming site to be located within the Boundaries or in another location approved
in writing by the City and the other two Detroit Casino Developers.

        (oooo)    "Small Business Concern" is defined in Section 18-5-1 of the
1984 Detroit City Code.

        (pppp)    "State" means the State of Michigan.

        (qqqq)    "Suitable Lender" means:

(1)any insurance company as defined in Section 2(13) of the Securities Act of
1933;

(2)any investment company registered under the Investment Company Act of 1940;

(3)any business development company as defined in Section 2(a)(48) of the
Investment Company Act of 1940;

(4)any small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

42

--------------------------------------------------------------------------------



(5)any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees;

(6)any employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974;

(7)any trust fund whose trustee is a bank or trust company and whose
participants are exclusively plans of the types identified in paragraph (5) or
(6) of this section;

(8)any business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

(9)any investment adviser registered under the Investment Advisers Act of 1940;

(10)any dealer registered pursuant to Section 15 of the Securities and Exchange
Act of 1934 or its Affiliate;

(11)any entity, all of the equity owners of which are, or all debt securities of
which are owned by, (i) "qualified institutional buyers" as defined in Rule 144A
under the Securities Act of 1933, as amended (the "Securities Act") acting for
their own account or the accounts of other qualified institutional buyers,
and/or (ii) parties who have acquired such equity interests or debt securities
pursuant to Regulation S of the Securities Act or pursuant to a public offering
registered pursuant to the Securities Act;

(12)any bank as defined in Section 3(a)(2) of the Securities Act of 1933, any
savings and loan association or other institution as referenced in
Section 3(a)(5)(A) of the Securities Act of 1933, or any foreign bank or savings
and loan association or equivalent institution;

(13)any investor or group of investors purchasing debt securities of Developer
who are (i) purchasing such debt securities of Developer in any public offering
registered pursuant to the Securities Act; (ii) "qualified institutional buyers"
(as defined in Rule 144A under the Securities Act); and/or (iii) purchasing such
debt securities of Developer pursuant to Regulation S of the Securities Act;

(14)Parent Company or any Affiliate of Parent Company;

(15)any Publicly Traded Corporation whose securities are traded on a national
exchange or are included for quotation on the NASDAQ Stock Market; and

(16)any other lender approved by City in the exercise of its reasonable
judgment.

        (rrrr)    "Termination Date" means the date that this Agreement is
terminated as provided in this Agreement.

        (ssss)    "Transfer" means (i) any sale (including agreements to sell on
an installment basis), assignment, transfer, alienation, merger, consolidation,
reorganization, liquidation, or any other disposition by operation of law or
otherwise, and (ii) the creation or issuance of new or additional interests in
the ownership of any entity.

        (tttt)    "Work" means site preparation work and/or construction of the
improvements in accordance with the construction documents for the Casino
Complex and includes labor, materials and equipment to be furnished by a
contractor or subcontractor.

   


[signature page follows]

43

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have set their hands and had
their seals affixed on the dates set forth after their respective signatures.

    CITY OF DETROIT, a municipal corporation
 
 
By:
 
/s/  KWAME KILPATRICK      

--------------------------------------------------------------------------------

        Its: Mayor

--------------------------------------------------------------------------------


 
 
THE ECONOMIC DEVELOPMENT CORPORATION OF THE CITY OF DETROIT, a Michigan public
body corporate
 
 
By:
 
    

--------------------------------------------------------------------------------

        Its:     

--------------------------------------------------------------------------------


 
 
By:
 
    

--------------------------------------------------------------------------------

        Its:     

--------------------------------------------------------------------------------


 
 
DETROIT ENTERTAINMENT, L.L.C., a Michigan limited liability company
 
 
By:
 
Circus Circus Michigan, Inc., a Michigan corporation, one of its members
 
 
 
 
By:
/s/  GLENN SCHAEFFER      

--------------------------------------------------------------------------------


 
 
 
 
Its:
President

--------------------------------------------------------------------------------


 
 
By:
 
Atwater Casino Group, LLC, a Michigan limited liability company, one of its
members
 
 
 
 
By:
/s/  THOMAS CELANI      

--------------------------------------------------------------------------------


 
 
 
 
Its:
President

--------------------------------------------------------------------------------


 
 
 
 
By:
/s/  VIVIAN CARPENTER      

--------------------------------------------------------------------------------


 
 
 
 
Its:
V.P. and Manager

--------------------------------------------------------------------------------

44

--------------------------------------------------------------------------------






EXHIBIT 3.15: FORM OF
GUARANTY


TABLE OF CONTENTS


 
 
  Page

--------------------------------------------------------------------------------

Preliminary Statement   2
1.
General Provisions
 
2   1.1 Findings   2   1.2 Developer's Rights   2   1.3 Location of the Casino
Complex   3   1.4 Closing   3
2.
Design and Construction of Casino Complex
 
4   2.1 No Responsibility for City   4   2.2 Casino Complex   4   2.3 Permits  
5   2.4 Quality of Work   5   2.5 Construction and Scheduling   5   2.6 Design
and approval   6   2.7 Approval by City   6
3.
Other Obligations of Developer
 
6   3.1 Casino Complex Operations   6   3.2 Hours of Operation   6   3.3 Radius
Restriction   7   3.4 Payment of Development Process Costs   8   3.5 Social
Commitments   8   3.6 Default Rate   10   3.7 Administration of this Agreement  
11   3.8 Negative covenants   11   Notification of Certain Events   12   3.9
Notification   12   3.10 Veracity of Statements   12   Veracity of Statements  
12   3.11 Use of Casino Complex   13   3.12 Financing   13   Financing
Representations; Restrictions   13   3.13 Riverfront Site Closeout   13   3.14
Budgeting Assistance   14   3.15 Guaranty and Keepwell Agreement   15
4.
Representations and Warranties
 
15   4.1 Representations and Warranties of Developer   15   Representations and
Warranties of Developer   15   4.2 Representations and Warranties of the City  
16   Representations and Warranties of City   16   4.3 Representations and
Warranties of the EDC   16   Representations and Warranties of EDC   16
5.
Other Obligations of City
 
16   5.1 Re-Selection   16        


45

--------------------------------------------------------------------------------




6.
Default
 
17   6.1 Events of Default   17   Events of Default   17   6.2 Remedies   18  
6.3 Termination   20   Termination   20   6.4 Liquidated Damages   21  
Liquidated Damages   21   6.5 Limitation of Remedies   21   Limitation on
Remedies   21
7.
City's Right to Perform Developer's Covenants
 
22
8.
Transfers
 
22   8.1 Transfer of Development Agreement   22   8.2 Transfer of Ownership
Interest   22
9.
Insurance
 
23   9.1 Maintain Insurance   23   9.2 Form of Insurance and Insurers   23  
Form of Insurance and Insurers   24   9.3 Other Policies   24   Other Policies  
24   9.4 Insurance Notice   24   Insurance Notice   24   9.5 Keep in Good
Standing   24   Keep in Good Standing   24   9.6 Blanket Policies   24   Blanket
Policies   24
10.
Environmental
 
25   10.1 Representations and Warranties   25   10.2 Indemnity   25   10.3
Contribution   25   10.4 Survival   25
11.
Damage and Destruction
 
25   11.1 Damage or Destruction   25   Damage or Destruction   25   11.2 Use of
Insurance Proceeds   25   Use of Insurance Proceeds   25   11.3 No Termination  
27   No Termination   27   11.4 Condemnation   27   Condemnation   27
12.
Indemnification
 
28   12.1 Indemnification by Developer   28   Indemnification by Developer   28
13.
Force Majeure
 
29   13.1 Definition of Force Majeure   29   13.2 Excuse of Performance   30    
   

46

--------------------------------------------------------------------------------




14.
Miscellaneous
 
30   14.1 Notices   30   Notices   30   14.2 Non-Action or Failure to Observe
Provisions of this Agreement   32   Non-Action or Failure to Observe Provisions
of this Agreement   32   14.3 Applicable Law and Construction   32   Applicable
Law and Construction   32   14.4 Submission to Jurisdiction   32   Submission to
Jurisdiction   32   14.5 Complete Agreement   32   Complete Agreement   32  
14.6 Holidays   32   Holidays   32   14.7 Exhibits   33   Exhibits   33   14.8
No Brokers   33   No Brokers   33   14.9 No Joint Venture   33   No Joint
Venture.   33   14.10 Governmental Authorities   33   Governmental Authorities  
33   14.11 Technical Amendments   33   Technical Amendments   33   14.12
Unlawful Provisions Deemed Stricken   33   Unlawful Provisions Deemed Stricken  
33   14.13 No Liability for Approvals and Inspections   33   No Liability for
Approvals and Inspections   33   14.14 Time of the Essence   33   Time of the
Essence   33   14.15 Captions.   34   Captions   34   14.16 Sunset Provision  
34   Sunset Provision.   34   14.17 Compliance   34   Compliance   34   14.18
Table of contents   34   Table of Contents   34   14.19 Number and Gender   34  
14.20 Third Party Beneficiary   34   Third Party Beneficiary   34   14.21 Cost
of Investigation   34   Cost of Investigation   34   14.22 Attorneys' Fees   34
  Attorneys' Fees   34   14.23 Further Assurances   34   Further Assurances   34
  14.24 Estoppel Certificates   35   14.25 Consent For Certain Amendments   35  
14.26 Counterparts   35   Counterparts   35
15.
Definitions
 
35

47

--------------------------------------------------------------------------------



EXHIBIT 3.15: FORM OF
GUARANTY

GUARANTY

        This GUARANTY ("Guaranty") is made as of this    day of            ,
2002, by Mandalay Resort Group, a Nevada corporation ("Guarantor"), having its
office at 3950 Las Vegas Boulevard South, Las Vegas, Nevada 89119 to and for the
benefit of the City of Detroit, a municipal corporation ("City").

W I T N E S S E T H

        WHEREAS, Detroit Entertainment, L.L.C., a Michigan limited liability
company ("Developer") and City have executed that certain Revised Development
Agreement dated of even date herewith ("Development Agreement," with capitalized
terms herein having the same meaning as therein defined, unless expressly
otherwise defined herein), which Development Agreement sets forth the terms and
conditions upon which Developer has agreed to build and operate the Casino
Complex; and

        WHEREAS, Guarantor being the parent of one of the members of Developer,
will directly and indirectly benefit from the financial success of Developer.

        NOW, THEREFORE, in consideration of the foregoing premises, Guarantor,
acknowledging that but for the execution and delivery of this Guaranty, City
would be entitled to exercise certain rights and remedies under the Development
Agreement with respect to Developer's nonperformance of, and noncompliance with,
certain covenants, conditions and provisions therein, and in consideration of
City's forbearance from exercising such rights and remedies and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, hereby covenants and agrees as follows:

        1.     Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to City the completion of the construction of the additional
components to the Casino Complex, as set forth in the Development Agreement.

        2.     The obligations of Guarantor under this Guaranty shall terminate
and be of no further force or effect as of the first date all of the additional
components of the Casino Complex are open to the public for business.

        3.     Guarantor will maintain continuously in full force and effect and
available to it resources, including unused lines of credit in its favor, in an
amount reasonably sufficient to fund all amounts necessary to allow Guarantor to
perform all of its obligations hereunder.

        4.     This is an absolute, irrevocable, present and continuing guaranty
of payment and performance and not merely a guaranty of collection. Upon notice
to Guarantor from City that Developer has failed to perform any of the
Obligations, Guarantor agrees, on demand by City to:

        (a)   perform and pay each and every one of the Obligations in
accordance with the terms, covenants and conditions of the Development
Agreement;

        (b)   indemnify and hold City harmless from and against any and all
loss, cost, damage, injury, liability, claim or expense City may suffer or incur
by reason of any nonpayment or nonperformance of any of the Obligations; and

        (c)   fully reimburse and repay City for all outlays and expenses
including interest thereon at the Default Rate, that City may make or incur by
reason of any nonpayment or nonperformance of any Obligations, including,
without limitation, all outlays and expenses that City may make or incur if
City, in its sole discretion, elects to pay or perform any of the Obligations on
Developer's or Guarantor's behalf.

48

--------------------------------------------------------------------------------






        5.     Upon any Event of Default hereunder, City shall have the
following rights and remedies:

        (a)   If City in its sole discretion choose to do so, it may perform any
or all of Guarantor's obligations to be performed hereunder on Guarantor's
behalf. In such event, Guarantor shall reimburse City immediately on demand for
all costs and expenses, including reasonable attorneys' fees, that City may
incur in performing those obligations, together with interest thereon at the
Default Rate from the dates they are incurred until paid.

        (b)   In addition, City may bring any action at law or in equity or
both, to compel Guarantor to perform its obligations hereunder and to collect
compensation for all loss, cost, damage, injury and expense which may be
sustained or incurred by City as a direct or indirect consequence of Guarantor's
failure to perform those obligations, including interest thereon at the Default
Rate.

        6.     Guarantor authorizes City to perform any and all of the following
acts at any time in its sole discretion, all without notice to Guarantor and
without affecting Guarantor's obligations under this Guaranty:

        (a)   With the consent of Developer, City may alter any terms of the
Development Agreement, including renewing, compromising, extending or
accelerating, or otherwise changing the time for performance thereunder.

        (b)   City may take and hold security for the Obligations, accept
additional or substituted security therefor, and subordinate, exchange, enforce,
waive, release, compromise, fail to perfect and sell or otherwise dispose of any
such security.

        (c)   City may direct the order and manner of any sale of all or any
part of any security now or later to be held for the Obligations and may also
bid at any such sale.

        (d)   City may apply any payments or recoveries from Developer,
Guarantor or any other source, and any proceeds of any security, to Developer's
Obligations in such manner, order and priority as it may elect, whether or not
those obligations are guaranteed by this Guaranty or secured at the time of the
application.

        (e)   City may release Developer of all or any portion of its liability
under the Obligations and the Development Agreement.

        (f)    City may substitute, add or release any one or more guarantors.

        (g)   City may consent to any assignment or successive assignments of
the Development Agreement by Developer.

        7.     Guarantor expressly agrees that Guarantor shall not be released
by or because of:

        (a)   Any act or event which might otherwise discharge, reduce, limit or
modify Guarantor's obligations under this Guaranty;

        (b)   Any waiver, extension, modification, forbearance, delay or other
act or omission of City, or any failure to proceed promptly or otherwise as
against Guarantor or any collateral, if any;

        (c)   Any action, omission or circumstance which might increase the
likelihood that Guarantor may be called upon to perform under this Guaranty or
which might affect the rights or remedies of Guarantor as against Developer; or

        (d)   Any dealings occurring at any time between Developer or City,
whether relating to the Development Agreement or otherwise.

Guarantor hereby expressly waives and surrenders any defense to its liability
under this Guaranty based upon any of the foregoing acts, omissions, agreements,
waivers or matters. It is the purpose and intent of this Guaranty that the
obligations of Guarantor under it shall be absolute and unconditional under

49

--------------------------------------------------------------------------------



any and all circumstances; provided, however, this Guaranty shall cease upon the
occurrence of a re-selection by City, as provided in Article    of the
Development Agreement or other event not caused by Developer, under which
Developer is no longer permitted to construct and/or operate a Casino Complex in
the City.

        8.     Guarantor waives:

        (a)   All statutes of limitations as a defense to any action or
proceeding brought against Guarantor by City to the fullest extent permitted by
law;

        (b)   Any right it may have to require City to proceed against
Developer, proceed against or exhaust any security held from Developer, or
pursue any other remedy in its power to pursue;

        (c)   Any defense based on any claim that Guarantor's obligations exceed
or are more burdensome than those of Developer;

        (d)   Any defense based on: (i) any legal disability of Developer,
(ii) any release, discharge, modification, impairment or limitation of the
liability of Developer under the Development Agreement from any cause (other
than the performance of the Obligations by Guarantor), whether consented to by
City or arising by operation of law or from any bankruptcy or other voluntary or
involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships ("Insolvency Proceeding"), (iii) any rejection or
disaffirmance of the Development Agreement in any such Insolvency Proceeding;

        (e)   Any defense based on any action taken or omitted by City in any
Insolvency Proceeding involving Developer, including any election to have a
claim allowed as being secured, partially secured or unsecured, any extension of
credit by City to Developer in any Insolvency Proceeding, and the taking and
holding by City of any security for any such extension of credit; and

        (f)    All presentations, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty and of the existence, creation, payment or
nonpayment of the Obligations and demands and notices of every kind and nature.

        9.     City shall not be required, as a condition precedent to making a
demand upon Guarantor or to bringing an action against Guarantor upon this
Guaranty, to make demand upon, or to institute any action or proceeding at law
or in equity against, Developer, any other guarantor or anyone else, or exhaust
its remedies against Developer, any other guarantor or any one else, or against
any collateral, if any, given to secure the Obligations. All remedies afforded
to City by reason of this Guaranty are separate and cumulative remedies and it
is agreed that no one of such remedies, whether exercised by City or not, shall
be deemed to be exclusive of any of the other remedies available to City and
shall not limit or prejudice any other legal or equitable remedy which City may
have.

        10.   Until the obligations of Guarantor shall terminate pursuant to
paragraph 2 hereof, Guarantor hereby waives all rights of subrogation,
contribution and indemnity against Developer, now or hereafter arising, whether
arising hereunder, by operation of law or contract or otherwise, as well as the
benefit of any collateral which may from time to time secure the Obligations,
and to that end, Guarantor further agrees not to seek any reimbursement,
restitution, or collection from, or enforce any right or remedy of whatsoever
kind or nature in favor of Guarantor against, Developer or any other person or
any of their respective assets or properties for or with respect to any payments
made by Guarantor to City hereunder or in respect of the Obligations. City may,
in the course of exercising any remedies available to it under the Development
Agreement, at its sole option elect which remedies it may wish to pursue without
affecting any of its rights hereunder. City may elect to forfeit any of its
rights, even if such actions shall result in a full or partial loss of rights of
subrogation which Guarantor, but for City's actions, might have had.

50

--------------------------------------------------------------------------------




        11.   If, at any time, all or any part of any payment previously applied
by City to any of the Obligations is rescinded or must otherwise be restored or
returned by City for any reason, including, without limitation, the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Developer, or upon or
as a result of the appointment of a receiver, intervenor, custodian or
conservator of, or trustee or similar officer for, Developer or any substantial
part of its property, Guarantor shall remain liable for the full amount so
rescinded or returned as though such payments had never been received by City,
notwithstanding any termination of this Guaranty or the cancellation of the
Development Agreement evidencing the Obligations of Developer.

        12.   Before signing this Guaranty, Guarantor investigated the financial
condition and business operations of Developer, the present and former
condition, uses and ownership of the Casino Complex, and such other matters as
Guarantor deemed appropriate to assure itself of Developer's ability to
discharge its obligations under the Development Agreement. Guarantor assumes
full responsibility for that due diligence, as well as for keeping informed of
all matters which may affect Developer's ability to pay and perform the
Obligations. City has no duty to disclose to Guarantor any information which it
may have or receive about Developer's financial condition or business
operations, the condition or uses of the Casino Complex, or any other
circumstances bearing on Developer's ability to perform under the Development
Agreement.

        13.   Except for Permitted Affiliate Payments, any rights of Guarantor,
whether now existing or hereafter arising, to receive payment on account of any
indebtedness (including interest) owed to it by Developer, or to withdraw
capital invested by it in Developer, or to receive distributions from Developer,
shall, to the extent and in the manner provided herein, be subordinate as to
time of payment and in all other respects to the full and prior payment and
performance of Developer's Obligations to City to the extent then due. Following
and during the continuance of an Event of Default, Guarantor shall not be
entitled to enforce or receive payment of any sums or distributions from
Developer other than Permitted Affiliate Payments until the Obligations have
been paid and performed in full to the extent then due and any such sums or
distributions received in violation of this Guaranty shall be received by
Guarantor in trust for City.

        14.   Guarantor hereby represents and warrants that:

        (a)   it is duly organized, validly existing and in good standing under
the applicable laws of the jurisdiction of its formation, with full power and
authority to execute and deliver this Guaranty and consummate the transactions
contemplated hereby;

        (b)   the execution and delivery of this Guaranty and the consummation
and performance by it of the transactions contemplated hereby: (1) have been
duly authorized by all actions required under the terms and provisions of the
instruments governing its existence ("Governing Instruments"), the laws of the
jurisdiction of its formation and the laws of the State; (2) create legal, valid
and binding obligations of it enforceable in accordance with the terms hereof;
(3) do not require the approval or consent of any Governmental Authority having
jurisdiction over it, except those already obtained; and (4) do not and will not
constitute a violation of, or default under, its Governing Instruments, any
Government Requirements, agreement, commitment or instrument to which it is a
party or by which any of its assets are bound;

        (c)   subject to applicable gaming laws, neither it nor any of its
property has any immunity from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) or the jurisdiction of any court of the United States sitting in
the State or any court of the State;

        (d)   the financial statements of Guarantor (the "Financial Statements")
heretofore delivered to City by Guarantor, are true and correct in all material
respects as of the date thereof, have been prepared on the accounting basis
adopted by Guarantor for federal income tax purposes

51

--------------------------------------------------------------------------------






consistently applied (except insofar as any change in the application thereof is
disclosed in such Financial Statements), and fairly present the financial
condition of Guarantor as of the date thereof, and no materially adverse change
has occurred in the financial condition reflected in such Financial Statements
since the date thereof and no material additional borrowings have been made or
guaranteed by Guarantor since the date thereof, in either case, which
individually or in the aggregate materially adversely affects the ability of
Guarantor to pay and perform its obligations hereunder;

        (e)   none of the Financial Statements or any certificate or statement
furnished to City by or on behalf of Guarantor in connection herewith, and none
of the representations and warranties in this Guaranty, contains any untrue
statement as of its date of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein not
misleading;

        (f)    other than as disclosed in Guarantor's Form 10Ks and 10Qs filed
pursuant to the Securities and Exchange Act of 1934, there are no actions, suits
or proceedings pending, or, to the knowledge of Guarantor, threatened against or
affecting Guarantor, or to Guarantor's knowledge which involve or to Guarantor's
knowledge may individually or in the aggregate materially adversely affect the
ability of Guarantor to perform any of its obligations under this Guaranty, and
Guarantor is not in default with respect to any order, writ, injunction, decree
or demand of any court, arbitration body or Governmental Authority, which
default materially adversely affects the ability of Guarantor to pay and perform
its obligations hereunder; and

        (g)   all permits, consents, approvals, orders and authorizations of,
and all registrations, declarations and filings with, all Governmental
Authorities (collectively, the "Consents"), if any, that are required in
connection with the valid execution and delivery by Guarantor of this Guaranty
have been obtained and Guarantor agrees that all Consents, if any, required in
connection with the carrying out or performance of any of the transactions
required or contemplated thereby (including, but not limited to, all
authorizations, approvals, permits and consents) will be obtained when required
in order to satisfy the obligations hereunder in accordance with the terms of
this Guaranty.

        15.   Guarantor covenants with City as follows:

        (a)   Guarantor will furnish to City the following:

        (i)    No later than sixty (60) days after the end of each fiscal
quarter of Guarantor an unaudited balance sheet and income statement, certified
as true and correct by the chief financial officer of Guarantor or by any other
duly authorized representative of Guarantor reasonably acceptable to City, which
shall be prepared on the accounting basis adopted by Guarantor for federal
income tax purposes consistently applied (except insofar as any change in the
application thereof is disclosed in such financial statements).

        (ii)   No later than one hundred twenty (120) days after the end of each
fiscal year of Guarantor an audited balance sheet and income statement prepared
in accordance with GAAP.

None of the aforesaid financial statements or any certificate or statement
furnished to City by or on behalf of Guarantor in connection with the
transactions contemplated hereby, and none of the representations and warranties
in this Guaranty, shall contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein or herein not misleading.

        (b)   Guarantor shall give notice to City promptly upon the occurrence
of:

        (i)    any known default or Event of Default; and

52

--------------------------------------------------------------------------------



        (ii)   any (A) material default or event of default by Guarantor under
any contractual obligation of Guarantor or (B) litigation, investigation or
proceeding which may exist at any time between Guarantor or any Person or
Governmental Authority which could have a material adverse effect on the ability
of Guarantor to pay its obligations hereunder.

Each notice pursuant to this paragraph shall be accompanied by a statement
setting forth details of the occurrence referred to therein and stating what
action Guarantor proposes to take with respect thereto.

        (c)   Guarantor agrees, upon the reasonable request of City, to do any
act or execute any additional documents as may be reasonably required by City to
accomplish or further confirm the provisions of this Guaranty.

        16.   City may declare Guarantor to be in default under this Guaranty
upon the occurrence of any of the following events ("Events of Default").

        (a)   If Guarantor fails to pay any amounts required to be paid or
expended under this Guaranty and such nonpayment continues for ten (10) Business
Days after written notice of such nonpayment;

        (b)   If Guarantor fails to comply with any covenants and agreements
made by it in this Guaranty (other than those specifically described in any
other subparagraph of this paragraph 16) and such noncompliance continues for
fifteen (15) Business Days after written notice of such nonperformance,
provided, however, that if any such noncompliance is reasonably susceptible of
being cured within thirty (30) Business Days, but cannot with due diligence be
cured within fifteen (15) Business Days, and if Guarantor commences to cure any
noncompliance within said fifteen (15) Business Days and diligently prosecutes
the cure to completion, then Guarantor shall not during such period of
diligently curing be in default hereunder as long as such default is completely
cured within thirty (30) Business Days of the first notice of such default to
Guarantor;

        (c)   If any representation or warranty made by Guarantor hereunder was
false or misleading in any material respect as of the time made;

        (d)   If any of the following events occur with respect to Guarantor:
(i) by order of a court of competent jurisdiction, a receiver, liquidator or
trustee of Guarantor or of any of the property of Guarantor (other than
non-material property and with respect to which the appointment hereinafter
referred to would not materially adversely affect the financial condition of
Guarantor) shall be appointed and shall not have been discharged within ninety
(90) days; (ii) a petition in bankruptcy, insolvency proceeding or petition for
reorganization shall have been filed against Guarantor and same is not
withdrawn, dismissed, canceled or terminated within ninety (90) days;
(iii) Guarantor is adjudicated bankrupt or insolvent or a petition for
reorganization is granted (without regard for any grace period provided for
herein); (iv) if there is an attachment or sequestration of any of the property
of Guarantor and same is not discharged or bonded over within ninety (90) days;
(v) if Guarantor files or consents to the filing of any petition in bankruptcy
or commences or consents to the commencement of any proceeding under the Federal
Bankruptcy Code or any other law, now or hereafter in effect, relating to the
reorganization of Guarantor or the arrangement or readjustment of the debts of
Guarantor; or (vi) if Guarantor shall make an assignment for the benefit of its
creditors or shall admit in writing its inability to pay its debts generally as
they become due or shall consent to the appointment of a receiver, trustee or
liquidator of Guarantor or of all or any material part of its property;

        (e)   If Guarantor ceases to do business or terminates its business for
any reason whatsoever or shall cause or institute any proceeding for the
dissolution of Guarantor; or

        (f)    Except pursuant to Section 2, if Guarantor attempts to withdraw,
revoke or assert that the Guaranty is of no force or effect.

53

--------------------------------------------------------------------------------






        17.   If any of the provisions of this Guaranty, or the application
thereof to any Person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Guaranty, or the application of such
provision or provisions to Persons or circumstances other than those as to whom
or which it is held invalid or unenforceable, shall not be affected thereby, and
every provision of this Guaranty shall be valid and enforceable to the fullest
extent permitted by law.

        18.   This writing is intended by the parties as a final expression of
this Guaranty, and is intended to constitute a complete and exclusive statement
of the term of the agreement among the parties hereto. There are no promises or
conditions, expressed or implied, unless contained in this writing. No course of
dealing, course of performance or trade usage, and no parol evidence of any
nature, shall be used to supplement or modify the terms of this Guaranty. No
amendment, modification, termination or waiver of any provision of this
Guaranty, shall in any event be effective unless the same shall be in writing
and signed by City, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No waiver
shall be implied from City's delay in exercising or failing to exercise any
right or remedy against Developer, Guarantor or any collateral given to secure
the Obligations.

        19.   Notices. Notices shall be given as follows:

        (i)    Any notice, demand or other communication which any party may
desire or may be required to give to any other party shall be in writing
delivered by (i) hand-delivery, (ii) a nationally recognized overnight courier,
(iii) telecopy, or (iv) mail addressed to a party at its address set forth
below, or to such other address as the party to receive such notice may have
designated to all other parties by notice in accordance herewith:

If to City:   Mayor
City of Detroit
1126 City-County Building
Detroit, Michigan 48226
Telecopier No.: 313-224-        
with copies to:
 
Corporation Counsel
City of Detroit
First National Building
660 Woodward Avenue
Suite 1650
Detroit, Michigan 48226
Telecopier No.: 313-224-5505
If to Developer:
 
Detroit Entertainment, L.L.C.
1922 Cass Avenue
Detroit, Michigan 48226
Attn.: Legal Counsel
Telecopier No.: 313-237-7720
and to:
 
Detroit Entertainment, L.L.C.
2901 Grand River
Detroit, Michigan 48201
Attn.: General Manager
Telecopier No.: 313-961-0966
with copies to:
 
Mandalay Resort Group
Attn.: General Counsel
3950 Las Vegas Boulevard South
Las Vegas, Nevada 89119
Telecopier No. 702-632-6723

54

--------------------------------------------------------------------------------



        (ii)   Any such notice, demand or communication shall be deemed
delivered and effective upon the earlier to occur of actual delivery or, if
delivered by telecopier, the same day as confirmed by telecopier transmission or
the first Business Day thereafter if telecopied on a non-Business Day.

        20.   Time is of the essence in performance of this Guaranty by
Guarantor.

        21.   Guarantor's obligations under this Guaranty are in addition to its
obligations under any other existing or future guaranties, each of which shall
remain in full force and effect until it is expressly modified or released in a
writing signed by City. Guarantor's obligations under this Guaranty are
independent of those of Developer under the Development Agreement.

        22.   The terms of this Guaranty shall bind and benefit the legal
representatives, successors and assigns of City and Guarantor; provided,
however, that Guarantor may not assign this Guaranty, or assign or delegate any
of its rights or obligations under this Guaranty, without the prior written
consent of City in each instance.

        23.   This Guaranty shall be governed by, and construed in accordance
with, the local laws of the State of Michigan without application of its law of
conflicts principles.

        24.   If any lawsuit or arbitration is commenced which arises out of, or
which relates to this Guaranty or the Development Agreement, the prevailing
party in such lawsuit or arbitration shall be entitled to recover from each
other party such sums as the court or arbitrator may adjudge to be reasonable
attorneys' fees (including reasonably allocated costs for services of inhouse
counsel) in the action or proceeding in addition to costs and expenses otherwise
allowed by law. In any bankruptcy, reorganization, receivership, or other
proceedings affecting creditor's rights involving a claim under this Guaranty,
Guarantor agrees to pay all of reasonable costs and expenses of City, including
attorneys' fees (including reasonably allocated costs for services of in-house
counsel) which may be incurred in any effort to collect on or enforce any term
of this Guaranty, but only to the extent permitted by the court having
jurisdiction over such proceedings. From the time(s) incurred until paid in
full, all sums shall bear interest at the Default Rate.

        25.   No amounts shall be due hereunder unless and until Guarantor has
received notice pursuant to paragraph 4 hereof

        26.   EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THE
DEVELOPMENT AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTY HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY,
THE DEVELOPMENT AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        IN WITNESS WHEREOF, this Guaranty has been duly executed as of the day
and year first above written.

[SIGNATURE BLOCK]

55

--------------------------------------------------------------------------------



Section A.    Following is a full and complete description of the organizational
structure of Developer and its Affiliates, including the names and general
backgrounds of all officers, directors and owners of Developer and any Person
that controls Developer, except that if Developer or an Affiliate is publicly
traded, only the names and general backgrounds of owners beneficially owning
greater than five percent (5%) of the shares of the publicly traded corporation
need to be identified:

Developer is a Michigan limited liability company formed for the express and
sole purpose of owning and operating a casino and related facilities in Detroit,
Michigan. As of March 18, 2002, Developer has 2 members, Circus Circus
Michigan, Inc., a Michigan corporation ("Circus") and Atwater Casino Group,
L.L.C. ("ACG"). Circus is a wholly owned subsidiary of Mandalay Resort Group
("MRG"). ACG is a Michigan limited liability company whose members are AEA and
ZRX, L.L.C., which is also a Michigan limited liability company ("ZRX").

Pursuant to its operating agreement, Developer's business and affairs are
managed by its members through a management committee appointed on a
proportional basis by its members. MRG appoints 6 members, and ACG appoints 6
members (3 each by AEA and ZRX). As of March 18, 2002, the following individuals
hold the 6 voting positions designated for MRG: Glenn W. Schaeffer, David R.
Belding, Donald R. Givens, Peter A. Simon, Yvette E. Landau, and Gregg H.
Solomon. As of March 18, 2002, Dr. Vivian Carpenter (individually and on behalf
of AEA and also on behalf of Bay Ventures, L.L.C., a member of AEA) holds the 3
voting positions designated for AEA. As of March 18, 2002, Thomas Celani and
Marian Ilitch (individually and on behalf of Z.L.M. Corporation, a member of
ZRX) hold the 3 voting positions designated for ZRX. Descriptions of the
backgrounds of those individuals are included herein.

Also below is a table setting forth information regarding each person known to
beneficially own more that 5% of MRG's stock. Glenn W. Schaeffer is the sole
director and President of Circus. Rhonda Cohen, the General Manager of MotorCity
Casino and Vice President of Circus, is the only other officer of Circus. A
description of her background is also included herein.

--------------------------------------------------------------------------------



As of 4/20/2001

Name and Address


--------------------------------------------------------------------------------

  Number of Shares
Beneficially Owned

--------------------------------------------------------------------------------

  Approximate
Percentage of Class

--------------------------------------------------------------------------------

  Michael S. Ensign
    3950 Las Vegas Blvd. South
    Las Vegas, Nevada 89119   7,156,366 (1) 9.39 %
William A. Richardson
    3950 Las Vegas Blvd. South
    Las Vegas, Nevada 89119
 
7,069,904
(2)
9.28
%
Bank of America Corporation
NMS Services Inc.
NMS Services (Cayman) Inc.
MBG Trust-Wilmington Trust
    Owner Trustee
    100 North Tryon Street
    Charlotte, North Carolina 28225
 
6,162,072
(3)
8.16
%
Legg Mason, Inc.
    100 Light Street
    Baltimore, Maryland 21202
 
8,191,160
(4)
10.85
%
Iridian Asset Management LLC
LC Capital Management, LLC
CL Investors, Inc.
COLE Partners LLC
Iridian Partners Fund, L.P.
Iridian Investors, L.P.
Iridian Private Business Value
    Equity Fund, L.P.
David L. Cohen
Harold J. Levy
    (collective the "Note 5 Filers")
    276 Post Road West
    Westport, Connecticut 06880-4704
 
8,186,900
(5)
10.84
%
FMR Corp.
    82 Devonshire Street
    Boston, Massachusetts 02109
 
11,237,550
(6)
14.88
%

--------------------------------------------------------------------------------

(1)Includes 6,489,700 shares as to which Mr. Ensign has sole voting and
dispositive power and 666,666 shares which he may acquire pursuant to currently
exercisable stock options.

(2)Includes 6,403,238 shares as to which Mr. Richardson has sole voting and
dispositive power and 666,666 shares which he may acquire pursuant to currently
exercisable stock options.

(3)Based on information provided by Bank of America Corporation ("B of A"), as
of April 20, 2001, it had shared voting and dispositive power with respect to
all of these shares, and NMS Services Inc. and NMS Services (Cayman) Inc. each
had shared voting and dispositive power, and MBG Trust-Wilmington trust Owner
Trustee had sole voting and dispositive power, with respect to 6,102,098 of
these shares. The 6,102,098 shares are held under a Trust Agreement, dated as of
September 8, 2000, between NMS Services (Cayman) Inc. and Wilmington Trust
Company, as trustee, pursuant to which the trustee is obligated to vote the
shares at the meeting in the same proportion as the votes cast by the holders of
our other shares.

(4)This is the number of shares beneficially owned by Legg Mason, Inc., as
reported in its Schedule 13G/A filed with the Securities and Exchange Commission
on March 14, 2001. In such filing, shared dispositive power was reported as to
all of the shares, sole voting power was reported as to 6,373,090 shares and
shared voting power was reported as to 1,818,070 shares.

(5)In Amendment No. 1, dated February 7, 2001, to the Schecule 13G of the Note 5
Filers, David L. Cohen and Harold J. Levy each reported shared voting and
dispositive power with respect to all of these shares, Iridian

--------------------------------------------------------------------------------



Asset Management LLC, LC Capital Management, LLC and CL Investors, Inc. each
reported shared voting and dispositive power with respect to 7,741,400 of these
shares, COLE Partners LLC reported shared voting and dispositive power with
respect to 219,300 of these shares, Iridian Partners Fund, L.P. reported shared
voting and dispositive power with respect to 55,700 of these shares, Iridian
Investors, L.P. reported shared voting and dispositive power with respect to
35,700 of these shares and Iridian Private Business Value Equity Fund, L.P.
reported shared voting and dispositive power with respect to 127,900 of these
shares. Each of the Note 5 Filers reported as beneficially owned by such filer
the number of these shares as to which such filer reported having shared voting
and dispositive power.

(6)This is the number of shares beneficially owned by FMR Corp., as reported in
its Schedule 13G/A filed with the Securities and Exchange Commission on
March 14, 2001. In this filing, FMR Corp. reported sole voting power as to
1,089,100 of the shares and sole dispositive power as to all of the shares.

--------------------------------------------------------------------------------



        (1)   Whether and to what extent the officers, directors or shareholders
are a Minority, a Detroit resident, a Detroit-Based Business, a Detroit Resident
Business or a Small Business Concern.

Developer is extremely proud of its diverse management and ownership structure,
which combines the financial strength and operational acumen of Mandalay Resort
Group ("MRG") with the history of investment and involvement in the City of
Detroit represented by the many beneficial owners of Atwater Casino Group,
L.L.C. ("ACG"). One of our core strengths is that Developer currently includes
as an 11.5% beneficial owner Atwater Entertainment Associates, L.L.C. ("AEA"),
which is a Detroit-based, grass roots, majority African-American owned group
which was the driving force behind proposal B in 1994 and in placing Proposal E
on the Michigan statewide ballot in 1996. Another key strength is that two
(2) of Detroit's most highly respected businesswomen, Dr. Vivian Carpenter and
Marian Ilitch, are currently both major stakeholders and active participants in
the management of Developer. Finally, the history of investment in and
commitment to Detroit by various members of ACG is exemplary and second to none
among the 3 casino developers. In support of those assertions, please note the
following:

As described elsewhere herein, there are 6 voting positions on the Management
Committee of Developer. Donald Givens and Dr. Carpenter are African-American.
Yvette Landau, Dr. Carpenter, and Marian Ilitch are women. Dr. Carpenter resides
in the City of Detroit. Accordingly, at the current time, four voting positions
on the Management Committee (33%) are held by African-Americans, five (42%) are
held by women, and three (25%) are held by a resident of the City of Detroit.

AEA, which is majority owned by African-Americans, holds certain veto rights
under the operating agreements of both ACG and Developer. Foremost among these
is that AEA must concur in any sale of substantially all of Developer's assets.
This provision helps to ensure that the operators of the casino project will
always be sensitive to the needs of the community.

ACG is governed by Atwater Management Corporation ("AMG"), a closely held, sole
purpose, Delaware corporation owned by AEA and ZRX. AMG is governed by a 6
person Board of Directors, 3 appointed by AEA and 3 by ZRX. As of March 18,
2002, Jack Barthwell, III holds 1 voting position designated for AEA and
Dr. Vivian Carpenter holds the other 2 voting positions designated for AEA.
Currently, Marian Ilitch holds 2 voting positions designated for ZRX and Thomas
Celani holds the other 1 voting position designated for ZRX. Dr. Carpenter and
Mr. Barthwell are both African-American, and Dr. Carpenter and Ms. Ilitch are
both women. Thus, at the current time, 50% of the voting positions on the AMG
Board of Directors are held by African-Americans and 50% are held by women.

AEA is governed by a 3 person group of managers. As of March 18, 2002, those 3
individuals are Dr. Carpenter, Mr. Barthwell, and Loretta Scott, all of whom are
African-American, and two of whom are women. Thus, the management of AEA
currently is 100% African-American and 66% female.

The day-to-day manager of the casino project will be Circus, a wholly-owned
subsidiary of MRG. MRG's Board of Directors currently includes two women (25%),
one of whom is African-American (12.5%). A key officer of MRG, Yvette E. Landau
(Vice-President, General Counsel, and Secretary of MRG), is a woman who is
directly involved in the casino project. As of September 2001, over 51% of MRG's
employees are women, and 49% of MRG's management positions are held by women. As
of September 2001, over 52% of MRG's employees are minorities, and 29% of MRG's
management positions are held by minorities. As is its practice at its other
properties, MRG is committed to replicating and, indeed, enhancing its
commitment to the hiring and deployment of women and minorities in managerial
positions at Developer's casino project. Accordingly, at the current time, the
highest level executive (the General Manager) at Developer's casino project is a
woman, and the second highest level executive (the Director of Casino
Operations) is an African-American woman. Indeed, 37% of the top management
positions at Developer's casino project are held by women and 32% of those
positions are held by African-Americans.

--------------------------------------------------------------------------------




Developer's Ownership:

As of March 18, 2002, ACG owns approximately 46.47% and Circus owns
approximately 53.53% of Developer. Of the 3 casino developers, Developer is the
only one with such a high percentage of local (i.e. Detroit) equity ownership.
ZRX owns 75.31% and AEA owns 24.68% of ACG. Those ownership percentages result
in ZRX beneficially owning 35% of Developer and AEA owning 11.46% of Developer.

MRG is a publicly traded company and, accordingly, only those persons or
entities owning 5% or more of its common stock are known to its management.
However, it should be noted that various institutional investors and mutual
funds own a substantial percentage of MRG. These entities, presumably, reflect
the investment of millions of women and minorities.

Marian Ilitch, a woman, currently owns 71.43% of ZRX. This gives her a
beneficial ownership of 25% of Developer. AEA currently has 110 individual
investors, held directly or indirectly through 265.099 limited lliability
company membership units. Of the total 110 beneficial owners of AEA, 73 are
African-Americans, i.e. 9.4% of the equity. This means that currently 9.4% of
the total equity in Developer is owned by African-Americans. 53 of the 110
beneficial owners of AEA are women; i.e. 48%. Women hold 30% of the equity of
AEA. Thus, the women of AEA currently own 3.4% of Developer. Combining that
amount with the 25% stake held by Marian Ilitch, women currently own 28.4% of
Developer (not including the owners of publicly traded shares of MRG).

AEA is a Detroit-based business, as are numerous of its members, including, at
the current time, Atwater Detroit Corporation, Primco/Atwater, Inc, O Fund, CBD
Fund, L.L.C., Durocher Dixson Werba, L.L.C., NICO Ventures, Inc., and PR
Networks Inc.

Marian Ilitch is a Detroit based business person. Indeed, it can be said that
she (together with other members of her family) has been among the foremost
investors in downtown Detroit over the last decades, a time when others were
shunning the City. Ms. Ilitch is co-founder of Little Caesars Enterprises and
co-owner and secretary/treasurer of the Detroit Red Wings, Detroit Rockers
soccer team and Olympia Entertainment, Inc., the management firm for the Fox
Theatre.

Mrs. Ilitch has demonstrated commitment and a belief in the revitalization of
Detroit by making the decision to move her companies' corporate headquarters and
600 employees downtown. She also was instrumental in the decision to purchase
the historic Fox Theatre in 1987. The Fox Theatre and office building was
restored and re-opened in 1988. In 1996, she established Olympia Development of
Michigan, L.L.C. to bring new projects to enhance the City.

        (2)   Whether Developer or an Affiliate holds a gaming license and in
which jurisdiction the license is held, and whether Developer or an Affiliate
has ever been denied a gaming license or withdrawn an application for a gaming
license.

Developer received its Casino License from the Michigan Gaming Control Board on
December 14, 1999. Currently, that license remains in full force and effect.
Developer has never withdrawn an application for nor been denied a gaming
license. Neither ACG (an Affiliate) nor either of its members, AEA and ZRX, hold
a gaming license or have been denied or have withdrawn an application for a
gaming license. Additionally, Circus (an Affiliate) does not hold a gaming
license and has never been denied or withdrawn an application for a gaming
license. Similarly, neither MRG nor any of its subsidiaries or affiliates has
even been denied a gaming license or withdrawn an application for a gaming
license. MRG has had business reasons for relinquishing licenses (for example,
shut down of leased operation, decision not to proceed with a project, removal
of slot machines from gas station), as elsewhere herein described. The following
constitutes the relevant current information regarding Thomas Celani:

1.Thomas Celani was a substantial owner of shares of Sodak Gaming, Inc. and also
a member of the Sodak Gaming, Inc. Board of Directors. In his capacity as a
member of the Board of Directors, he was licensed in numerous jurisdictions. In
September of 1999 when IGT purchased all outstanding shares of Sodak
Gaming, Inc., he sold all of his shares of Sodak Gaming, Inc. and resigned his
position as a member of the Board of Directors.

--------------------------------------------------------------------------------



2.Michigan Gaming Control Board

Thomas Celani is a substantial owner of Detroit Entertainment, L.L.C., doing
business as MotorCity Casino in Detroit, Michigan. Thomas Celani owns his
interest in Detroit Entertainment, L.L.C. indirectly through Z.R.X., L.L.C. and
TVC Enterprises Development Company. As a substantial owner of Detroit
Entertainment, L.L.C. Thomas Celani was investigated by the Michigan Gaming
Control Board whose address is 1500 Abbott Road, Suite 400, East Lansing,
Michigan 48823.

3.Little River Band of Ottawa Indians Gaming Commission

Thomas Celani owns directly and indirectly 100% of Manistee Gaming LLC. Manistee
Gaming LLC is a party to a Management Agreement with the Little River Band of
Ottawa Indians. As the manager of the Little River Casino Resort, Manistee
Gaming and Thomas Celani were investigated by the Little River Band of Ottawa
Indians Gaming Commission and issued a gaming license. The address of the Little
River Band of Ottawa Indians Gaming Commission is P.O. Box 337, Manistee,
Michigan 49660 c/o Cy Hill.

4.Smith River Rancheria Tribal Gaming Commission

Thomas Celani was indirectly a substantial owner of Smith River Gaming LLC.
Smith River Gaming LLC submitted a vendor license application to the Smith River
Rancheria Tribal Gaming Agency. Smith River Gaming LLC was issued a temporary
vendor license in April of 2001. In October of 2001, Thomas Celani sold his
indirect interest in Smith River Gaming. The address of the Smith River
Rancheria Tribal Gaming Agency is P.O. Box 1047, 350 North Indian Road, Smith
River, California 95567 c/o Jim Payne.

5.Paskenta Band of Nomlaki Indians

Thomas Celani is a substantial owner of Luna Gaming—Corning LLC. Luna
Gaming—Corning LLC submitted a gaming license application to the Paskenta Band
of Nomlaki Indians Gaming Commission. Luna Gaming—Corning LLC was issued a
temporary gaming license in April of 2001. The address of the Paskenta Band of
Nomlaki Indians is 1012 South Street, Orland, CA 95963 c/o K.C. Yi.

6.Ewiiaapaayp Band of Kumeyaay Indians

Thomas Celani is a substantial owner of Luna Gaming—San Diego LLC. Luna
Gaming—San Diego LLC submitted a gaming license application to the Ewiiaapaayp
Band of Kumeyaay Indians Gaming Commission in 2001. The Ewiiaapaayp Band of
Kumeyaay Indians Gaming Commission has not yet taken action upon that
application. The address of the Ewiiaapaayp Band of Kumeyaay Indians Gaming
Commission is 650 Town Center Drive, Suite 1850, Costa Mesa, CA 92626 c/o
Bradley Downes.

7.In connection with his ownership of some or all of the above listed entities,
Thomas Celani has been or is being investigated by the National Indian Gaming
Commission and the California Gambling Control Commission.

As of March 18, 2002, MRG holds gaming licenses in Nevada, Mississippi, and
Illinois. Licenses held by MRG, its subsidiaries and joint ventures are as
follows:

1.Nonrestricted gaming license and liquor licenses—CIRCUS CIRCUS HOTEL & CASINO,
LAS VEGAS. Issued by Nevada Gaming Control Board and Nevada Gaming Commission,
1919 E. College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County
Gaming and Liquor Board of the Clark County Department of Business Licenses, 500
S. Grand Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license
approved 4/18/74, start date 5/02/74. Liquor licenses approved approximately
concurrently.

2.Nonrestricted gaming License and liquor licenses—MANDALAY BAY RESORT AND
CASINO. Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919
E. College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming
and Liquor Board of the Clark

--------------------------------------------------------------------------------



County Department of Business Licenses, 500 S. Grand Central Pkwy, Las Vegas, NV
89101 (702) 455-4253. Gaming license approved 2/25/99, start date 3/2/99. Liquor
licenses approved approximately concurrently.

3.Nonrestricted gaming license and liquor licenses—CIRCUS CIRCUS HOTEL & CASINO,
RENO. Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919
E. College Pkwy, Carson City, NV 89710—(702) 684-7700 and Washoe County Gaming
and Liquor Board of the Washoe County Department of Business Licenses, 1001 E.
Ninth Street, Reno, NV 89512, (702) 328-3733. Gaming license approved 5/28/78,
start date 7/1/78. Liquor licenses approved approximately concurrently.

4.Nonrestricted gaming license and liquor licenses—SLOTS-A-FUN CASINO. Issued by
Nevada Gaming Control Board and Nevada Gaming Commission, 1919 E. College Pkwy,
Carson City, NV 89710—(702) 684-7700 and Clark County Gaming and Liquor Board of
the Clark County Department of Business Licenses, 500 S. Grand Central Pkwy, Las
Vegas, NV 89101 (702) 455-4253. Gaming license originally approved 3/20/75.
CIRCUS CIRCUS LICENSE APPROVED 10/29/79. Liquor licenses approved approximately
concurrently.

5.Nonrestricted gaming license and liquor licenses—COLORADO BELLE HOTEL &
CASINO. Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919
E. College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming
and Liquor Board of the Clark County Department of Business Licenses, 500 S.
Grand Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license approved
6/18/87, start date 7/1/87. Liquor licenses approved approximately concurrently.

6.Nonrestricted gaming license and liquor licenses—EDGEWATER HOTEL & CASINO.
Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919 E.
College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming and
Liquor Board of the Clark County Department of Business Licenses, 500 S. Grand
Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license originally
approved 10/22/81, start date 11/1/81. CIRCUS CIRCUS LICENSE APPROVED ON 2/1/83.
Liquor licenses approved approximately concurrently.

7.Nonrestricted gaming license and liquor licenses—EXCALIBUR HOTEL & CASINO.
Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919 E.
College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming and
Liquor Board of the Clark County Department of Business Licenses, 500 S. Grand
Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license approved
5/31/90, start date 6/19/90. Liquor licenses approved approximately
concurrently.

8.Nonrestricted gaming license and liquor licenses—LUXOR HOTEL & CASINO. Issued
by Nevada Gaming Control Board and Nevada Gaming Commission, 1919 E. College
Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming and Liquor
Board of the Clark County Department of Business Licenses, 500 S. Grand Central
Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license approved 9/1/93, start
date 10/15/94. Liquor licenses approved approximately concurrently.

9.Nonrestricted gaming license and liquor licenses—GOLD STRIKE CASINO RESORT,
F.k.a. Circus Circus Casino—Tunica. Issued by Mississippi Gaming Commission, 202
E. Pearl Street, Jackson, MS 39225-3577, (601) 961-4400 and Alcoholic Beverage
Control Division of the Mississippi State Tax Commission, P.O. Box 540, Madison,
MS 39130. Gaming license approved 8/18/94. Liquor licenses approved
approximately concurrently.

10.Nonrestricted gaming license and liquor licenses—RAILROAD PASS HOTEL &
CASINO. Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919
E. College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming
and Liquor Board of the Clark County Department of Business Licenses, 500 S.
Grand Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license approved
9/19/85, start date 10/1/85. Liquor licenses approved approximately
concurrently.

--------------------------------------------------------------------------------



11.Nonrestricted gaming license and liquor licenses—GOLD STRIKE HOTEL & GAMBLING
HALL. Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919
E. College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming
and Liquor Board of the Clark County Department of Business Licenses, 500 S.
Grand Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license approved
11/19/87, start date 12/23/87. Liquor licenses approved approximately
concurrently.

12.Restricted gaming license and liquor licenses—GOLD STRIKE AUTO & TRUCK PLAZA.
Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919 E.
College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming and
Liquor Board of the Clark County Department of Business Licenses, 500 S. Grand
Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license originally
approved 9/2492, start date 10/22/92. Liquor licenses approved approximately
concurrently. Gaming license relinquished to Nevada Gaming Control Board in
3/31/96, after management decided to remove the slot machines at this property.
Re-applied in 1999 for a restricted license, licensed granted in March 2000,
start date October 2000.

13.Nonrestricted gaming license and liquor licenses—NEVADA LANDING HOTEL AND
CASINO. Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919
E. College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming
and Liquor Board of the Clark County Department of Business Licenses, 500 S.
Grand Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license approved
8/24/89, start date 9/20/90. Liquor licenses approved approximately
concurrently.

14.Restricted gaming license and liquor licenses—NEVADA LANDING AUTO PLAZA.
Issued by Nevada Gaming Control Board and Nevada Gaming Commission, 1919 E.
College Pkwy, Carson City, NV 89710—(702) 684-7700 and Clark County Gaming and
Liquor Board of the Clark County Department of Business Licenses, 500 S. Grand
Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. Gaming license approved
12/19/91, start date 2/1/92. Liquor licenses approved approximately
concurrently.

15.Nonrestricted gaming license and liquor licenses- SILVER LEGACY HOTEL &
CASINO (joint venture owned 50% by Galleon, Inc., a subsidiary of Circus Circus
Enterprises, Inc. and 50% by Eldorado Limited Liability Company). Issued by
Nevada Gaming Control Board and Nevada Gaming Commission, 1919 E. College Pkwy,
Carson City, NV 89710—(702) 684-7700 and Washoe County Gaming and Liquor Board
of the Washoe County Department of Business Licenses, 1001 E. Ninth Street,
Reno, NV 89512 (702) 328-3733. Gaming license approved 7/14/95 by the Nevada
Gaming Control Board and 7/21/95 by the Nevada Gaming Commission. Liquor
licenses approved approximately concurrently.

16.Non-restricted gaming license and liquor licenses—GRAND VICTORIA RIVERBOAT
(joint venture owned 50% by Nevada Landing Partnership, a subsidiary of Circus
Circus Enterprises, Inc. and 50% by RBG L.P.). Issued by Illinois Gaming Board,
160 North LaSalle, Chicago, IL 60601 (312) 814-4700; Illinois Liquor Commission,
100 West Randolph, 5th Floor, Chicago, IL 60601, (312) 814-2225. Temporary
Operating Permit approved October 6, 1994; License granted October 25, 1994.

17.Non-restricted gaming license and liquor licenses—MONTE CARLO RESORT & CASINO
(joint venture owned 50% by Gold Strike L.V., a subsidiary of Circus Circus
Enterprises, Inc. and 50% by Mirage Resorts, Incorporated). Issued by Nevada
Gaming Control Board and Nevada Gaming Commission, 1919 E. College Pkwy, Carson
City, NV 89710—(702) 684-7700 and Clark County Gaming and Liquor Board of the
Clark County Department of Business Licenses, 500 S. Grand Central Pkwy, Las
Vegas, NV 89101 (702) 455-4253. Gaming license approved 6/21/96, start date
6/21/96. Liquor licenses approved 6/18/96. Brewery licenses approved 7/1/96.

18.Casino license and liquor licenses—DETROIT ENTERTAINMENT, L.L.C. (joint
venture owed 53.5% by Circus Circus Michigan, Inc. and 46.5% by Atwater Casino
Group, L.L.C.). Issued by

--------------------------------------------------------------------------------



Michigan Gaming Control Board, 1500 Abbot Center, Suite 3000, East Lansing, MI
48823. Casino license issued on 12/14/99, start date 12/14/99. Liquor licenses
approved approximately concurrently.

Mandalay Resort Group, f.k.a. Circus Circus Enterprises, Inc., its subsidiaries
or affiliates has never had a license, franchise or certificate issued by a
licensing authority denied, restricted, suspended, revoked or not renewed.
However, as mentioned above, the Company has had business reasons for
withdrawing or relinquishing licenses or applications for licensing in
connection with its business operations. These are described below.

1.AMERICAN ENTERTAINMENT, L.L.C. (former joint venture, owned 50% by Circus
Circus Louisiana, Inc., a subsidiary of Circus Circus Enterprises, Inc. and 50%
by American Entertainment Corporation) voluntarily relinquished its certificate
of preliminary approval and its conditional license as a result of the Company's
decision not to pursue this riverboat development given the deterioration of the
New Orleans, Louisiana gaming market.

Certificate of Preliminary Approval issued by the Louisiana Riverboat Gaming
Commission, 339 Florida Street, Suite 402, Baton Rouge, LA 70801, on 6/18/93,
amended to add Circus Circus Louisiana, Inc. on 2/10/94, surrendered on 7/10/95.
Conditional Riverboat License, issued May 18, 1994 by the State of Louisiana
Department of Public Safety and Corrections, Riverboat Gaming Division, 265
South Foster, Baton Rouge, LA 70806 (504) 922-2154.

2.HACIENDA RESORT HOTEL & CASINO. In connection with the September 1995
acquisition of the Hacienda Resort Hotel and Casino, in Las Vegas, Nevada,
Circus Circus Enterprises, Inc., through its subsidiary Pinkless, Inc. applied
for a restricted gaming license to operate gaming devices at the Hacienda
Camperland Trailer Park located on the Hacienda grounds. After applying for the
trailer park license, it was decided that the existing operator of the trailer
park would lease, and continue to operate, the trailer park (including the
gaming devices). Therefore, Circus Circus Enterprises, Inc. withdrew its
application for a restricted license in July, 1995.

On December 1, 1996 the Hacienda Resort Hotel and Casino was closed in
anticipation of the construction of a new resort on the site. In accordance with
the regulations of the Nevada Gaming Control Board, the unrestricted gaming
license of Pinkless, Inc. d/b/a Hacienda Resort Hotel and Casino was surrendered
to the Nevada Gaming Control Board shortly thereafter.

Pinkless, Inc., d.b.a. Hacienda Resort Hotel & Casino held a nonrestricted
gaming license and liquor licenses. The licenses were issued by the Nevada
Gaming Control Board and Nevada Gaming Commission, 1150 E. William Street,
Carson City, NV 89710 (702) 687-6555 and the Clark County Gaming and Liquor
Board, 500 S. Grand Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. The gaming
license was approved on 8/9/95 by the Nevada Gaming Control Board and 8/24/95 by
the Nevada Gaming Commission. Liquor licenses were approved approximately
concurrently.

3.GOLD STRIKE FUEL COMPANY, d.b.a. Gold Strike Truck and Auto Plaza obtained a
restricted gaming license (that is, one which allows no more than 15 slot
machines) in 9/24/92, start date 10/22/92. The license was surrendered to the
Nevada Gaming Control Board in 3/31/96, after management decided to remove the
slot machines at this property. The property has reapplied and obtained a
restricted gaming license in October 2000.

4.WINDSOR CASINO LIMITED and NORTHERN BELLE CASINO (originally owned 1/3 by
Circus Circus Enterprises, Inc., 1/3 by Hilton Hotels Corporation and 1/3 by
Caesars World, Inc. or their affiliates). Circus Circus Enterprises, Inc.
voluntarily transferred its interest in these enterprises to Hilton and Caesars
in January, 1997.

Both entities hold gaming licenses and liquor licenses issued by the Ontario
Gaming Control Commission, 2nd Floor, 1099 Bay Street, Toronto, Ontario, Canada
M5S 2B3 and the Liquor Control Board of Ontario, Toronto, Ontario, Canada.
Windsor Casino Limited's gaming license was approved on 5/14/94, and the liquor
licenses were approved approximately concurrently.

--------------------------------------------------------------------------------



Northern Belle Casino's gaming license was approved 12/95, and its liquor
licenses were approved approximately concurrently.

5.EVANSVILLE LANDING INDIANA (owned by Gold Strike, L.L.C. and HCC Corp.) was
one of the applicants for an owner's license to conduct gaming operations in
Evansville, Indiana. Evansville Landing was approved by the Indiana Gaming
Commission investigators to be considered for the license, but the license was
ultimately awarded to another competitor. As a procedural matter, the Indiana
Gaming Commission denied the issuance of the license to the other four
competitors, including Evansville Landing.

6.SILVER CITY CASINO, was operated by Circus Circus Casinos, Inc., one of the
Company's subsidiaries, pursuant to a lease which expired on 10/31/99. The
property was closed on 10/31/99 and the license was surrendered to the Nevada
Gaming Control Board shortly thereafter.

Circus Circus Casinos, Inc., d.b.a. Silver City Casino held a nonrestricted
gaming license and liquor licenses. The licenses were issued by the Nevada
Gaming Control Board and Nevada Gaming Commission, 1919 E. College Pkwy, Carson
City, NV 89712 (702) 687-6555 and the Clark County Gaming and Liquor Board, 500
S. Grand Central Pkwy, Las Vegas, NV 89101 (702) 455-4253. The gaming license
was approved in 1981 by the Nevada Gaming Control Board. Liquor licenses were
approved approximately concurrently.

--------------------------------------------------------------------------------



Following are biographies of the members of Developer's Management Committee:

--------------------------------------------------------------------------------



Glenn W. Schaeffer
President, Chief Financial Officer, Treasurer
Mandalay Resort Group

Glenn W. Schaeffer reassumed his role with MRG following the 1995 merger between
MRG and the Gold Strike entities. The acquisition marked a reunion for MRG and
Schaeffer, who was MRG's president and chief financial officer prior to joining
Gold Strike.

Schaeffer, who graduated summa cum laude from the University of California at
Irvine, holds two advanced degrees in literature. After beginning his career as
a stockbroker, Schaeffer eventually joined Ramada, Inc. (now Aztar Corporation)
and became a corporate vice president.

In 1984, he joined the MRG team following the company's initial public offering
of shares. During the next decade, the company's shares rose 16-fold in value.
Schaeffer has served as Chairman of the Nevada Resort Association from 1996 to
1998. He has been profiled by numerous business and trade publications as one of
the country's leading executives.

--------------------------------------------------------------------------------



Yvette E. Landau
Vice President, General Counsel and Secretary
Mandalay Resort Group

Yvette E. Landau is originally from Milwaukee, Wisconsin. After working with the
Environmental Protection Agency (EPA) for two years using meteorological data
and computer models to bring polluted areas in the State of Wisconsin within EPA
clean air standards, she left the EPA to study law at Northwestern University in
Chicago. She has been involved in the legal aspects of the gaming industry since
1984. In practice at Arizona's largest law firm, she was involved in numerous
financing and construction transactions for Ramada, Inc. (now Aztar
Corporation). In 1993, Ms. Landau joined MRG as Associate General Counsel, with
responsibility for the legal aspects of the transactional areas of the company
and its subsidiaries, including contract structure and review, licensing,
compliance and reporting. On June 21, 1996, she was promoted to Vice President,
General Counsel and Secretary of MRG. As such, she has responsibilities for all
aspects of MRG's legal department.

--------------------------------------------------------------------------------



Gregg H. Solomon
Senior Vice President/Operations
Mandalay Resort Group

Gregg H. Solomon joined Mandalay Resort Group as Senior Vice
President/Operations in June 1995 after MRG's acquisition of the Gold Strike
Resorts. Prior to the merger, Mr. Solomon was, for a period of more than five
years, involved in the management and operations of the Gold Strike entities,
where he was responsible for the overall operations of all Gold Strike
properties. In addition to his current position, Mr. Solomon oversees the
operations of the Grand Victoria Riverboat Casino, in Elgin, Illinois, the Gold
Strike Casino Resort, in Tunica, Mississippi, the Gold Strike Hotel and Gambling
Hall and Nevada Landing Hotel and Casino, in Jean, Nevada, and the Railroad Pass
Hotel and Casino, in Henderson, Nevada.

--------------------------------------------------------------------------------



Peter A. Simon, II
Senior Vice President
Mandalay Development

Peter A. Simon was born in Las Vegas, Nevada. His father was in the mining
industry and moved the family to Jean, Nevada, a mining town just 30 miles
outside of Las Vegas, where Mr. Simon was raised.

In 1971, Mr. Simon obtained his gaming license from the State of Nevada and
became the youngest owner/operator in Nevada's history. He operated a casino in
Jean until May 1988, when he entered into a partnership with Mike Ensign, Bill
Richardson and David Belding to develop hotel/casinos in the Jean area.

Beginning in 1990, Mr. Simon concentrated on development efforts, primarily in
foreign gaming jurisdictions (i.e., gaming outside of Nevada). In 1993, he
obtained the final riverboat license in Illinois and in October 1994 opened the
Grand Victoria Riverboat Casino, which is the largest and most profitable
cruising gaming vessel in the country.

Mr. Simon joined Mandalay Resort Group as Senior Vice President of Development
in June 1995. In this position, he is responsible for the evaluation and
development of gaming and entertainment facilities in new and emerging
jurisdictions.

--------------------------------------------------------------------------------



David R. Belding
Senior Vice President and General Counsel
Mandalay Development

Las Vegas native David Belding was, for years, a partner in the resort
properties known as the Gold Strike entities. Prior to that, he attended the
University of Arizona and then Georgetown University Law Center. Upon
graduation, he practiced commercial, corporate, real estate and tax law for more
than 20 years.

Mr. Belding was chairman of the Nevada Resort Association in 1992-1993; since
1991, he has chaired the Washington, DC and Nevada legislative committees. He is
also involved in numerous community activities, including the UNLV Foundation,
the Nevada Development Authority, the Desert Research Institute and the Boulder
City Drug Abuse Council.

Mr. Belding joined Mandalay Resort Group as Senior Vice President and Secretary
in June 1995. He is currently Senior Vice President and General Counsel of
Mandalay Development, where he is responsible for the evaluation and development
of gaming and entertainment facilities in new and emerging jurisdictions.

--------------------------------------------------------------------------------



Donald R. Givens
Minister and
Member of Management Committee
Detroit Entertainment, L.L.C.

Until mid 2001, Donald R. Givens was Vice President and General Manager of the
Excalibur Hotel and Casino. He began in that position on July 14, 1997. Prior to
this, Mr. Givens was the Vice President and General Manager of the Luxor Hotel
and Casino from December 1996 to July 1997 and Vice President and General
Manager of the Hacienda Hotel and Casino from August 1995 to December 1996. A
native of Las Vegas, Mr. Givens graduated from Valley High School in 1973. He
received his bachelor of science degree in hotel administration from the
University of Nevada-Las Vegas in 1977, financing his education by working as a
dishwasher and then kitchen steward at the Holiday Inn (now Harrah's). After
graduation, he climbed from desk clerk to hotel manager at the then-Thunderbird
to hotel manager at the Sahara Hotel and Casino. He joined Mandalay Resort Group
in 1984 as Edgewater Hotel and Casino's hotel manager, later holding that title
for both the Edgewater and the Colorado Belle Hotel and Casino. In 1989, he was
named hotel manager for the not-yet-opened Excalibur Hotel and Casino. In
September 1994, he was promoted to general manager of Circus Circus Hotel and
Casino-Las Vegas, where he stayed until assuming the general manager position at
the Hacienda. He and his wife Wenda have seven children.

In August 2001, Mr. Givens retired from MRG to pursue a full time ministry in
Peoria, Arizona. He currently conducts his ministry from the World of Life
Christian Center in Peoria, Arizona.

--------------------------------------------------------------------------------



Thomas Celani
Member
Atwater Casino Group, L.L.C.

Thomas Celani, a Metro Detroit business owner with international gaming
experience, has been a major supporter of the trek to bring casinos to Detroit.
President of Action Distributing Company since 1982, he worked at the family
beer distributorship as a salesman and took over after his father died suddenly.
Under his leadership, the distributorship grew tremendously, enabling Celani to
invest in other business ventures.

Celani became involved in the gaming industry in 1990 when he became a major
investor in Sodak Gaming Inc., a leading international distributor of electronic
gaming machines and gaming machine products. When Sodak went public in 1994,
Celani sold a portion and became a director on the public company board.

In 1993, Celani partnered with Mike Malik in forming North American Gaming
(NAG), a gaming developer and operator. NAG partnered in 1994 with Harrah's to
develop a proposed Foxtown Casino. NAG was also one of the participants in the
1994 casino ballot proposals in Detroit. NAG actively and financially supported
Proposal C on the city ballot.

Celani and Malik joined with Atwater Entertainment Associates, L.L.C. in 1996 by
financially supporting most of the Proposal E statewide campaign.

Celani has also been a major supporter in charity organizations in Metro
Detroit. He is president of Hearts of Livonia, which raised $1,846,360 since
1978 for the cardiac trauma center at St. Mary's Hospital in Livonia, numerous
scholarships and various community charities.

--------------------------------------------------------------------------------



Marian Ilitch
Member
Atwater Casino Group, L.L.C.

Marian Ilitch is a Detroit businesswoman and entertainment developer with
experience and commitment in the creation of world-class entertainment in
downtown Detroit. Ms. Ilitch is co-founder of Little Caesars Enterprises, and
co-owner and secretary/treasurer of Detroit Red Wings, Detroit Rockers soccer
team and Olympia Entertainment, Inc., the management firm of the Fox Theatre.

Ms. Ilitch has demonstrated commitment and a belief in the revitalization of
Detroit by making decisions to move corporate headquarters and 600 employees
downtown. She also was instrumental in the decision to purchase the historic Fox
Theatre in Detroit in 1987. The Fox Theatre and office building was restores and
reopened in 1988.

In 1996, she established Olympia Development, Inc., to bring new projects to the
city. In the same year, Ms. Ilitch was ranked as one of the top business owners
in the country by Working Woman Magazine, in conjunction with the National
Association for Women Business Owners. She was also named among the top five in
the country in its annual list of the "Top 50 Women Business Owners" for the
last four years.

Ms. Ilitch was honored last year by the Southeast Michigan American Red Cross
for aiding chapter emergency services and the work of the Red Cross Friends. She
recently contributed $1 million to Hospice of Michigan to be used to build a
Hospice Home in Detroit.

--------------------------------------------------------------------------------



Dr. Vivian Carpenter

Vivian L. Carpenter is President of Atwater Entertainment Associates, L.L.C. (an
investment company with a significant interest in MotorCity Casino) and
currently serves as Chair of the Management and Audit Committee of MotorCity
Casino in Detroit, Michigan. MotorCity Casino is a joint venture project with
Mandalay Resort Group (NYSE:MBG) and is governed by its Management Committee.
She also serves on the Board of Directors of several other casino related
business entities, as well as serving on the Board of Directors of Detroit
Commerce Bank (serving as Audit Committee Chair), the Detroit Black Chamber of
Commerce, the Front Page Newspaper, and the Alumni Board of the University of
Michigan School of Business. Dr. Carpenter will assume the Chair of the Board of
the Detroit Black Chamber of Commerce in April 2002.

Dr. Carpenter has three earned degrees from the University of Michigan: a
Bachelor of Science Degree in Engineering (Industrial and Operations Research),
a Master of business Administration (MBA) and Doctor of Philosophy (Ph.D.) in
Business Administration. In 1985-1986 Dr. Carpenter spent a year on postdoctoral
studies in economics and public policy at the University of Chicago.

From August 1992 to August 2001, Dr. Carpenter served as the Assistant Dean and
Associate Professor of Accounting at Florida A & M University's (FAMU) School of
Business and Industry (SBI). She has been an Assistant Professor of Accounting
at Wayne State University and a Visiting Professor of Industrial and Operations
Engineering at the University of Michigan, College of Engineering. Dr. Carpenter
is a licensed Certified Public Accountant (CPA), having passed the CPA
examination on the first sitting in 1975. She has been licensed since 1977,
after gaining her professional experience at Arthur Andersen & Company. She
served as a Deputy State Treasurer for the Michigan Department of Treasury under
the administration of Governor William Milliken.

Dr. Carpenter's research focus is institutional theory and public sector
accounting innovations, and she has been active in the professional accounting
community for many years. She has taught financial statement analysis and stock
price evaluation in the MBA program at FAMU and Wayne State University, as well
as advanced accounting at the University of Michigan. She has served as a member
of the Service Efforts and Accomplishments Project Team of the Governmental
Accounting Standards Board (GASB). She is a member of the American Accounting
Association, Michigan Association of CPAs, and the American Institute of CPAs.

Dr. Carpenter has received a number of honors and awards. The Governmental
Accounting Standards Board, Ford Foundation, Kellogg Foundation, and the
National Science Foundation have supported her research. Dr. Carpenter was
appointed to serve on review panels for the National Science Foundation, Ford
Foundation, and as a member of the Fulbright International Business
Administration Review Panel. Additionally, she was awarded an equipment grant
from Hewlett-Packard to establish a computer network for faculty and staff in
the Business School at Florida A & M University.

Dr. Carpenter has received three national awards. She was awarded the National
Achievement Award—Accounting Educator Award by the National Association of Black
Accountants, the Author's Award from the Association of Government Accountants
and the Decision Sciences Institute's Best Interdisciplinary paper award (out of
900 submitted papers). Dr. Carpenter has publications in the Journal of
Accounting and Public Policy; Government Accountants Journal. Governmental
Finance Review; Accounting Horizons; Accounting Organizations and Society;
Issued in Accounting Education and International Journal of Public
Administration. She has served on the editorial board of Research in Government
and Nonprofit Accounting. In October 2001, Dr. Carpenter had the lead article to
appear in Accounting, Organizations and Society, the top ranked international
accounting journal.

Dr. Carpenter is married to Herbert J. Strather. Dr. Carpenter and Mr. Strather
have two children and maintain residences in Tallahasse, Florida and Detroit,
Michigan. Dr. Carpenter hopes to return to FAMU at some point in the future.

--------------------------------------------------------------------------------



Section B.    Following is a description of Developer's capabilities, experience
and key personnel who will be assigned to the Casino Complex.

MRG's senior management, combined, currently possesses more than 100 years of
experience in casino gaming. Since MRG's founding in 1974, these executives,
either at MRG or other major gaming companies, have directed the development and
operation of the most new gaming and entertainment capacity in the history of
the industry. In the 1980s and 1990s, MRG has been the industry leader in the
construction of new hotel rooms and casino space-as well as an instrumental
force in establishing modern gaming as a form of destination entertainment. In
those two decades, MRG also served the most traveling entertainment consumers in
the industry. The MRG executives involved in the Detroit casino project in
combination have been involved in the construction and management of over 33,000
hotel rooms and 1.3 million square feet of casino space.

Rhonda Cohen, the current General Manager of Developer's Detroit casino,
MotorCity Casino, has 23 years of experience in the casino industry, in markets
as diverse as Atlantic City, Mississippi, and Windsor, before joining the
Detroit team to open MotorCity Casino in 1999. In recognition of her
contributions to the casino industry, the Casino Management Association recently
awarded her the "Gaming Professional of the Year" award. In March of 2002,
Crain's Detroit Business named her of "One of Detroit's Most Influential Women."
Biographies of the other key personnel of MotorCity Casino are also included
herein. As of March 18, 2002, the upper level management team at MotorCity
Casino has, in the aggregate, approximately 200 years of experience in the
casino industry. The incredible success of that facility is a testament to the
talent of Developer and the MotorCity Casino management team.

Indeed, Developer started by turning approximately 17 acres of blighted
neighborhood into a major casino and entertainment complex. Developer restored
the Wonder Bread Bakery, an 85-year old Detroit landmark, and developed it into
a world-class casino with more than 68,000 square feet of gaming space, five
restaurants, three bars, and two entertainment venues that regularly showcase
Detroit talent. Currently, MotorCity Casino serves nearly five thousand people
in its award winning restaurants and parks over 3,000 cars each day.

MotorCity Casino currently offers 106 table games and more than 2,500 of the
latest reel and video slot products. It has attracted hundreds of thousands of
visitors to the City and contributed significantly to the economy of both the
City and the State.

Developer has developed a highly trained professional staff of nearly 3,000
associates at the current time, a majority of whom are Detroit residents. That
staff is dedicated to service and to the success of MotorCity Casino. Developer
has created career opportunities, improved the neighborhood in which MotorCity
Casino is located, and made a positive difference through its presence in this
community. From the start, Developer has worked successfully with a wide range
of neighborhood groups, including police officers, the Chamber of Commerce,
Goodwill Industries, United Way Community Services and the Convention and
Visitor's Bureau, to name but a few.

The MotorCity Casino management team looks forward to building upon the success
it has already achieved to create a first-class casino/hotel/entertainment
complex.

--------------------------------------------------------------------------------




MotorCity Casino Executive Team


Rhonda Cohen, General Manager.    Rhonda has over 23 years of gaming experience.
She joined the MotorCity Casino team as Director of Player Development in 1999.
Her knowledge and talents were quickly recognized, and, in June of 2000, she was
selected as the General Manager. Rhonda began her career as a Craps Dealer at
Caesar's Atlantic City. While at Caesar's she held various positions, including
Boxperson, Floor Supervisor, and Assistant Pit Manager. In 1985, Rhonda joined
Trump Castle, as a member of the opening team. She enjoyed various promotions,
including a promotion to the position of Casino Shift Manager. In February of
1994, Rhonda was invited to join the Casino Windsor project. She was an integral
member of a team of 17 Americans recruited to help bring Canada's first
commercial gaming enterprise online. She joined CW as an Assistant Casino
Manager and was subsequently promoted to the position of Casino Manager and
Director of Table Games.

Claudia Holmes, Director of Casino Operations.    For more than 22 years Claudia
has been enhancing her knowledge of the gaming industry. She began her career as
a Dealer at Caesar's Hotel Casino in Atlantic City. She was promoted to
Floorperson and subsequently Pit Manager. After a successful tenure at Caesar's,
Claudia joined the MotorCity Casino team as Casino Shift Manager in 2000. In
2002, Claudia's contributions were recognized and rewarded. She was chosen as
Director of Casino Operations. In Claudia's current capacity she is responsible
for all gaming related functions.

Dave Estum, Director of Cage.    Dave has over 28 years of casino gaming
experience. Dave began his casino career at Harrah's Tahoe. His first position
in the industry was a combination cage cashier, change person and
hardcount/softcount attendant. The Harrah's organization recognized Dave's hard
work and dedication, as evidenced by his promotion to a lead position. After
four years with Harrah's, Dave joined the then Circus Circus group. While
working with his new employer, he assisted with the opening of Circus Circus
Reno, the Excalibur, the Luxor, the Silver Legacy and most recently MotorCity
Casino.

David J. Nehra, Director of MIS and Division Director, CIT.    David has worked
as an IT professional for the past 13 years. In March of 1999, David joined
MotorCity Casino as Director of Information Technology. In December of 1999
David was promoted to Division Director of Corporate Information Technology
overseeing Information Technology for 6 Mandalay Resort Group properties. David
currently maintains that position. Prior to joining the MotorCity Casino team,
David worked as a technology specialist designing and implementing information
technology solutions for various Fortune 1000 companies. David studied
electrical engineering and computer science at Lawrence Technological
University. David received his BS in Electrical Engineering in May of 1992.

Clay Crawford, CPA, Controller.    Clay has over 7 years of casino experience.
His casino tenure began with the opening of the Grand Victoria Casino in Elgin
in October of 1994. Subsequent to that position, he was accounting manager of
the Gold Strike Hotel & Gambling Hall. His duties included all external
financial reporting, Federal and State income tax compliance, debt compliance,
benefit plans, and all other "corporate accounting" issues. In addition, he
worked as the Assistant Controller of the Luxor and Monte Carlo Resort and
Casinos. After a brief hiatus, in December of 1997, Clay returned to Grand
Victoria as the assistant controller and was promoted to controller in July of
1998. His most recent assignment is Controller for MotorCity Casino.

Wayne Sawyer, Director of Compliance.    Wayne, a MotorCity Casino opening team
member, has been building upon his casino knowledge for the last 15 years. He
has a thorough understanding of the gaming industry. He has been involved in the
financial, strategic planning and compliance aspects of this business. He has
worked in various capacities, including as Director of Strategic Planning,
Financial Gaming Consultant and Casino Analyst. He graduated from Brown
University, with a Bachelor of Science.

Michael A. Roy, CPA, Director of Internal Audit.    Michael created and
implemented the company's internal control system for all departments (e.g.,
Slots, Table Games, Cage, Surveillance, Accounting, Purchasing, MIS, Compliance,
etc). His responsibilities also include reviewing the standard operating
procedures of the various casino departments to ensure compliance with the
Michigan Gaming Control

--------------------------------------------------------------------------------




Board's requirements. He also oversees all of the internal audits of MotorCity
Casino's operations. Michael's professional experience includes auditing
financial statements for public and non-public manufacturing and
entertainment/communication companies and financial institutions. Michael
graduated from Wayne State University, and has a Bachelor of Arts degree in
Business Administration, with a major in accounting. He is also a member of the
Michigan Association of Certified Public Accountants and the Institute of
Internal Auditors.

Jack Barthwell, III, Director of Public Relations.    Jack has extensive casino
knowledge. In fact, he played a significant role in the efforts to bring casino
gaming to the Detroit area. In his current capacity as Director of Public
Relations, he is responsible for developing and implementing the public
relations plan for the casino. He also coordinates all media related efforts and
handles communications with local governmental agencies. In addition, Jack has
been actively involved in the community throughout his professional career. He
has extensive experience in the private and public sectors. Some of his
employers have included the Stroh Brewery Company, Michigan Employment Security
Commission, Wayne State University, the United States House of Representatives
and Atwater Entertainment Associates. Jack earned his law degree from the
University of Michigan.

Scott A. Frost, Director of Marketing.    Scott has 7 years of casino related
experience. He joined the MotorCity Casino team, as Director of Marketing, in
1999. He is responsible for the strategic planning and implementation of the
casino's marketing plan. He also supervises the direct mail and tour and travel
initiatives of the casino. Prior to joining MotorCity Casino, Scott accepted a
position as Special Events & Promotions Coordinator for the Harrah's New Orleans
interim casino. Subsequent to that position, he became the Entertainment &
Promotions Coordinator for the Flamingo Casino New Orleans. Scott also has
extensive event planning experience at the Superdome in New Orleans. His event
planning there included coordinating the 1993 NCAA Men's Final Four Basketball
Tournament, along with major concerts including The Rolling Stones, The Eagles,
and Billy Joel concerts.

Susanne Bascharow, Director of Player Development.    Susanne joined the
MotorCity Casino team in 1999. She has over 16 years of gaming experience. She
started her career as a dealer at the Claridge Casino Hotel in Atlantic City.
She subsequently held positions as a Floor Supervisor, Pit Manager and Casino
Host. After successfully mastering table games, Susanne was employed as a gaming
instructor. She later returned to the gaming floor as a Casino Shift Manger and
Training Manager for Casino Windsor. Since the summer of 2000 she has been the
Director of Player Development at MotorCity Casino. Susanne holds a BA degree in
elementary education from Holy Family College.

Lane Maxcy, Director of Food and Beverage.    Lane joined MotorCity Casino in
1999, as a member of the opening team. Lane oversees all food and beverage
related efforts. He ensures the quality and consistency of all food products.
Lane's previous experience includes an accomplished career with the Hyatt
Regency organization. He worked in various capacities, including Executive
Assistant Manager and Director of Food and Beverage at various Hyatt properties
throughout the US and the West Indies. Lane has successfully completed a number
of courses through Sterling Vineyard's School of Hospitality. He also holds a
Bachelor's Degree from Georgia State University.

William Cummings, Director of Security.    William has over 34 years of law
enforcement experience. He joined the MotorCity Casino team in 1999. William is
responsible for ensuring the safety and well being of all casino guests and
associates. His previous experience includes 27 years as a member of the Detroit
Police Department. During his tenure with the Police Department he advanced
through the ranks, progressively assuming responsibilities commensurate with his
rank. He retired at the rank of Police Commander. William received his law
degree from the Detroit College of Law. He is also a graduate of the 149th
Session of the Federal Bureau of Investigation (FBI) National Academy.

Ezzie Rooks, Director of Surveillance Operations.    Ezzie is responsible for
surveillance of all gaming and non-gaming operations at MotorCity Casino.
Formerly he was the Director of the Compliance Division of the Mississippi
Gaming Commission and was responsible for oversight of all of the audit-related
functions and corporate financial investigations of the gaming industry in
Mississippi. He has more than twenty-four (24) years of experience in the gaming
industry, most of which was with the Nevada State Gaming Control Board.
Mr. Rooks began his career as an entry-level agent in the Audit

--------------------------------------------------------------------------------




Division of the Nevada Gaming Control Board in 1977 and advanced to the level of
Senior Agent. He supervised a team of twelve (12) auditors and managed many
special projects of the Audit Division, including quality control, final review,
loan and lease approvals, high-risk licensee monitoring, industry performance
analysis and evaluations of internal controls. He holds a degree in Accounting
from Jackson State University.

Erika Mathers, Director of Slots.    Erika has 10 years of casino experience.
Her responsibilities include ordering and evaluating new slot machines, managing
and training all slot personnel, establishing and upholding all policies and
procedures and internal controls, and analyzing all costs and profits directly
related to slot operations. She has held a number of positions, including Slot
Shift Manager, Assistant Slot Manager and Slot Club Manager. Erika's entire
casino career has been with Mandalay Resort Group. She has worked at various
properties, including the Monte Carlo, Grand Victoria, and the Gold Strike
Casino Resort.

Sharon Hall, Director of Retail.    Sharon was an integral member of the
MotorCity Casino opening team, holding several positions during her tenure with
the casino. Her current responsibilities involve the day to day operations of
the retail outlet. She coordinates all aspects of this operation. Prior to
joining this management team, she served as Director of Administration and
Director of Operations for several other business enterprises. Her duties have
included purchasing, vendor relations, budget preparation and marketing.

Gary Gransden, Director of Engineering.    Gary has over 21 years of casino
experience. He began his casino career at the Gold Strike Inn. He subsequently
worked at the Railroad Pass, the Nevada Landing, and the Grand Victoria. Gary
started his career in housekeeping, but quickly advanced to Chief of Engineering
and then Director of Engineering. He joined the opening team at MotorCity Casino
in 1999 as Director of Engineering. In his present capacity, he is responsible
for the maintenance of the entire casino complex, including the mechanical
systems, HVAC, electrical systems and landscaping.

Jody J. Busing, Director of Purchasing.    Jody is the most recent addition to
the MotorCity Casino team. She is not new to the gaming industry. She is
currently responsible for all aspects of purchasing. Her previous casino duties
included overseeing the daily operations of the Purchasing Department at the
Empress Casino Hotel in Illinois. She was also responsible for the procurement
of all products and services for various departments, contract negotiations,
bidding/quoting processes, supplier selection, and verification of deliveries.
Prior to that, she worked for the Racing Association of Central Iowa DBA Prairie
Meadows Racetrack and Casino. Jody holds both a BS and an MS in Education from
Drake University.

Jo Avery, Director of Human Resources.    Jo has been working in the casino
industry for almost three years. She is a native Detroiter with extensive
professional experience in human resources and banking. Prior to coming to
MotorCity Casino, she worked as the Human Resource Manager for a tier one
automotive supplier located in the metropolitan Detroit area. This organization
had offices and employees in 23 states, Mexico, Canada and Great Britain. She
also worked for a large consumer paper products manufacturer with plants in
Michigan and several other states. She currently is responsible for all human
resource issues at MotorCity Casino.

Emmett Frederick, Director of Transportation.    Emmett is responsible for all
aspects of valet operations, transportation and parking. His scope of
responsibilities includes facilitating the transportation and parking needs of
guests and associates. Emmett began his casino career with MotorCity Casino in
1999 in the Security Department. He previously worked for the Detroit Police
Department. He has over 15 years of customer service experience.

--------------------------------------------------------------------------------



Section C.    Under separate cover, and subject to agreement to protect the
confidentiality thereof, Developer is providing a description of projected cost
budgets for the financing, design, construction, furnishing and equipping of the
Casino Complex, including, without limitation, costs of projected infrastructure
improvements and all material assumptions upon which the following are based.

All budgets are projections only, based on typical hotel/casino construction
costs, adjusted for the Detroit, Michigan location and with appropriate
contingencies.

MotorCity Casino currently contains approximately 68,000 square feet of gaming
space, five restaurants, three bars, two entertainment venues and a parking
structure and surface lots to accommodate 3,450 cars. These facilities were
constructed at a cost of approximately $190 million, including land, pre-opening
and initial bankroll.

Developer intends to reconfigure its existing casino space to expand to 100,000
square feet of gaming space, construct a 400 room hotel tower, include a
200-seat coffee shop and a 100-seat specialty restaurant with bar, as well as
other bars, a 1,200-seat theatre, and 70,000 square feet of ballroom, meeting
and pre-function space. Additional parking will also be added. Developer
estimates that the total cost of these facilities will not be less than
$210 million, including hard construction costs, soft costs, contingency and
land (but excluding gaming equipment, pre-opening, capitalized interest and any
additional initial bankroll).

--------------------------------------------------------------------------------



Section D.    Under separate cover, and subject to agreement to protect the
confidentiality of same, Developer's delivering to the City Developer's
projected balance sheets, income statements and cash flow statements of the
Casino Complex for the first five (5) years of operations, using generally
accepted accounting principles, and all material assumptions upon which they are
based.

The numbers are projections only based on available data and information and do
not constitute a representation by Developer or any other party that such
projections will be achieved. These numbers and projections will be provided
under separate cover, as "confidential information."

Certain information included in these reports and other materials filed or to be
filed by the Company with the Securities and Exchange Commission (as well as
information included in oral statements or written statements made or to be made
by the Company) contain statements that are forward-looking within the meaning
of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended. Such statements include information
relating to current expansion projects, plans for future expansion projects and
other business development activities as well as other capital spending,
financing sources and the effects of regulation (including gaming and tax
regulation) and competition. These risks and uncertainties include, but are not
limited to, those relating to development and construction activities,
dependence on existing management, leverage and debt service (including
sensitivity to fluctuations in interest rates), domestic or global economic
conditions, changes in federal or state tax laws or the administration of such
laws, changes in gaming laws or regulations (including the legalization of
gaming in certain jurisdictions) and applications for licenses and approvals
under applicable laws and regulations (including gaming laws and regulations).

--------------------------------------------------------------------------------



Section E.    Following is a description of existing and anticipated sources of
financing for the Casino Complex, including pertinent details such as terms,
rates, and security covenants, whether Developer has or will acquire all or some
of its financing from a Detroit-Based Business, a Detroit Resident Business or a
Small Business Concern, and Developer's plan, if any, for utilization of
Detroit-based Minority-owned financial institutions in servicing Developer's
financial needs.

Developer acquired construction financing for MotorCity Casino from MRG and from
a consortium of lenders led by Bank of America. Special attention was paid to
involve local and minority banking institutions in the consortium, which
includes Detroit-based Comerica Bank, and Detroit-based and minority owned First
Independence National Bank, which is involved to the maximum allowed by federal
lending guidelines. In addition, Bank One, Michigan National Bank (now Standard
Federal Bank), and National City Bank, all of which have a strong local
presence, are included in the current consortium. Those lenders, in the
aggregate, hold a 54% interest in the financing. That financing currently
remains in place, in the form of a reducing revolving line of credit.

Developer anticipates that the construction of the balance of the Casino Complex
will be financed in the same manner, with financing provided by a consortium of
all or some of the above-listed banking institutions, led by Bank of America. It
is contemplated that the construction financing will automatically convert to a
reducing revolving line of credit (non-recourse or limited recourse) upon
completion of the construction of the additional components of the Casino
Complex.

It should be noted that often there is a minimum participation size for
involvement in large scale lending transactions of the nature required for the
Casino Complex which may exceed the lending limits of small institutions imposed
by bank regulators or by bank policy. Since Developer is cognizant of that fact,
Developer will use its best efforts to suggest to its lenders the importance of
including Detroit based and minority firms in its lending groups regardless of
the size of the portion of the credit facility which they are capable of
assuming.

A minimum of twenty percent (20%) of the total cost of the Casino Complex will
be financed with equity contributions by MRG. MRG will also provide a completion
guarantee. The specific rates and terms of the financing for the balance of the
Casino Complex will be determined at the time the transaction is completed.

Depending on market conditions and the availability of bank funds at the time of
construction, the financing could also include a layer or public capital-market
debt. Mandalay Resort Group has completed two public debt financings in the last
year and raised a total of $300 million for Mandalay Resort Group and
$160 million for Silver Legacy.

As of March 18, 2002, Developer uses Comerica Bank for its payroll and cash
management functions but maintains its account for the permanent casino with
First Independence National Bank. First Independence National Bank also
currently operates a number of ATM machines in MotorCity Casino. That bank also
currently holds the escrow for Developer's community development fund. Developer
expects to continue those banking relationships.

--------------------------------------------------------------------------------



Section F.    Under separate cover, and subject to agreement to protect the
confidentiality of same, Developer is delivering to the City its current
detailed financial statements for each gaming operation currently owned or
operated by Developer.

--------------------------------------------------------------------------------



Section G.    Following is a description of Developer's concept for their
proposed Casino Complex, including:

        (1)   The proposed site or location for the Casino Complex, legal
description of the property boundaries, dimensions and total acreage of the
Casino Complex, as well as any ancillary facilities proposed.

The Casino Complex will be constructed within the Boundaries more specifically,
as currently planned, in the area bounded generally by Trumbull, Grand River, US
10 and Interstate 75 (the "Motor City Area"). Most of the Motor City Area is
already zoned as a PD District, a district in which Developer's proposed uses
can be achieved. The legal descriptions for the PD zoned portions of the Motor
City Area are set forth in the applicable Zoning Ordinances currently in effect.
The area currently utilized by Developer consists of approximately 20 acres. The
Casino Complex presently consists of approximately 68,000 square feet of gaming
area which, as of October 31, 2001, featured 2,501 slot machines and 106 table
games. The existing facility also includes five restaurants and a parking
structure and surface parking for 3,450 vehicles. Developer intends to add the
following:

19.400 hotel rooms;

20.expansion of gaming area to 100,000 square feet of space in which gaming
facilities are actually located;

21.1,200-seat theatre;

22.13,000 square feet ballroom with appropriate pre-function space;

23.35,000 square feet convention center with approximately 20,000 square feet of
pre-function space;

24.200-seat coffee shop;

25.100-seat specialty restaurant

26.added/reconfigured bar areas to create in total at least 4 bar areas;

27.additional adequate parking and retail.

--------------------------------------------------------------------------------



        (2)   The size of the Casino Complex; the number and types of gaming
facilities; the number and types of restaurants; a description of any hotel,
including the number of rooms and whether such hotel will be available for use
by non-casino patrons; the number and types of lounges or bars; the number and
types of retail shops; the number and types of ancillary entertainment or
recreational facilities planned; a description of any convention facilities; and
a description of any other facilities proposed.

The number and types of gaming facilities:

The existing casino contains approximately 68,000 square feet of gaming space,
containing 2,501 slot machines and 106 table games. The expanded casino will
offer 100,000 square feet of area in which gaming facilities are located,
containing approximately 3,000 slot machines and 106 table games.

The number and types of restaurants:

The facility will include a total of approximately seven (7) food outlets: a
buffet with 492 seats; a coffee shop open 24 hours a day that will seat 200; a
deli that will seat 55 and a coffee bar for quick meals and beverages. There
will be three other restaurants, probably specialty restaurants with adventurous
food in distinctively themed settings, each seating between 100 and 150 diners.
All seating is approximate.

A description of any hotel, including number of rooms and whether such hotel
will be available for use by non-casino patrons:

The hotel tower will contain an estimated 400 rooms on approximately 16 floors.
Rooms are anticipated to be approximately 450 sq. ft., with several suites.
Rooms will be available to non-casino patrons.

The number and types of lounges or bars:

Developer intends to reconfigure its existing space and/or to construct
additional lounges and bars. Beverage outlets of varying size and atmosphere
will be located in the casino area, and also in the high limit pit area. At
least one entertainment lounge/bar and a lobby bar will service the facility.

The number and types of retail shops:

Developer will initially devote approximately 1,600 sq. ft. within the facility
to retail. Retail will include a logo shop and sundries shop. If demand
warrants, additional retail will be added to the facility.

Number and types of ancillary entertainment or recreational facilities planned:

Developer has planned a 1,200-seat theater with balcony seating. A
health/spa/fitness facility will be located in the hotel.

A description of any convention facilities:

A ballroom/convention facility of approximately 70,000 square feet is planned.
Plans currently show a 13,000 square foot ballroom with 5,000 square feet of
pre-function space. It is also anticipated that a separate meeting area of
36,000 square feet serviced by 21,000 square feet of pre-function space will be
constructed.

A description of any other facilities proposed:

None at this time, other than additional parking.

This narrative is preliminary as of March 18, 2002. Developer intends, to the
best of its ability, to carry out the design and floor plan presented. However,
all numbers are approximate and may vary based, in large part, on the final site
plan. Therefore, in accordance with the procedures set forth in this Agreement,
Developer reserves the right to modify any aspect of the project.

--------------------------------------------------------------------------------



        (3)   Architectural matters, including drawings, the name(s) of the
architect(s), the floor plans (discussing space allocations and major functions
such as gaming floor, back-of-the-house, circulation, accessibility and
exiting), building elevations (showing heights, relative scale and compatibility
with adjacent components), landscaping and design theme.

Klai::Juba Architects of Las Vegas, Nevada, the firm that provided architectural
services for the Temporary Casino, has prepared the conceptual/schematic design
drawings for the balance of the Casino Complex. These include site plans, floor
plans, exterior and interior renderings elevations, ingress/egress routes and
other design/site plans. Supplemental material will be provided in accordance
with this Agreement.

--------------------------------------------------------------------------------



        (4)   Proposed plans for employee, patron and bus parking; tour bus and
valet drop-off facilities, service vehicle parking, satellite parking
facilities, and other infrastructure related to the Casino Complex.

Parking will be provided to patrons in MotorCity Casino's existing 3,450 space
parking garage and surface parking areas. Current plans include the construction
of an additional 1,420 space parking garage. It is expected that employees will
park on site. Tour bus drop-off and bus parking, as well as service vehicle
parking, will be determined based upon the final site plan. Valet drop-off
facilities are planned for a location adjacent to the hotel tower.

--------------------------------------------------------------------------------



        (5)   The proposed phasing plan, the proposed sequence of the phases and
the approximate dates of beginning and completion of development of the entire
project.

In order to minimize disruption of the existing operations, it is expected that
the additional components of the Casino Complex will be completed in phases. As
presently contemplated, the initial 400 room hotel tower, theatre and additional
parking will be constructed and the casino and restaurant areas will be enlarged
in phase one. Thereafter, the ballroom and meeting areas will be completed and
the existing casino area will be renovated. Both phases are expected to be
completed by December 31, 2005.

--------------------------------------------------------------------------------



        (6)   Developer's commitment to adhere to applicable zoning requirements
adopted by City.

Developer has complied with the existing PD zoning ordinance and other zoning
requirements applicable to the existing Components of the Casino Complex.
Developer agrees to continue to comply with all applicable zoning ordinances and
zoning requirements, as may be amended from time to time.

--------------------------------------------------------------------------------



Section H.    Following is a description of the amount and manner of investment
or other contributions Developer will make to promote economic growth and
revitalize the district in which the Casino Complex will be located; to create
new jobs and contribute to the support of existing employment opportunities; to
attract new businesses, tourists and visitors to City or to the district in
which the Casino Complex will be located.

MotorCity Casino has successfully taken important steps in fulfillment of the
commitment made in the Amended Agreement to contribute a total of $1,900,000 to
fund Detroit business and City of Detroit development plans designed to provide
employment opportunities and to promote economic growth and revitalize not only
the district in which its Casino Complex is located but also the City as a
whole. This commitment has taken three basic forms:

UDAG-type business development grants

The UDAG-type grant program will benefit Detroit by providing resources to those
development projects that would benefit the City, but fail to get off the ground
because of financing shortages. These financing gaps often relate to
infrastructure costs or other project related costs. Guidelines and limitations
would be developed by such agencies; projects should add jobs for City residents
and contribute to the City tax base. These funds will not be managed by
Developer but by an agency or agencies acceptable to the City.

A Detroit Business Development Fund

This fund, the Detroit Community Loan Fund (DCLF), will be administered by
Detroit Renaissance Foundation pursuant to a preliminary agreement. The funds
supplied by Developer will be used to guarantee loans averaging $75,000-$100,000
(but not exceeding $100,000), primarily to businesses in Detroit less than five
years old, with sales of less than $1 million and fewer than 50 employees.
According to Detroit Renaissance "a sizeable portion of the portfolio will
likely be African-American businesses." Based on Developer's financial
commitment, according to Detroit Renaissance, the fund "will play a significant
role in increasing economic activity in the city, strengthening the viability of
small businesses, and creating jobs in the city." No member of Developer, ACG or
AEA may have any direct or indirect financial interest in any business for which
such loan is guaranteed. The highest priority will be given to businesses
located in or near low and moderate income neighborhoods or in close proximity
to the Casino Complex.

Joint Employment Procurement Advisory Board ("JEPAB")

This is a joint commitment of all three casino developers that has already been
implemented by the creation of a board consisting of 10 members, two appointed
by City Council, two appointed by the Mayor, and two appointed by each of the
three casino developers. That Board has been created for the purpose of
assisting the three casino developers in their efforts to meet their hiring and
procurement commitments under their respective development agreements.

Developer has already released a total of $200,000 to JEPAB to fund its
activities. Additionally, Developer has placed $1.7 million into an escrow
account at First Independence National Bank of Detroit to meet its commitments
with respect to funding the above-described UDAG-type grants and Detroit
Community Loan Fund. Detroit Renaissance Foundation is in the process of
obtaining the approval needed from the Michigan Gaming Control Board for it to
receive and administer those funds. As soon as that approval issues, Developer
will deliver a total of $850,000 of the escrowed funds to Detroit Renaissance
Foundation. Similarly, as soon as the City notifies Developer that the
organization authorized to receive the UDAG type-grants has received the
approval needed from the Michigan Gaming Control Board to receive those funds,
Developer will deliver a total of $850,000 of the escrowed funds to that
organization.

--------------------------------------------------------------------------------




Developer has also made the following commitment:

Upon City Council's approval of this Agreement, Developer will be obligated to
pay the City $34 million. The first installment of $17 million is scheduled to
be paid within 60 days from the City Council's approval of the Revised
Development Agreement. The second installment of $17 million is scheduled to be
paid in twelve equal monthly installments beginning June 1, 2003. There will be
no restriction on the City's use of the funds received from the Developer.

The use of such funds shall be determined by City in its sole and absolute
discretion. Such funds shall be in the lieu of any funds that would be due, now
or in the future, but were not previously paid by Developer under Section 2.6
and Exhibits 8.1(j) and 8.1(m) of the Amended Agreement.

--------------------------------------------------------------------------------



Section I.    Following is a description of Developer's plans for assisting
current businesses that may experience employee shortages due to their employees
accepting employment relating to the Casino Complex.

It should be noted that, as of March 31, 2002, Developer is not aware of any
local businesses that have experienced employee shortages due to hiring by
Developer. Developer has not received any requests to refer applicants for
casino employment to other businesses or organizations. Nonetheless, to assist
any existing business that may experience a shortage of employees due to the
increase in demand for qualified applicants associated with completion and
opening for business of the balance of the Casino Complex, Developer will
maintain a referral service for those applicants who are not selected for jobs
in the Casino Complex and have agreed to participate in such service. Developer
also anticipates working with local job placement agencies to share information
on applicants who may be more properly suited for jobs outside the Casino
Complex and have agreed to participate in such sharing arrangement.

--------------------------------------------------------------------------------



Section J.    Following is a description of the manner in which the Casino
Complex will enhance the City as a desirable location for tourists, conventions,
families and urban life and the manner in which the Casino Complex will
encourage pedestrian linkages with other business, economic and entertainment
activities in the area in which the Casino Complex is to be located.

Developer has already spent hundreds of millions of dollars to create a Casino
Complex that will appeal to all market segments. Indeed, Developer has turned
approximately 17 acres of blighted neighborhood into a vibrant casino and
entertainment complex visited by over 5 million individuals each year. Developer
restored the Wonder Bread Bakery, an 85-year old Detroit landmark, and developed
it into a world-class casino with more than 68,000 square feet of gaming space,
award winning restaurants, a number of bars, and entertainment venues that have
been regularly showcasing Detroit talent. To facilitate safety and a renewed
sense of neighborhood pride, Developer has recently added substantial outside
lighting to the Wonder Bread building and signage to the Continental building
(which currently houses MotorCity Casino's restaurants). Developer has also
installed colorful banners along the perimeter of the property. In addition,
Developer has completed the paving and landscaping of the nearby lots it
purchased. Developer has entered into an agreement permitting it to clean up on
a regular basis the portion of the John C. Lodge Expressway that is near the
Casino Complex.

Currently, MotorCity Casino serves nearly five thousand people in its
restaurants and parks over 3,000 cars each day. Developer has worked hard to
build a synergy with other Detroit attractions, using its shuttle busses to
transport casino visitors to and from other major events in the City, such as
the conventions and hockey and baseball games.

Developer has built a strong relationship with the Metro Detroit Convention and
Visitor's Bureau. Significant efforts have been launched to reach markets at the
Detroit International Auto Show, conventions such as the Society of Automotive
Engineers, and a variety of annual meetings, tours and conventions. The
association has proved successful in opening avenues to attract out-state and
regional customers to the area. MotorCity Casino has also been participating in
the Metro Detroit Convention and Visitor's Bureau's quarterly meetings to
strategize on marketing and sales efforts for the growth and success of the
City.

Patrons currently come by car and tour bus to MotorCity Casino, not only from
the metropolitan Detroit area but also from communities all over the Midwest.
Developer has worked to create appealing entertainment packages in a wide
variety of formats, to raise the awareness of Detroit as an attractive
destination in the region. It has developed and currently utilizes an impressive
list of over 50 bus line runs; Monday through Saturday, from a variety of local
and suburban locations, including line-run departures from sites as far away as
Ann Arbor, Clinton Township and Pontiac. Even more distant locations such as
Flint, Saginaw, Pittsburgh, and Cleveland are also currently doing extremely
well. Developer will spend many more millions of dollars to construct the
balance of the Casino Complex, creating hotel rooms, added restaurant and retail
space, convention space, and other amenities that should encourage even greater
attendance by tourists, conventioneers, the business traveler, and drive-in
travelers.

As is evident to anyone visiting MotorCity Casino, Developer's plans for the
Casino Complex are designed to recapture the vibrancy of Detroit's downtown area
and to reflect the pride that Detroiters naturally feel regarding Detroit's
place in developing the automobile industry. Developer believes that the
grandeur and scale of MotorCity Casino's current architecture, with its
historical allusions, has created a platform for a celebration of Detroit's
history and culture. Developer's goal has been and will continue to be the
creation of a unique "Detroit Experience" designed to draw visitors from outside
the region as well as to be a catalyst to renewed community pride within the
City and the region surrounding it.

As we look at it, Detroit has had as much positive impact on the American way of
life and popular culture as any place in this nation during the 20th century.
The community features an incredible array of people, all of whom came to
Detroit to live in freedom, work hard, build families, and enjoy life. While
ethnically and racially diverse, we think Detroiters are all enormously proud of
their city and its

--------------------------------------------------------------------------------




contributions to the world. We feel that the gestalt of the community is warm,
open, accessible, unpretentious, high energy, optimistic, and fun. Developer's
goal is to make this project feel the same way-both from a physical and an
operational standpoint. Developer believes that this approach will not only
insure our own success but also will help stimulate and improve the use of
existing and future attractions in the City.

Developer has imbued and desires to continue to imbue its staff with the Detroit
spirit discussed above. Developer has hired and intends to continue to hire
people who are warm, open, high energy, and fun. Developer believes that it is
important to remember that when all is said and done, we are in the
entertainment and hospitality industry. Developer's goal is to create a place
that will, flat out, be FUN! If we achieve that goal, we will be reflecting the
City's culture and positively contributing to its success.

Developer has also demonstrated a commitment to giving back to the community. It
has already donated hundreds of thousands of dollars to a large number of
non-profit and charitable organizations working in the Detroit area and intends
to continue its charitable donation program. Besides financial donations to a
wide variety of community and charitable organizations, Developer has worked
hard and intends to continue to work hard to forge alliances in the community,
including the creation of the neighborhood business association, designed to
foster business growth and neighborhood re-development in a broad area
surrounding the Casino Complex. Another example of Developer's commitment is the
MotorCity Neighborhood Partnership created in association with United Way
Community Services. Developer has held several neighborhood clean-up programs,
enlisting the involvement of other local businesses and community organizations,
as well as Developer's employees. Similarly, Developer, with the help of its
employees, has held several very successful food and blood donation programs.
Developer's campaign to aid United Way Community Services resulted in pledges of
more than $100,000 by Developer and its employees.

--------------------------------------------------------------------------------



Section K.    Following is a description of the amount of investment or other
contributions Developer will make to promote economic growth and contribute to
the revitalization of economically depressed areas of City, other than the area
in which the Casino Complex is to be located; to create new jobs and contribute
to the support of existing employment opportunities, and to attract new
businesses, tourists and visitors to those other areas.

Please refer to Section H above.

--------------------------------------------------------------------------------



Section L.    Following is a description of Developer's plan to market the
Casino Complex and Developer's intent to cooperate and consult with City, the
Metropolitan Detroit Convention and Visitor's Bureau or other regional tourism
and marketing organizations to implement a comprehensive and uniform system or
marketing City as an entertainment destination.

Developer intends to continue to market its Casino Complex by way of print,
outdoor advertising, radio, television, direct mail, and the Internet. Developer
has promoted tour and travel business with subsidized group programs as well as
line run shuttles from many suburban and outer market areas and may do so in the
future. Developer has established the MotorCity Casino brand as being aggressive
in terms of promotions, special events and reinvestment in customers. The
exceptional quality of Developer's award winning food product will remain a
priority.

By design, Developer has been more aggressive at marketing than its competitors,
with more events, more promotions and more entertainment at all levels. The
casino has regularly offered a wide variety of promotions, prizes, parties and
events. Nearly every month the casino has held a special promotion providing
patrons with the opportunity to win a new or vintage car or significant amounts
of money.

Nearly every day, patrons have been able to relax in one of the casino's
performance venues and watch top-notch live entertainment. Such well known
groups as Detroit's Rare Earth, Mitch Ryder & The Detroit Wheels, and The
Coasters have often performed at the casino's Chromatic Lounge. We hope to have
even more such entertainment will be available once the balance of the Casino
Complex is completed.

Opportunities for great dining currently abound at MotorCity Casino and are
expected to be expanded with the construction of the balance of the Casino
Complex. The existing Casino Complex boasts four great restaurants that have
been voted among the best eateries in the area:

28.Classics Buffet presents flavorful menu choices far better than the ordinary
buffet fare.

oIridescence provides dining elegance at its best, having recently been awarded
the prestigious AAA Four Diamond Award, one of only a few restaurants in the
metropolitan Detroit area to win that award.

oDeli Unique offers salads and New York-styled deli sandwiches.

oHigh Octane Cafe offers Starbucks coffee, Krispy Kreme donuts, and a variety of
sandwiches and desserts.

The media attention to those entertainment venues and restaurants has brought
and hopefully will continue to bring new visitors to the Casino Complex.

Developer's cooperative efforts with local organizations have also been
extremely important to its marketing plan, and no relationship has been more
important than its work with the Metro Detroit Convention and Visitor's Bureau
("MDCVB"). As mentioned earlier, significant efforts have been launched to reach
markets at the Detroit International Auto Show, conventions such as the Society
of Automotive Engineers, and a variety of annual meetings, tours and
conventions. The association has proved successful in attracting out-state and
regional customers to the area.

MotorCity Casino has also participated in the Metro Detroit Convention and
Visitor's Bureau's quarterly meetings to strategize on marketing and sales
efforts for the growth and success of the City of Detroit. These meetings have
proven beneficial for the development of marketing strategies in the City, State
and across the nation. Developer has also participated in the funding of a study
by the Metropolitan Detroit Convention and Visitors Bureau of visitation of
Detroit casinos by individuals living outside of the metropolitan area.

Developer has also hosted familiarization tours for tour and travel writers from
outside of the metropolitan area. For the trade shows that the Metropolitan
Detroit Convention and Visitors Bureau attended, Developer provided brochures as
well as prizes for attendees (e.g. complimentary dinners at the casino).
Developer's website currently has a direct link to the Metropolitan Detroit
Convention and Visitors Bureau's website, and Developer also currently
advertises on that website. Developer has also

--------------------------------------------------------------------------------



provided the Metropolitan Detroit Convention and Visitors Bureau with technical
assistance with the development of its information kiosk program.

MotorCity Casino intends to continue to market its facilities as a world-class
entertainment destination. Previous successful marketing strategies have
included:

oEstablishing a sales program that supplemented the MDCVB's activities,
including support materials and staff travel schedules.

oCreating and distributing collateral material for shared use with Detroit's
travel and tourism related businesses and organizations.

1.Developing and executing a comprehensive publicity program that included a
wide distribution of press kits and stories written and pitched to targeted
media outlets. We provided familiarization trips for invited media and prepared
for grand opening media events and attractions that were seen across the
country.

oDeveloping and executing programs designed to bring visitors directly into the
downtown area.

I.Initiating a teaser-type advertising campaign in key feeder drive and fly
markets to compete with Casino Windsor and establish Detroit as a better
destination choice. Such messages were also delivered in the Detroit area, as
well as markets within a two-to-four hour drive.

--------------------------------------------------------------------------------



Section M.    Following is a description of the key management and other staff
for each functional area of operation broken down by the number of full-time and
part-time positions, and for each job classification, its respective total
estimated salaries and benefits.

Developer anticipates that over 3,200 employees, in all categories, will be
required to operate the Casino Complex once it is complete. This number is an
estimate based upon current practices and past casino/hotel experience, but will
fluctuate as market conditions, economic conditions and competitive conditions
fluctuate. A preliminary listing (subject to change) of individual employment
categories is as follows:

Accounting Supervisor

The Accounting Supervisor is responsible for the oversight of daily accounting
activities including departmental audits and the supervision of accounting
clerical personnel.

Assistant Controller

The Assistant Controller ensures that company accounting policy is being adhered
to by all personnel. He/she is responsible for the oversight of daily accounting
activities, including departmental audits and the supervision of accounting
clerical personnel.

Director of Marketing

The Director of Marketing acts as a conduit for communications between outside
advertising agencies and all forms of the media and casino management. He/she is
also responsible for the placement/discontinuation and authorization of payment
for all advertisements.

Director of Cage Operations

The Director of Cage Operations is responsible for the imprest accountability of
the cage. This accountability includes all booths, coin room(s), coin vaults,
change banks, departmental banks, and chip trays. He/she is also responsible for
the proper and accurate execution of all patron and employee money, chip and/or
token transactions performed therein and the resulting state, federal and gaming
reporting requirements. He/she supervises and schedules all cage, booth, and
coin room employees.

Director of Casino Operations

The Director of Casino Operations is responsible for all live gaming activity.
He/she safeguards the integrity of all gaming devices and methods; ascertains
that all gaming regulations, rules, and reporting requirements are upheld in the
conduct of live gaming; supervises and schedules all dealers, shift managers,
floor personnel, boxmen, and pit clerks; orders, purchases, and provides secure
storage for all gaming supplies; and resolves all player disputes in accordance
with documented policy.

Direct Marketing Manager

The Direct Marketing Manager is responsible for VIP programs and services
including the extension of casino credit and authorization of marker play.
He/she also markets the complex to other potential VIPs and monitors their play
to ascertain if qualifications for VIP status are satisfied.

Controller

The Controller is responsible for the overall financial accountability of the
casino including the main cage, all satellite cages or booths, retail outlets,
and F&B outlets; accounts payable/receivable; payroll; taxes and licenses; city,
state, federal, and gaming financial reporting; corporate

--------------------------------------------------------------------------------



financial reporting; and the compliance with all city, state, federal, gaming,
accounting, and/or financial regulations.

Director of Compliance and Analysis

The Director of Compliance and Analysis is responsible for monitoring and
ensuring compliance with the Michigan Gaming Control and Revenue Act and other
applicable legal requirements. He/she also analyzes various revenue and expense
items and coordinates communications between the casino and the Michigan Gaming
Control Board.

Director of Engineering

The Director of Engineering keeps the building(s), grounds, systems, and
equipment functional and maintained. These include fire alarm, sprinkler, and
safety systems; air conditioning and heating; plumbing; electrical; lighting;
telephone; kitchen equipment and systems; office, hotel, and gaming furniture;
painting; gardening and lawn maintenance; carpet repair, etc. He/she also
supervises and schedules all engineers and gardeners, and ensures compliance
with all building safety and fire inspection requirements.

Director of Food and Beverage

The Director of Food and Beverage oversees all food and/or beverage outlets and
operations including restaurants, bars, room service, and cocktail service.
He/she is responsible for the ordering, purchasing, and warehousing of all
inventory and supplies; all kitchen operations; the service and quality of all
food and beverages; creation of menus; supervision and scheduling of all food
and beverage employees including the executive chef, kitchen staff, and servers;
uniform and laundry exchange; and handling guest comments and complaints.

Front Desk Manager

The Front Desk Manager handles the daily operations of the hotel front desk
including the timely check-in/out of guests; guest comments or complaints;
supervision and scheduling of the front desk clerks and bell persons; and
attendance to special guest requests or requirements.

General Manager

The General Manager takes bottom-line responsibility for the entire casino
complex operation. He/she ensures that each departmental director upholds all
local, state, federal, corporate, and gaming laws and edicts; oversees the
operations of all departments; ensures the profitability of the complex overall;
responds to any problems or issues of the workforce or management; provides
direction and goals for the establishment; communicates strategies, visions,
ideas and directives to the establishment from Developer's management; acts as
the complex's liaison to the gaming board and other officials; and schedules and
supervises all department directors.

Health Club/Spa Manager

The Health Club/Spa Manager is responsible for the operation and maintenance of
all club, spa, and pool equipment and related guest services including towel and
locker service; in-house advertising of available health services; and
supervision and scheduling of club, spa, and pool attendants.

Director of Hotel Operations

The Director of Hotel Operations handles all aspects of the hotel operation
including the general maintenance of each room; ordering of all room supplies
and linen exchange; supervision and scheduling of the hotel and maid staff to
ensure optimal room rental; financial accountability for all room and services
sales transactions; and supervision of hotel valet services and staff.

--------------------------------------------------------------------------------



Director of Human Resources

The Director of Human Resources is responsible for a variety of employee-related
services including oversight of all hiring/termination practices (including
implementation of equal opportunity plans); employee disputes or grievances;
workers' compensation and unemployment issues; administration of insurance and
401K benefits; and city, state, and federal employment reporting.

Director of Internal Audit

The Director of Internal Audit conducts separate audits, both procedural and
financial, of each department to ensure compliance with all gaming, accounting,
and corporate regulations. He/she offers recommendations via formal reports for
improvement or correction of each infraction and conducts follow-up audits to
confirm compliance.

Maintenance Manager

The Maintenance Manager is responsible for the cleanliness and general upkeep of
all areas of the complex excluding the hotel rooms. His/her duties include the
ordering and inventorying of all cleaning supplies and equipment; maintenance of
the MSDS information and training; supervision and scheduling of all maintenance
staff; and room preparation and cleanup for special events.

Director of MIS

The Director of MIS ensures the uninterrupted operation of all computer-related
systems and equipment including personal computers, mainframe computers, and
LANs. These computers run vital systems such as hotel and showroom reservations,
player tracking, pit and slot accounting, retail point-of-sales, purchasing,
main accounting, telephone interfaces, etc.

Payroll Manager

The Payroll Manager receives and reviews audited time and attendance data for
each employee; calculates accrual of vacation, benefits, and/or leave; and
ensures that all employees are correctly paid for their services according to
state and federal employment mandates.

Director of Player Development

The Director of Player Development is responsible for all aspects of the club
including the enrollment of members; selection and purchase of club merchandise;
maintenance of the player database; marketing of the club; supervision and
scheduling of all hosts/hostesses and clerks; and all reporting requirements
including the tracking of any special offers or coupons.

Director of Public Relations

The Director of Public Relations is responsible for all contacts involving the
media and governmental agencies (other than the Michigan Gaming Control Board
and for supervising outside vendors supplying public relations services. He/she
is also responsible for reviewing all requests for donations to local charities
and businesses.

Director of Purchasing

The Director of Purchasing is responsible for the solicitation of competitive
bids for large-quantity materials needed to operate the complex; negotiating
purchase orders and contracts; purchasing quality products at the lowest
possible prices; receiving, warehousing and inventorying of all purchased
products; delivering the purchased products to each department and area of the
complex; maintenance of all purchasing records according to corporate and gaming
mandates; and the supervision and scheduling of all warehouse receivers and
personnel.

--------------------------------------------------------------------------------



Reservations/PBX Manager

The Reservations/PBX Manager supervises and schedules all room and show
reservationists and show reservationists and PBX operators, who handle the
business switchboard. He/she ensures that reservations are taken with minimal
errors, the reservationists use proper telephone etiquette, that business calls
received are properly and promptly transferred to the desired parties, that all
computerized reservations and phone systems are functional and maintained; and
orders and inventories all ticket stock and supplies.

Director of Retail Operations

The Director of Retail Operations oversees all retail outlets and operations,
including the selection and pricing of all inventory, display and rotation of
goods, supervision and scheduling of sales clerks, continual analysis of the
merchandise to ensure maximum profitability and customer satisfaction, and
financial accountability for all retail sales transactions.

Director of Security

The Director of Security is responsible for all aspects of security at the
Casino Complex, including employee and patron safety and well-being; protections
of assets; oversight of all transactions requiring security escorts and the
resulting reporting and/or verification requirements; filing of all security
reports regarding incidents; working co-operatively with local law enforcement
agencies and gaming control board agents; and the supervision and scheduling of
all security officers, shift managers, and supervisors.

Director of Slots

The Director of Slots is responsible for all machine gaming activity. He/she
ensures the integrity of all gaming machines and methods; ascertains that all
gaming regulations, rules, and reporting requirements are upheld in the conduct
of machine gaming; supervises and schedules all change persons, money runners,
shift managers, floor personnel, and slot mechanics; and resolves all player
disputes in accordance with documented policy.

Director of Surveillance

The Director of Surveillance oversees all surveillance activity. His/her duties
include the monitoring of all gaming areas; all cash exchange areas (i.e., all
cash registers, main bank, all booths, etc.); observing and documenting all
required transactions and/or procedures; documenting any observed infractions of
policy and/or procedure; reporting and documenting all malfunctions of camera or
recording equipment; maintenance of all camera, audio, and recording equipment;
the purchase and storage of tapes as prescribed by gaming requirements; and the
supervision and scheduling of all surveillance operators and technicians.

Tour and Travel Manager

The Tour and Travel Manager is responsible for group sales. He/she markets the
complex to tour agencies and/or operators who coordinate bus tours that may
include overnight stays in the hotel, meal packages, and special offers.

Training and Organizational Development Manager

The Training and Organizational Development Manager ensures that each employee
participates in all orientations and has a complete understanding of health
insurance, employee benefits, and the general policies and procedures of the
casino. He/she also oversees all ongoing advancement training programs, employee
merit programs, and employee-to-management communications programs.

Director of Transportation

The Director of Transportation is responsible for all aspects of employee and
guest parking and transportation, including valet, limo and shuttle operations.
He/she oversees and schedules and supervises all parking attendants.

--------------------------------------------------------------------------------



Section N.    Following is a description of Developer's program for staff
training and development and staff relations.

The goal of Developer's staff training and development program has been
consistent throughout the company: to assist each associate to realize his or
her full potential—personally and professionally.

Developer made a commitment from the start to make the human resource element of
the Casino Complex the best that it could be, dedicating prior to opening a
total of 660,000 hours of training at a cost of $6.3 million for recruiting and
training. Developer started by distributing information on employment
opportunities as early as the Spring of 1999. Through ads in local newspapers,
potential applicants were directed to MotorCity Casino's Career Center, open
daily, and to career fairs/expos held several times a month at various locations
in the City.

Fairs and Expos were held at the Detroit Masonic Temple, the Detroit Career
Center, Butzel Center, the Chaldean Council, the North American Indian
Association, Cobo Hall, the Joseph Walker Williams Center, and other local
sites.

Bringing the gaming industry to Detroit was a new endeavor for the City. To
introduce new skills to the local workforce, experienced trainers provided
training at no cost to the associates. A wide range of training was provided for
every employment level, with training ranging from how to serve drinks to how to
pay jackpots. Associates received training in Diversity, Life Skills, and
Leadership Development.

By the time it opened, Developer had ultimately recruited, trained, uniformed
and licensed a workforce a majority of whom were from the City of Detroit.
Developer met and surpassed its goals of ethnic and gender diversity.

In October 2000, Developer entered into a collective bargaining agreement
("MotorCity-DCC Contract") with the Detroit Casino Council ("DCC") in which
Developer and the DCC recognized "that job training is an important tool for
promoting the development, success, and advancement of" employees and agreed to
establish a joint labor-management training committee to develop training
programs and seek grant funding opportunities for training. Developer made
specific commitments in the MotorCity-DCC Contract with respect to long term
work-training programs to enable employees to advance in a number of
departments, including slots, table games, engineering, pit tech, and
audio-visual tech. The MotorCity-DCC Contract also contains Developer's
commitment to the creation of certain apprenticeship programs.

At the current time, Developer continues to operate the free dealer training
program that it started long before its opening. That program prepares
individuals with no prior experience to work as dealers. Developer also
committed in the MotorCity-DCC Contract to paying dealers added wages for
dealing multiple game types; the dealer training program provides free training
for employees seeking such upward mobility. Similarly, Developer currently
provides qualified employees in certain departments with the opportunity to work
part of the time in their regular capacity and part of the time in a supervisory
capacity in order to acquire the skills needed to be promoted to a management
position.

Developer also currently employs a full-time Training Manager and several full
time trainers. All employees, regardless of position, have become required to
participate in extensive training programs, as described below. During calendar
year 2000, Developer joined with the Michigan Department of Civil Rights to
initiate a diversity training program for Developer's employees, which program
is currently continuing. Developer also currently offers generous tuition
reimbursement program, which permits employees desiring to further their skills
and advance their career opportunities in the casino industry to receive
reimbursement for tuition, books and fees in the aggregate amount of $1,000
every 6 months for certain course work. As a part of its current program,
employees are also encouraged to attend and receive reimbursement for the costs
and travel expenses associated with certain pre-approved professional
development seminars and conferences. To encourage employees to receive their
GEDs, Developer also currently provides a $300 bonus payment to employees who
enroll in and successfully complete a GED program.

--------------------------------------------------------------------------------




Developer recognizes that individual motivation and recognition are needed in a
diverse workforce. Consequently, Developer has created programs to meet these
needs. Thank you cards (available to all associates) along with $25 gift
certificates, have been used to recognize great guest service instantly while
$500, $5,000 and $20,000 awards have been provided through a monthly peer
selection program entitled "Simply the Best!" Another program currently in place
allows randomly selected associates to lunch with the General Manager. Also,
individuals have been able to receive $250 for recommending a friend to work at
MotorCity Casino. Making customer service the key point for guest retention,
Developer's unique recognition programs have been designed to inspire associates
and reward individuals who exemplify a dedication and commitment to public
service.

Developer has brought training and staff development programs to the City that
have a long history of stability and success—both for the company and for the
workers. An indicator of the success of Developer's training and associate
preparation programs is in the data on the internal promotion rate. Close to
twenty-seven percent (27%) of current associates have received a promotion
and/or a significant increase in responsibilities in the short time the property
has been open. This indicates an incredible success rate for the training and
on-going educational processes. It also shows that Developer has been extremely
successful in its training of local residents with no previous gaming industry
experience.

Training has been offered as an ongoing opportunity for all associates. The
following departmental training programs have been offered in the past, and
similar programs are likely to be provided in the future:

Table Games
MCC Dealer school
This is a 12-week course where each student is trained in one or more games. The
school offers blackjack, carnival games, roulette and craps to meet the demand
of the guest. The pre-opening training included sending over 500 dealers to Las
Vegas to train for one workweek.

MCC Floor Supervisor training
Approximately 40 hours of training on table game policy and procedure training
as well as 8 hours of training for game trickery. Floor supervisors also receive
40 hours training on Pit Track Systems.

MCC Security Training
All security officers received a minimum of 56 hours of classroom training. The
following is an example of some of the courses: First aid, CPR & AED, Public
Relations/Demeanor, Task procedures, Conflict Resolution, Criminal Law,
Emergency procedures. Selected officers also have received 24 hours of firearm
training as well as departmental training for P.P.A. 411.

Slot Training
Slot Associates have received 40 hours of classroom training on general machine
policy and procedures, as well as floor procedures such as jackpot payouts and
machine trouble shooting. Slot technicians also received both classroom and on
the job training of slot machines in the areas of assembly, replacement and
troubleshooting.

Cage Operations
Front Window/Booth Training
Introduction to currency, tokens and chips (14 hours)
Check cashing (2 hr)
Paperwork (4 hr.)
Jet Sort Training (3 hr.)
Title 31 Training (2 hr.)
On-Job Training (10 hr.)
Departmental Training (40hr.)

Cage Supervisor Training
Supervisors received a total of 600 hours of classroom and on-job training
including training in Las

--------------------------------------------------------------------------------




Vegas. Topics include (but are not limited to): Computer training, Counterfeit
Currency, Telecheck, Global Cash, Jet Sort, Departmental meetings, Policy and
Procedure and Mock Casino.

Food and Beverage Training
All Food and Beverage associates receive a minimum of 40 hours of classroom and
on-job training in the following areas:
T.I.P.S. (Training for Intervention Procedures) alcohol serving (which is
currently offered to all supervisors and managers in departments in which the
personnel have customer contact)
Food Handling Permit Program
H.A.A.C.P. (Hazard Analysis Critical Control Point)
Hazardous Communication Training Program
General Safety Training
Guest/Associate Relations Training
Responsible Gaming
Infogenesis Training (selected)
CPR Training (selected)
Culinary Training

The following ongoing non-departmental training has also been offered in the
past, and similar training is likely to continue:

The "Key"
All associates attend this 8-hour general orientation. The class welcomes
trainees as new MotorCity Casino Associates and communicates the company's
business philosophy and value system. Topics such as: customer service, brand
essence, culture, and responsible gaming and all regulatory compliance. OSHA
regulations such as MSDS, Bloodborne Pathogens and Safety are also covered.

The "Accelerator"
This course is a four-hour follow up course to the "KEY." It is held after
45-60 days of the new Associates' start date. Guest Service, MotorCity Casino
mission, vision and goals are discussed during this time. This is also the
opportunity for new Associates to sign up for benefits.

MCC Leadership Development course
Salaried staff attends a multi-day session on MotorCity Casino's leadership
style. Topics include: communication, guest services, problem resolution,
organizational standards, cultural diversity/sexual harassment and interviewing.

Responsible Gaming
This program has been incorporated into the "Key" class. It communicates
MotorCity's Mission and policy reflecting responsible gaming. This program was
customized with the American Gaming Association.

Title 31 Training
This 4-hour course is provided for all cash handling departmental supervisors
and managers by MotorCity Cacino Training and Occupational Development
Department. Topics covered include (but are not limited to): Multiple
Transaction Logs (MTL's), Currency Transaction Reports (CTRs) and Suspicious
Activity Reports (SARs)

Seven Habits of Highly Effective People
This training is three days or 24 hours and is a licensed product of Franklin
Covey leadership and offered to MotorCity Casino Leadership. Topics such as
being proactive, mission statement writing, time management, listening skills
and synergy are discussed.

Diversity
This course was developed jointly with the Michigan Department of Civil Rights
and is conducted by that Department. It is being provided to all associates. The
four hour program covers aspects of Diversity such as Self-Awareness,
Stereotyping and Community awareness.

Dale Carnegie
This course is offered to all Directors and some Managers. Course length is 12
4-hour sessions.

--------------------------------------------------------------------------------



Section O.    Following is a description of Developer's Voluntary Equal
Opportunity Employment Plan to recruit, train and upgrade Detroit residents,
Minorities and women for all employment classifications, including, but not
limited to:

        (i)    How Developer will establish contacts in City to foster an
interest in casino careers among Detroit residents, Minorities and women, and
publicize and market the Casino Complex employment opportunities.

        (2)   Any proposed systematic training program to prepare Detroit
residents, Minorities and women, among others, with the life skills and the
employment skills necessary for responsible jobs within the Casino Complex.

In accordance with City and State licensing regulations, as well as in
accordance with the Developer's policies, Developer has used and will continue
to use its reasonable best efforts to hire 51% of its employees from among
residents of the City, using the Detroit SMSA as a secondary resource. Developer
recognizes the unique challenge this endeavor presents, as the vast majority of
the target applicant pool has had no familiarity with the gaming industry and is
inexperienced in specialized gaming fields. To meet this challenge, Developer
has already taken and intends to continue to take, as appropriate, the steps
described in Section N above to identify, recruit, and train target applicants.
The success of those efforts is reflected in the fact that, as revealed by the
last audit by the City, Developer has consistently met its above-stated
commitments with respect to hiring City residents. The internal promotion rate
of 27% also validates Developer's approach to recruitment and training. Please
see Section N above for a full description of the extensive and systematic
training programs Developer has offered, many of which have been specifically
designed to provide Detroit residents, Minorities, and women, among others, with
the life skills and employment skills necessary for responsible jobs within the
Casino Complex.

Developer also subscribes to and has consistently implemented the MRG equal
employment opportunity policy, which is as follows:

MANDALAY RESORT GROUP
EQUAL EMPLOYMENT OPPORTUNITY

Policy:

IIt is the policy of the Company to provide equal opportunity in employment to
all individuals regardless of race, color, age, religion, sex, national origin
or disability. The Company is committed to this policy and therefore will take
affirmative action to:

1.1Base decisions on employment so as to further the principle of Equal
Employment Opportunity. Ensure that promotion decisions are in accordance with
such principles by imposing only valid requirements for promotional
opportunities.

1.2Ensure that all other Human Resources actions such as compensation, benefits,
layoffs, training and education, social and recreational programs will be
administered without regard to race, color, age, religion, sex, national origin
or disability.

1.3Ensure that contracts for the purchase of supplies, equipment and services
for our operations are administered according to the principles established by
law.

Comment:

oThe Corporate Director of Human Resources is designated as the Affirmative
Action Officer of this Company. He/she has been appointed to direct the
establishment and continuing implementation of Equal Employment Opportunity and
Affirmative Action Programs.

In fulfilling its part in the cooperative effort, management is obliged to
contribute to establishing and implementing Affirmative Action procedures and
practices which apply for all employees.

--------------------------------------------------------------------------------



Management performance in this program will be evaluated and considered in
overall performance ratings.

oThe Company shall include the Equal Employment Opportunity statement in all
recruitment notices. When appropriate, the Company may utilize the following
procedures:

oThe Company may list job openings with appropriate employment service or
development departments, and state and city occupational skill centers who
emphasize recruitment of minorities, females, and the disabled;

oThe Company may participate in programs developed by civic organizations,
minority groups, women's organizations, community agencies, community and church
leaders, and community schools and colleges which target recruitment of
minorities, women and the disabled.

oWhen positions are placed with outside recruiting sources, the Company may
request these sources to actively refer qualified women and minority candidates.

oMandalay Resort Group management endeavors to be fair and impartial in all of
its relations with employees and applicants without regard to age, race, color,
religion, sex, national origin or disability.

oCompany policy requires that all Human Resources actions involving recruiting,
compensation, benefits, transfers, termination, reinstatements, company
sponsored training, education, tuition assistance, social and recreational
programs, grievance processing, and disciplinary measures be administered in a
non-discriminatory fashion.

oThe Corporate Director of Human Resources is responsible for monitoring the
implementation of the Company's Equal Employment Opportunity and Affirmative
Action Programs. Those responsibilities include, although are not necessarily
limited to:

oDevelopment of Equal Employment Opportunity Programs and affirmative action
programs.

oInvolvement with community minority and women's organizations on local, state
and national levels.

oPeriodic discussion with management, supervisors, unions and employees to
insure program implementation.

oPeriodic updating of promotion and transfer lists.

oPeriodic audit of Human Resources practices with respect to training programs,
hiring, promotion, poster display, facilities, benefits, etc., to ensure all
employees are treated on an equal basis. Designing, implementing, and monitoring
internal audit and reporting systems to measure where progress has been made and
where further action is needed.

oPosting of all federal, state and local notices advising employees of
employment-related rights (e.g., equal employment opportunity, Family Medical
Leave Act, minimum wage).

oThe Company may conduct active recruitment programs in an attempt to encourage
minorities and women to apply for available positions, as well as to encourage
existing minority and female employees to participate in company educational
training, recreational and social activities.

oThe Company will ensure that the Human Resources staffs involved in
recruitment, screening, selection, promotion, transfer, termination, and related
personnel actions are properly trained to preclude bias in these actions.

--------------------------------------------------------------------------------



Section P.    Following is a description of Developer's commitment to hire
construction contractors who agree to include in their construction contracts an
express term that the rates, wages and fringe benefits to be paid to each class
of construction mechanics and each of their subcontractors shall be not less
than the rates, wages and fringe benefits prevailing in City as established by
the most recent survey of the Michigan Department of Labor for prevailing wage
determination under Act 166, P.A. 1965 (Act 166, P.A. 1965), MCLA 408.551 et.
seq., MSA 17.256, et. seq.

As set forth in the Agreement, Developer is committed to (a) hire construction
contractors who agree to include in their construction contracts an express term
that the rates and wages and fringe benefits to be paid to each class of
construction mechanics and all of their respective subcontractors shall not be
less than the wage and the fringe benefit rates prevailing in the City as
established by the most recent survey by the Michigan Department of Labor for
prevailing wages determined under Act 166, P.A. 1965 (Act 166 P.A. 1965, MCLA
408.551 et. seq., MSA 17.256(a) et seq.) and, (b) to the extent applicable,
comply with the provisions of the Davis-Bacon Act (40 U.S.C. § 276a et. seq.
(1997)).

--------------------------------------------------------------------------------



Section Q.    Following is a description of Developer's commitment to hire
contractors who will commit to the goal of maximizing to the greatest extent
possible the number of Detroit resident apprentices who advance to journeymen
status by agreeing themselves, and requiring their contractors to agree to, and
to the greatest extent possible utilizing unions that do or will, operate
apprentice programs on the Casino Complex construction sites that are open to
all residents of City.

As set forth in the Agreement, Developer is committed to hiring contractors who,
in addition to meeting the Michigan Gaming Control Board regulatory requirements
and the timetables negotiated with the City in this Agreement, will commit to
the goal of maximizing to the greatest extent possible the number of
Detroit-resident apprentices who advance to journeyman status by agreeing
themselves, requiring their contractors to agree to, and to the greatest extent
possible, utilizing unions that do or will, operate apprentice programs on the
Casino Complex construction sites that are open to all Detroit residents.

--------------------------------------------------------------------------------



Section R.    Following is a description of Developer's commitment to hire
contractors who agree to implement an Equal Opportunity Employment Plan
conforming to all applicable laws and consistent with City's Executive Order 22.

As set forth in the Agreement, Developer is committed to hiring contractors who,
in addition to meeting the Michigan Gaming Control Board regulatory requirements
and the timetables set forth in this Agreement, also agree to implement an equal
opportunity employment plan (that is, a voluntary plan for the employment,
recruitment, training and upgrading of women and minorities) conforming to all
applicable laws and consistent with the City's Executive Order 22.

--------------------------------------------------------------------------------



Section S.    Following is a description of Developer's commitment to purchase
goods and services from Detroit-Based Businesses, Detroit Resident Businesses or
Small Business Concerns, which to the greatest extent possible should be no less
than fifty one percent (51%) of the total dollar value of all purchases of goods
and services.

Developer has used and will continue to use its reasonable best efforts to
purchase at least 30% of goods, services, and supplies purchased for the Casino
Complex from vendors who meet the definition of "Detroit Based Business,"
"Detroit Resident Business," "Small Business Concern", "Minority Owned
Business," and "Women Owned Business" at the time the contract is awarded.
Further, Developer has worked and will continue to work to achieve higher
participation if possible. To accomplish this goal, as a part of its purchasing
policy, Developer's practice has been to specifically solicit bids from vendors
in those classifications. Similarly, Developer's practice has been to regularly
encourage its existing and potential vendors to enter into mentoring or joint
venture arrangements with vendors who do fit into those categories but are
unable, alone, to meet Developer's procurement requirements.

Developer's purchasing process must comply with the requirements imposed
pursuant to the Michigan Gaming Control and Revenue Act. The Michigan Gaming
Control and Revenue Act prohibits Developer from purchasing or leasing gaming
equipment or supplies from other than a supplier licensed by the Michigan Gaming
Control Board. Indeed, all vendors supplying goods and services to Developer are
subject to the requirements imposed by the Board, which requirements are often
quite stringent.

Developer's existing internal controls, which are subject to approval by the
Michigan Gaming Control Board, have been drafted to provide that vendors will be
determined and selected on the basis of quality, pricing, service, location
and/or past vendor history; they have also been drafted to permit Developer, in
selecting vendors, to take into account the vendor's agreement to comply not
only with Michigan Gaming Control Board requirements but also with the
commitments Developer has made in this Agreement. Under those internal controls,
a vendor must demonstrate an ability to and commitment to comply with the
foregoing requirements in order to do business with Developer.

To comply with the requirements imposed pursuant to the Michigan Gaming Control
and Revenue Act, Developer's current practice is generally to utilize a
competitive bidding process in order to ensure that goods and services acquired
meet quality standards and are obtained on the basis of fair market value.
Generally, at the current time, a single transaction or a series of related
transactions involving $2,000 or less requires a single bid, a single
transaction or a series of related transactions involving more than $2,000 but
less than $10,000 requires two bids, and a single transaction or a series of
related transactions involving $10,000 or more requires three bids. Bids are
generally valid for one year, and blanket purchase orders are often used as a
means of committing the vendor to the bid price for that one year period.

Under Developer's current program, the following practices are observed: no bids
are required in certain circumstances (e.g. emergency purchases, supplier is
sole source of the goods or services, goods are an enhancement to existing
system, etc.). The requesting department generally completes a purchase
requisition, and the Purchasing Department then verifies that the bidding
requirements, if applicable, have been followed. Management approval levels for
goods and services, including capital expenditures, have been established based
upon the dollar amount of the purchase, and the requisite approvals must be
obtained prior to going forward with the purchase. The purchasing documents,
including bids, are generally retained in the Purchasing Department's files in
accordance with the requirements imposed by the Michigan Gaming Control and
Revenue Act.

From those documents it retains, Developer generally would be able to determine,
on a periodic basis, the following: the total value of all bids for goods and
services; the total value of all such bids supplied by vendors who meet the
definition of "Detroit-Based Business," "Detroit Resident Business," "Small
Business Concern," "Minority Owned Business," and "Women Owned Business; "the
total value of all purchases of goods and services; and the total value of all
purchases of goods and services from vendors who meet the definition of "Detroit
Based Business," "Detroit Resident Business," "Small Business Concern,"
"Minority Owned Business," and "Women Owned Business. "

--------------------------------------------------------------------------------



Section T.    Following is a description of proposed major transportation and
circulation routes, including:

        (1)   A plan for the proposed use of regional airports, and specifically
the Detroit City Airport;

        (2)   A plan for the proposed modifications and improvement to the
existing roads necessary to accommodate the anticipated number of trips to and
from the Casino Complex each day by employees, visitors and buses, including the
size of regional transportation facilities to be constructed or implemented, the
estimated period of construction, the approximate cost and the proposed funding
source.

        (3)   Developer's proposed plan for traffic control measures, such as
pedestrian-grade street crossing systems, traffic control devices, bus and other
large vehicle turnout facilities, drainage mitigation and street lighting
systems, the estimated period of construction, approximate cost and the proposed
funding source.

In addition to the development plans and marketing plans referred to previously,
Developer will endeavor to utilize regional airports including, if feasible, the
Detroit City Airport for marketing and promotional activities and, if
appropriate, charter flights into and out of the Detroit metro area.

In accordance with the procedures set forth in this Agreement, Developer has
already developed and will modify as appropriate in connection with construction
of the balance of the Casino Complex the access to the site and a plan for
traffic control measures. The existing plans are and any modifications thereto
will be in accordance with the rules and regulations of the agencies and
departments of the City of Detroit.

--------------------------------------------------------------------------------



Section U.    Following is a description of Developer's proposed measures for
transportation demand management and transportation supply management, including
ride-sharing, mass transit and other transportation conservation measures, which
should be based on City's requirements and City's traffic analysis studies
conducted in conjunction with casino development within the City.

Developer, working with City traffic engineers, as well as private traffic
engineers, will develop a transportation management plan appropriate to the
needs of the site and the number of visitors. This plan will be modified in
connection with the construction of the additional components of the Casino
Complex and also when appropriate to reflect actual demand, market and economic
conditions.

--------------------------------------------------------------------------------



Section V.    Following is a description of Developer's plan for any anticipated
improvements to the existing regional water facilities necessary to serve the
Casino Complex, the estimated period of construction and the approximate cost of
and funding source for such construction.

The water requirements applicable to the existing components of the Casino
Complex have been satisfied. Future water requirements are dependent, to some
extent, on Developer's final design of the balance of the Casino Complex.
Therefore, the definitive water requirements are not available at this time.

--------------------------------------------------------------------------------



Section W.    Following is a description of Developer's plan for any anticipated
improvements to the existing regional sewer facilities necessary to serve the
Casino Complex, the estimated period of construction and the approximate cost of
and funding source for such construction.

The sewer requirements applicable to the existing components of the Casino
Complex have been satisfied. Future sewer requirements are dependent, to some
extent, on Developer's final design of the balance of the Casino Complex.
Therefore, the definitive sewer requirements are not available at this time.

--------------------------------------------------------------------------------



Section X.    Following is a description of whether, and to what extent,
developer is willing to consider contracting for power service with City of
Detroit Public Lighting Department ("PLD"), provided that PLD furnishes such
service at rates and quality comparable to those otherwise charged by competing
electric utilities.

Developer has already obtained some power services from PLD and is willing to
consider contracting for added power services from PLD, provided that PLD is
able to and does furnish such services at rates and quality comparable to those
available from competing utilities, and provided that PLD otherwise meets the
regulatory and purchasing requirements imposed by the Michigan Gaming Control
Board, City of Detroit, this Agreement and other applicable authorities. Please
note that given the regulatory changes at both state and federal level,
Developer will periodically analyze the best method of obtaining electrical
power service for the Casino Complex.

--------------------------------------------------------------------------------



Section Y.    Following is a description of Developer's plan for proposed
improvement to City's existing fire protection services that would serve the
Casino Complex, including the number of fire stations to be constructed or
modified and their location, the estimated period on construction and the
approximate cost of and funding source for such construction.

Section 12 of the Michigan Gaming Control and Revenue Act imposes an 18%
wagering tax on the gross revenue of the casino licensees. Fifty-five (55%) of
the wagering tax revenues will be distributed to the City for deployment of
street patrol officers, neighborhood programs, public safety programs, such as
fire protection services, and other programs designed to improve the quality of
life in the City. In addition, an annual municipal services fee of the greater
of $4,000,000 or 1.25% of adjusted gross receipts is paid by the casino
licensees. As of March 1, 2002, Developer had already paid to the City a total
of $12,425,000 in municipal services fees and a total of $75,086,000 in wagering
taxes to be used for the above purposes.

--------------------------------------------------------------------------------



Section Z.    Following is a description of Developer's plan for proposed
improvements to City's existing police protection services that would serve the
Casino Complex, including the number of police precincts to be constructed or
modified and their location, the estimated period on construction and the
approximate cost of and funding source for such construction.

Section 12 of the Michigan Gaming Control and Revenue Act imposes an 18%
wagering tax on the gross revenue of the casino licensees. Fifty-five (55%) of
the wagering tax revenues will be distributed to the City for deployment of
street patrol officers, neighborhood programs, public safety programs, such as
fire protection services, and other programs designed to improve the quality of
life in the City. In addition, an annual municipal services fee of the greater
of $4,000,000 or 1.25% of adjusted gross receipts is paid by the casino
licensees. As of March 1, 2002, Developer had already paid to the City a total
of $12,425,000 in municipal services fees and a total of $75,086,000 in wagering
taxes to be used for the above purposes.

--------------------------------------------------------------------------------



Section AA.    Following is a description of Developer's plan for providing for
or enhancing existing child care services to ensure that such services are
reasonably affordable and appropriate for its prospective employees, including
any estimated period of construction of such facilities, and the approximate
cost of such construction.

Recognizing the importance of providing high quality daycare to children while
their parents work, Developer currently provides a generous dependent care
subsidy to assist working parents with the expenses associated with childcare.
The current dependent care subsidy is up to $35.00 per week per associate.
Associates are currently eligible for this benefit after 6 months of continuous
full-time employment. The subsidy is currently provided subject to the
following:

oThe child(ren) must be under the age of thirteen (13) and must be a legal
dependent.

1.The childcare may be provided in the associate's home by a babysitter, in the
home of the babysitter, or outside of the associate's home, such as at a daycare
center.

16.The dependent care subsidy is available if the childcare is necessary to
enable a single parent to remain employed or to enable both an associate and
his/her spouse to remain employed.

1.The dependent care subsidy is not paid during vacation periods, days off, or
while the associate is on an approved leave of absence.

2.The babysitter may be a family member.


Developer anticipates continuing a program of this nature.

--------------------------------------------------------------------------------



Section BB.    Following is a description of Developer's plan for enhancing
existing services for treatment of compulsive behavior disorders to ensure that
they are reasonably affordable and appropriate for its prospective employees and
their affected families and for patrons with compulsive gaming behaviors and
their affected families. The plan should include the types of public education
and problem gambling prevention strategies and prevention and education
strategies for employees that would be implemented as part of the operation of
the Casino Complex, the estimated period of implementation of the plan and the
approximate cost of the plan.

Developer has consistently complied with and will continue to comply with
Michigan laws and rules regarding the annual payment to the State of Michigan of
Developer's one-third share of $2,000,000 to be used for compulsive gaming
programs. Developer has encouraged and will continue to encourage the State to
create and fund proven effective programs to combat compulsive gambling, such as
the Gambler's Hotline, outreach efforts in neighborhoods through churches and
schools, and supplying schools with the materials they need to create and
implement a preventive compulsive gambling program. Indeed, Developer has
already worked with the Detroit school system in that regard.

Within the Casino and on Developer's printed promotional materials, Developer
currently displays the hotline number for gambling addiction help, along with
specific language requested by the State. Currently, brochures regarding
compulsive gambling are available in the Casino, and information regarding the
hotline is scrolled at all times on a board fixed by the main entry to the
casino. Developer has included compulsive gambling training in its training
programs, and Developer has implemented a "self-exclusion" program whereby
individuals who recognize they need a break from gaming arrange to exclude
themselves for a specified period of time from the casino and to be removed from
the casino's mailing and marketing lists. Developer also has been distributing
to individuals who self-exclude a copy of the Michigan Gaming Control Board's
pamphlet outlining the State program allowing individuals to elect to
permanently exclude themselves from all of the Detroit casinos.

See below MotorCity Casino's durrent Advertising Guidelines for Problem Gaming
Information.

MotorCity Casino
Marketing Department
Advertising Guidelines for Problem Gaming Information

Outdoor (Billboards)
All outdoor boards will include the words "Gambling Problem? Call
1-800-270-7117. The fonts for title case letters and all numbers will be at
least 7" in height. The location of the problem gaming information will be
determined by the creative design of each individual outdoor board.

Print (Newspaper and Magazines)
General Advertising:    All print materials will include the problem gaming logo
and tag line inside of a box that is at least 3" in width and 1/2" in height.
The box will be located at the bottom portion of the advertisement.

Recruitment Advertising:    Will not include the problem gaming information.

Casino Property Brochures
All casino related brochures will include the problem gaming logo and tag line
inside a box on the bottom rear panel of each piece. The box will be at least
21/2" in width and 1/4" in height.

A brochure dedicated to compulsive gaming will also be printed that will include
the previously mentioned information along with a list of warning signs of
problem gaming.

Casino Web Site
Will include a complete page containing all pertinent problem gaming
information.

Property Duratrans (Backlit Signs)
Will not include the problem gaming information.

--------------------------------------------------------------------------------




Property Entrances, Casino Cages, Change Booths, Players Club Booths and ATM
locations
Problem gaming signage will be posted in all gaming areas where cash
transactions may take place. The posting of problem gaming signage will not
include food and retail outlets.

In addition, problem gaming signage will be posted at each public entrance. At
the property's main entrance an electronic message display will continuously
provide problem gaming information.

Electronic Media (Radio & Television Advertising)
Will not include the problem gaming information.

--------------------------------------------------------------------------------



Section CC.    Following is a description of Developer's plan to ensure that
people under the age of 21 years will be identified and prohibited from gambling
or loitering in the casino.

While Developer has constructed a Casino Complex that can be enjoyed by all, it
has made a practice of having a zero tolerance for underage gaming. Under the
Michigan Gaming Control and Revenue Act, persons under the age of 21 are
prohibited not only from gaming but also from entering casino gaming areas. In
compliance with that statutory mandate, Developer, in the months following its
opening of the Casino, implemented a variety of policies and procedures,
including the following:

1.Signage was posted at major casino entry points warning that individuals under
21 may not enter the casino and that individuals under 30 must show valid
identification prior to entry. All entry points to the casino were closed other
than the opening to the bridge leading from the second floor of the valet
building to the casino floor and, for individuals arriving on tour busses, the
northerly doors leading from Brooklyn Street to the first floor of the casino.

2.Security officers were posted on the first floor of the valet building to
check identification before individuals were permitted to go upstairs to the
valet bridge.

3.During the first year of casino operations a "gauntlet" was established at the
opening to the bridge leading from the second floor of the valet building to the
casino floor. Intentionally, the gauntlet was composed of four (4) security
officers, with two separate entry lines (one for individuals appearing to be
30 years of age or older and one for individuals appearing to be under 30 years
of age). The first security officer in the gauntlet (the officer standing
closest to the valet building) would direct each individual to the appropriate
entry line. Individuals appearing to be under 30 years of age would then be
stopped at a podium and asked to present identification, which would then be
examined by two (2) security officers standing at the podium. In order to
facilitate this identification process, additional lighting was installed over
the podium. Individuals who presented apparently valid identification
identifying them as 21 years of age or older would be permitted to walk further
down the valet bridge to a point where the fourth security officer would stop
them and re-examine their identification if they appeared to be under 21 years
of age. In this way, each individual who appeared to be under 30 years of age
was subjected to observation by four (4) security officers and identification
checks by three (3) security officers before being allowed to progress through
the valet bridge and into the casino itself. Based upon the actual experience in
utilizing the gauntlet, the gauntlet was streamlined and the number of security
officers regularly assigned to the gauntlet was reduced to a number that varies
depending on volume in the facility, with no reduction in the effectiveness.
Accordingly, the modified gauntlet has continued to operate.

4.When the "gauntlet" was first established, security officers assigned to that
post who were found to have admitted a minor to any of the casino facilities
were promptly terminated. However, after MotorCity Casino management learned
that the "gauntlet" post assignment was referred to by security personnel as the
"unemployment line," the immediate termination policy was modified to provide
for swift but progressive discipline of security officers for permitting a minor
with visibly invalid identification to enter the casino facilities. The final
step of this progressive discipline process remained termination of employment.

5.During the first year of casino operations, MotorCity Casino purchased and
utilized a "VeriFone" device that scans a driver's license by bar code and
magnetic strip to identify false identification. The device was programmed for
all fifty (50) states and some foreign countries. MotorCity Casino is currently
using that device.

6.All security officers received re-instruction, on a daily basis, at the
commencement of each work shift, regarding their obligations and the procedures
they were to follow with respect to the identification of minors.

7.MotorCity Casino personnel developed and implemented the use of additional
questions designed to assess whether or not apparently valid identification
presented by a person was, in fact, valid. By

--------------------------------------------------------------------------------



way of example, security officers were instructed to ask the person his/her
middle name while holding the person's identification.

8.Whenever an underage person is discovered in the casino facilities, it has
been the practice to provide a prompt report to both the Michigan Gaming Control
Board and the Michigan State Police so that the individual may be detained,
arrested, and prosecuted.

In connection with implementing the above procedures, MotorCity Casino has
worked and plans to continue to work closely with Michigan Gaming Control Board
staff, the Michigan State Police and appropriate law enforcement authorities to
maximize the effectiveness of MotorCity Casino's enforcement of the age
restrictions set forth in the Act in a reasonable, responsible and legal manner
under the standards established by our laws and our courts. In addition,
Developer encourages the Michigan Gaming Control Board, law enforcement
authorities and the Michigan legislature to recognize the existence and
increasing sophistication of false identification and, accordingly, to develop
appropriate additional tools and legislative responses (including appropriate
additional penalties) that focus on the root of the problem—the minor offender
and those persons who facilitate the use of false identification by a minor to
gain access to a casino licensed under the Act.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.61



REVISED DEVELOPMENT AGREEMENT AMONG CITY OF DETROIT THE ECONOMIC DEVELOPMENT
CORPORATION OF THE CITY OF DETROIT AND DETROIT ENTERTAINMENT, L.L.C.
Preliminary Statement
EXHIBIT 3.15: FORM OF GUARANTY
TABLE OF CONTENTS
MotorCity Casino Executive Team
